Exhibit 10.3
EXECUTION VERSION
CREDIT AGREEMENT
Dated as of February 23, 2007
among
WILLIAMS PRODUCTION RMT COMPANY
as Counterparty
WILLIAMS PRODUCTION COMPANY, LLC
as Guarantor
CITIBANK, N.A.
as Administrative Agent
CITIGROUP ENERGY INC.
as Computation Agent
CALYON NEW YORK BRANCH
as Collateral Agent and PV Determination Agent
and
THE BANKS NAMED HEREIN
as Banks
 
CITIGROUP GLOBAL MARKETS INC.
and
CALYON NEW YORK BRANCH
Joint Lead Arrangers and Co-Book Runners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE I        
 
  DEFINITIONS AND ACCOUNTING TERMS        
 
           
SECTION 1.1
  Certain Defined Terms     1  
SECTION 1.2
  Computation of Time Periods     20  
SECTION 1.3
  Accounting Terms     20  
SECTION 1.4
  Miscellaneous     20  
SECTION 1.5
  Ratings     20  
 
           
 
  ARTICLE II        
 
  TERMS OF THE FACILITY        
 
           
SECTION 2.1
  Terms     21  
SECTION 2.2
  Payments and Computations     21  
SECTION 2.3
  Taxes     22  
SECTION 2.4
  Fees     25  
SECTION 2.5
  Interest     25  
SECTION 2.6
  Engineering Reports and Present Value     25  
SECTION 2.7
  Present Value Deficiency     28  
SECTION 2.8
  Removal and Addition of Banks     29  
SECTION 2.9
  Sharing of Payments, Etc.     29  
SECTION 2.10
  Bank Credit Support     29  
SECTION 2.11
  Collateral Account     30  
SECTION 2.12
  Use of Collateral; Interest     30  
 
           
 
  ARTICLE III        
 
  CLOSING        
 
           
SECTION 3.1
  Payment of Fees and Documents     31  
SECTION 3.2
  Effectiveness of Agreement     33  
 
           
 
  ARTICLE IV        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
SECTION 4.1
  Representations and Warranties of the Credit Parties     33  
 
           
 
  ARTICLE V        
 
  COVENANTS OF THE CREDIT PARTIES        
 
           
SECTION 5.1
  Affirmative Covenants     36  
SECTION 5.2
  Negative Covenants     40  
 
           
 
  ARTICLE VI        
 
  EVENTS OF DEFAULT; CERTAIN REMEDIES        
 
           
SECTION 6.1
  Events of Default     43  
SECTION 6.2
  Abatement of Certain Defaults     45  
SECTION 6.3
  Additional Remedies     46  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

             
 
  ARTICLE VII        
 
  THE AGENTS        
 
           
SECTION 7.1
  Agents’ Authorization and Action     46  
SECTION 7.2
  Agents’ Reliance, Etc.     47  
SECTION 7.3
  Rights     47  
SECTION 7.4
  Indemnification     48  
SECTION 7.5
  Successor Agents     48  
SECTION 7.6
  Decisions     50  
SECTION 7.7
  Certain Rights of the Agents     50  
SECTION 7.8
  Other Persons     50  
SECTION 7.9
  Additional Rights of Collateral Agent     50  
 
           
 
  ARTICLE VIII        
 
  MISCELLANEOUS        
 
           
SECTION 8.1
  Amendments, Etc.     51  
SECTION 8.2
  Notices, Etc.     51  
SECTION 8.3
  No Waiver; Remedies     53  
SECTION 8.4
  Costs and Expenses     53  
SECTION 8.5
  Binding Effect; Transfers     54  
SECTION 8.6
  Governing Law     56  
SECTION 8.7
  Interest     56  
SECTION 8.8
  Execution in Counterparts     56  
SECTION 8.9
  Survival of Agreements, Representations and Warranties, Etc.     56  
SECTION 8.10
  Confidentiality     56  
SECTION 8.11
  Waiver of Jury Trial     57  
SECTION 8.12
  Severability     57  
SECTION 8.13
  Forum Selection and Consent to Jurisdiction; Damages     57  
SECTION 8.14
  Right of Set-off     58  
SECTION 8.15
  Separateness     58  
 
           
 
  ARTICLE IX        
 
  GUARANTY        
 
           
SECTION 9.1
  Guaranty     58  
SECTION 9.2
  Limit of Liability     58  
SECTION 9.3
  Guaranty Absolute     58  
SECTION 9.4
  Certain Rights and Waivers     60  
SECTION 9.5
  Continuing Guaranty     61  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Schedules and Exhibits

     
Schedule I
  Bank Information
Schedule II
  Notice Information for the Credit Parties
Schedule III
  Bank Credit Support Thresholds
Schedule IV
  Limited Permitted Liens
Schedule V
  General Permitted Liens
 
   
Exhibit A
  Opinion of In-House Counsel
Exhibit B
  Opinion of Gibson, Dunn & Crutcher
Exhibit C
  Form of Security Agreement
Exhibit D
  Form of Engineering Report
Exhibit E
  Form of ISDA Master Agreement
Exhibit F
  Form of Subordination Agreement
Exhibit G
  Form of Counterparty Daily Report
Exhibit H
  Form of Computation Agent Daily Report
Exhibit I
  Form of Acceptable Letter of Credit
Exhibit J
  Form of New Bank Agreement
Exhibit K
  Form of Bank Guaranty
Exhibit L
  Form of Report Identifying Banks
Exhibit M
  Pre-Approved Delivery Points
Exhibit N
  Pre-Approved Hedge Types

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of February 23, 2007 (as it may be amended,
modified, supplemented, renewed, extended or restated from time to time, this
“Agreement”), is by and among Williams Production RMT Company, a Delaware
corporation (the “Counterparty”), Williams Production Company, LLC, a Delaware
limited liability company, as Guarantor, the Banks, Citibank, N.A., as
Administrative Agent, Citigroup Energy Inc., as Computation Agent, and Calyon
New York Branch, as Collateral Agent and as PV Determination Agent. In
consideration of the mutual covenants and agreements contained herein, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
     “Acceptable Bank Guaranty” means an agreement substantially in the form of
Exhibit K executed by a Bank or a direct or indirect parent of a Bank and
delivered to the Collateral Agent.
     “Acceptable Collateral” means cash and direct United States treasury
obligations having a remaining term to maturity of less than one year, in each
case, (i) deposited into the Collateral Account and (ii) in which the Collateral
Agent has an Acceptable Security Interest.
     “Acceptable Credit Support” means Acceptable Collateral and Acceptable
Letters of Credit (including the proceeds of any Acceptable Letter of Credit);
provided that Acceptable Credit Support does not include any Bank Credit Support
that is not Retained Bank Credit Support.
     “Acceptable Letter of Credit” means a letter of credit (i) that is issued
by a commercial bank domiciled in the United States having senior unsecured
long-term Dollar-denominated debt or deposit obligations rated at least A2 by
Moody’s and at least A by S&P, (ii) that is delivered to the Collateral Agent,
(iii) that names the Collateral Agent as sole beneficiary, subject to transfer
to any successor Collateral Agent, (iv) that is in substantially the form of
Exhibit I or is otherwise in form and substance satisfactory to the Collateral
Agent and (v) that is specifically made transferable to any successor Collateral
Agent. With respect to any Acceptable Letter of Credit, (a) phrases such as
“deposit into the Collateral Account” or “deposit to the Collateral Account” or
phrases of like import shall be deemed also to mean “delivered to the Collateral
Agent”, and (b) phrases such as “held in the Collateral Account”, “retained in
the Collateral Account”, or “in the Collateral Account” or phrases of like
import shall be deemed also to mean “delivered to and held by the Collateral
Agent”.
     “Acceptable Security Interest” in any property means a Lien granted
pursuant to a Security Document (a) which exists in favor of the Collateral
Agent for the benefit of the Agents and the Banks, (b) which is superior to all
other Liens, except Limited Permitted Liens, (c) which secures all of the
Obligations and secures only the Obligations and (d) which is perfected and is
enforceable by the Collateral Agent for the benefit of the Agents and the Banks
against all other Persons in preference to any rights of any such other Persons
therein (other than beneficiaries of Limited Permitted Liens); provided that
such Lien may be subject to Limited Permitted Liens.

 



--------------------------------------------------------------------------------



 



     “Acquired Reserves Engineering Report” means an Audited Report covering all
newly acquired Proved Reserves that the Counterparty desires to have included in
the Present Value determination and Forecasted Annual Production.
     “Administrative Agent” means Citibank, in its capacity as administrative
agent pursuant to Article VII, and any successor Administrative Agent pursuant
to Section 7.5.
     “Agents” means the Administrative Agent, the Collateral Agent, the
Computation Agent and the PV Determination Agent.
     “Aggregate Net MTM Exposure” means, at any time, the sum of (i) the net MTM
Exposure for all Qualifying Hedges most recently determined by the Computation
Agent (expressed as a positive number if the Counterparty would have a net MTM
Exposure to the Banks on all Qualifying Hedges (that is, such net MTM Exposure
represents a potential loss of the Counterparty) and expressed as a negative
number if the Banks would have a net MTM Exposure to the Counterparty on all
Qualifying Hedges (that is, such net MTM Exposure represents a potential gain of
the Counterparty)) plus (ii) the aggregate amount secured by any Limited
Permitted Lien (other than Liens described in clause (b) of Schedule IV) that
encumbers any Acceptable Credit Support (or, if less, the amount of the
Acceptable Credit Support so encumbered) or encumbers any amount that would be
payable by a Bank pursuant to the second sentence of Section 2.7 if a Present
Value Deficiency existed (or, if less, the portion of such amount that is so
encumbered) minus (iii) the amount of Acceptable Credit Support in the
Collateral Account.
     “Agreement” has the meaning specified in the first paragraph hereof.
     “Apco Argentina” means Apco Argentina, Inc., a Cayman Islands corporation.
     “Applicable Credit Support Threshold” means, for any Bank, the amount set
forth in the table on Schedule III opposite the heading “Applicable Credit
Support Threshold” for the relevant ratings applicable to such Bank. The
Applicable Credit Support Threshold for any Bank shall change when and as any
relevant rating applicable to such Bank changes.
     “Applicable Office” means, as to any Bank, the principal office through
which such Bank has entered into Qualifying Hedges.
     “Approved Engineer” means Netherland, Sewell & Associates, Inc., Miller and
Lents, Ltd., Ryder Scott Company, LP or other certified independent engineers of
recognized standing satisfactory to the PV Determination Agent.
     “Asset” or “property” (in each case, whether or not capitalized) means any
right, title or interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including Equity
Interests and Hydrocarbon Interests.
     “Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).
     “Audited Report” means an Engineering Report prepared by the Credit Party
Entities and/or an Approved Engineer (provided that a portion of such report
covering at least 90% of the Proved Reserves covered by such report shall be
audited and/or prepared by an Approved Engineer) and based upon

2



--------------------------------------------------------------------------------



 



pricing and other assumptions made in accordance with the rules, regulations and
other applicable requirements of the United States Securities and Exchange
Commission applicable to reserves reporting.
     “Authorized Financial Officer” of any Person means the chief financial
officer, chief accounting officer, chief risk officer or treasurer of such
Person.
     “Authorized Officer” of any Person means the president, the chief executive
officer, any Authorized Financial Officer, the general counsel, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, or the controller of such Person or any other officer designated as
an “Authorized Officer” by the board of directors (or equivalent governing body)
of such Person.
     “Bank Credit Support” means, with respect to any Bank, (i) all collateral
that such Bank is required to provide to the Counterparty pursuant to the terms
of the ISDA Master Agreement to which such Bank is a party, which collateral
shall be in the form of cash or direct United States treasury obligations having
a remaining term to maturity of less than one year and (ii) all payments under
any Acceptable Bank Guaranty executed by such Bank or its direct or indirect
parent.
     “Banks” means the signatories hereto that are listed in Schedule I and each
other Person that becomes a Bank pursuant to Section 2.8 or Section 8.5(a). Each
reference to a “Bank” in any Credit Document shall include each of its
Designated Affiliates, and a Bank and its Designated Affiliates shall be treated
as one entity (including for purposes of computation of the Exposure Fee,
computation of net MTM Exposure, determining whether a Bank is Out of the Money,
removal of a Bank pursuant to Section 2.8 and voting matters). For avoidance of
doubt, a “Bank” need not be an institution that takes deposits, a bank or other
financial institution.
     “Bargath Asset Transfer” means the transfer, from time to time, by the
Counterparty to Bargath Inc., a Colorado corporation, of any and all gathering
system assets located in Garfield and Rio Blanco Counties, state of Colorado,
including gathering pipelines, delivery pipelines, lateral pipelines, easements,
rights-of-way, surface leases, surface use agreements, gas processing plants,
gas treatment facilities, gas compression facilities and gas dehydration
facilities, all equipment associated with any of the preceding and all relevant
contracts, agreements, permits, leases and licenses related to the ownership or
operation of any of the assets so transferred.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; or
     (b) 1/2 of 1% per annum above the Federal Funds Rate.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.
     “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.
     “Calyon New York” means Calyon New York Branch.

3



--------------------------------------------------------------------------------



 



     “Capital Lease” means a lease that in accordance with GAAP must be
reflected on a Person’s balance sheet as an asset and corresponding liability.
     “Change of Control Event” means the occurrence of any of the following:
(i) any Person or two or more Persons acting in concert (other than
(1) Investment Grade Persons or (2) trustees or other fiduciaries holding
securities under an employee benefit plan of TWC or of any Subsidiary of TWC or
(3) employees of TWC or of any of its Subsidiaries) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of securities of TWC (or other securities convertible into such
securities) representing 50% or more of the combined voting power of all
securities of TWC entitled to vote in the election of directors, other than
securities having such power only by reason of the happening of a contingency,
(ii) any Person or two or more Persons acting in concert (other than
(1) Investment Grade Persons or (2) TWC or Subsidiaries of TWC or (3) trustees
or other fiduciaries holding securities under an employee benefit plan of TWC or
of any Subsidiary of TWC or (4) employees of TWC or of any of its Subsidiaries)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of securities of any Credit Party (or other
securities convertible into such securities) representing 50% or more of the
combined voting power of all securities of such Credit Party entitled to vote in
the election of directors or managers, other than securities having such power
only by reason of the happening of a contingency or (iii) the first day on which
a majority of the members of the board of directors of TWC are not Continuing
Directors.
     “Citibank” means Citibank, N.A., a national banking association.
     “Class One Banks” shall be, at any time, all Banks that have an outstanding
Qualifying Hedge (whether or not any such Bank is Out of the Money) or that are
owed any obligation under a Qualifying Hedge that is no longer outstanding.
     “Class Two Banks” shall be, at any time, all Class One Banks other than any
Bank that is Out of the Money.
     “Close-out Amount”, with respect to any Qualifying Hedge, has the meaning
specified in the ISDA Master Agreement applicable to such Qualifying Hedge.
     “Code” means, as appropriate, the Internal Revenue Code of 1986, as
amended, or any successor federal tax code, and any reference to any statutory
provision shall be deemed to be a reference to any successor provision or
provisions.
     “Collar” means a Hedge consisting of a put and a call, each entered into on
the same day between the same parties, having the same expiration date and
covering the same notional volume.
     “Collateral Account” means an account established with the Collateral
Agent, and under its sole control (or, in the circumstances set forth in the
last paragraph of Section 2.11, the control of a collateral sub-agent), in which
Acceptable Credit Support and Bank Credit Support may be deposited.
     “Collateral Agent” means Calyon New York, in its capacity as collateral
agent pursuant to Article VII, and any successor Collateral Agent pursuant to
Section 7.5.
     “Computation Agent” means Citigroup Energy Inc., in its capacity as
computation agent pursuant to Article VII, and any successor Computation Agent
pursuant to Section 7.5.

4



--------------------------------------------------------------------------------



 



     “Confirmation” has the meaning specified in any ISDA Master Agreement
(including, for avoidance of doubt, any document or other confirming evidence
related to Pre-Existing Transactions).
     “Consolidated” refers to the consolidation of the accounts of any Person
and its Consolidated Subsidiaries in accordance with GAAP.
     “Consolidated Subsidiaries” of any Person means all Subsidiaries of such
Person the financial statements of which are consolidated with those of such
Person in accordance with GAAP.
     “Contingent Obligation” means any direct or indirect liability, contingent
or otherwise, of a Person (i) with respect to any Debt, lease, dividend or other
obligation of another if the primary purpose or intent thereof is to provide
assurance to the obligee of such Debt, lease, dividend or other obligation that
such Debt, lease, dividend or other obligation will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the obligee
of such Debt, lease, dividend or other obligation will be protected (in whole or
in part) against loss in respect thereof or (ii) with respect to any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings. Contingent Obligations shall
include, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Debt, lease, dividend or other obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the Debt, lease, dividend or other obligation of another through any agreement
(contingent or otherwise) (1) to purchase, repurchase or otherwise acquire such
Debt, lease, dividend or other obligation or any security therefor, or to
provide funds for the payment or discharge of such Debt, lease, dividend or
other obligation (whether in the form of loans, advances, purchases of Equity
Interests, capital contributions or otherwise) or (2) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (1) or (2) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.
     “Continuing Directors” means, as of any date of determination, any member
of the board of directors of TWC who:
     (1) was a member of such board of directors on the Effective Date; or
     (2) was nominated for election or elected to such board of directors with
the approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
     “Counterparty” has the meaning specified in the first paragraph hereof.
     “Credit Documents” means this Agreement, the Hedge Documents, each Security
Document, each Subordination Agreement, each New Bank Agreement and each
document that amends, waives or otherwise modifies any Credit Document, in each
case at any time executed or delivered to any Agent or any Bank in connection
herewith.
     “Credit Party” means the Counterparty and the Guarantor.
     “Credit Party Entity” means each Credit Party and each Subsidiary of a
Credit Party.

5



--------------------------------------------------------------------------------



 



     “Debt” means, in the case of any Person, the principal or equivalent amount
(without duplication) of (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or similar
instruments (other than surety, performance and guaranty bonds),
(iii) obligations of such Person to pay the deferred purchase price of property
or services (other than trade payables), (iv) obligations of such Person as
lessee under Capital Leases, (v) obligations of such Person under any Financing
Transaction, (vi) any Attributable Obligations of such Person with respect to
any Sale and Leaseback Transaction, (vii) obligations of such Person under
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, and other Contingent Obligations in respect of, indebtedness or obligations
of others of the kinds referred to in clauses (i) through (vi) of this
definition, and (viii) Contingent Obligations in respect of any production
payment; provided that Debt shall not include (1) Performance Guaranties,
(2) monetary obligations or guaranties of monetary obligations of Persons as
lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, and (3) guarantees by such Person of obligations of others
which are not obligations described in clauses (i) through (vi) of this
definition, and provided further that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder. For the avoidance of doubt, “Debt”
of a Person in respect of letters of credit shall include, without duplication,
only the principal amount of the obligations of such Person in respect of such
letters of credit that have been drawn upon by the beneficiaries to the extent
of the amount drawn, and shall include no other obligations in respect of such
letters of credit.
     “December 31 Engineering Report” means an Audited Report, dated as of
December 31 of any year, covering all Proved Reserves that the Counterparty
desires to have included in the Present Value determination and Forecasted
Annual Production.
     “Default” means any event or condition that, upon the giving of notice or
passage of time or both, if required by Section 6.1, would constitute an Event
of Default.
     “Defaulting Party”, in respect of any Qualifying Hedge, has the meaning
specified in the ISDA Master Agreement applicable to such Qualifying Hedge.
     “Designated Affiliate” of any Bank means an affiliate of such Bank that has
been designated as a Designated Affiliate of such Bank for purposes of this
Agreement by notice to the Counterparty and the Administrative Agent; provided
that a Bank may not so designate any Person that is, at the time of such
purported designation, a Designated Affiliate of another Bank. If a Designated
Affiliate of a Bank (i) is not a party to any outstanding Qualifying Hedge and
(ii) is neither owed nor owes any obligation to make any payment of delivery
under any Qualifying Hedge, such Bank may, by notice to the Counterparty and the
Administrative Agent, terminate the designation of such Designated Affiliate as
a Designated Affiliate.
     “Determining Party”, in respect of any Qualifying Hedge, means the
Computation Agent for purposes of determining a Close-out Amount to be used in
the determination of an Early Termination Amount with respect to such Qualifying
Hedge.
     “Dollars” and “$” means lawful money of the United States of America.
     “Early Termination Amount”, in respect of any Qualifying Hedge, has the
meaning specified in Section 6(e) of the ISDA Master Agreement applicable to
such Qualifying Hedge.

6



--------------------------------------------------------------------------------



 



     “Early Termination Date”, in respect of any Qualifying Hedge, has the
meaning specified in the ISDA Master Agreement applicable to such Qualifying
Hedge.
     “Early Termination Hedge” has the meaning specified in Section 2.6(g).
     “EDGAR” means the “Electronic Data Gathering, Analysis and Retrieval”
system (or any successor system thereof), a database maintained by the
Securities and Exchange Commission containing electronic filings of issuers of
certain securities.
     “Effective Date” means February 23, 2007.
     “El Furrial” means WilPro Energy Services (El Furrial) Limited, a Cayman
Islands corporation.
     “Engineering Report” means a report, in substantially the form of Exhibit D
or otherwise reasonably satisfactory to the PV Determination Agent, setting
forth, as of December 31 of any year (or as of such other date as comports with
Section 2.6(a)(ii) in the event of an Unscheduled Redetermination), covering the
Proved Reserves, together with a projection of the rate of production and future
revenue, severance or similar taxes, operating expenses and capital expenditures
with respect thereto as of such date. Such information shall be provided for
each basin comprising such Proved Reserves and by category of the reserves
contained in each basin, including proved developed producing, proved developed
non-producing and proved undeveloped.
     “Environment” shall have the meaning set forth in 42 U.S.C. § 9601(8) or
any successor statute and “Environmental” shall mean pertaining or relating to
the Environment.
     “Environmental Law” means any United States local, state or federal, or any
foreign, law, statute, regulation, order, consent decree, written agreement with
a Governmental Authority or Governmental Requirement arising from or in
connection with or relating to the protection or regulation of the Environment
including those laws, statutes, regulations, orders, decrees, written agreements
with a Governmental Authority and other Governmental Requirements relating to
the disposal, cleanup, production, storing, refining, handling, transferring,
processing or transporting of Hazardous Waste, Hazardous Substances or any
pollutant or contaminant.
     “Environmental Permits” mean all material permits, licenses, registrations,
exemptions and authorizations required under any Environmental Law.
     “Equity Interests” means any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity or other equity interest or investment of
whatever nature or any warrant, option or other right to acquire any Equity
Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder from time to time.
     “ERISA Affiliate” of any Credit Party means any trade or business (whether
or not incorporated) which is a member of a group of which such Credit Party is
a member and which is under common control or is treated as a single employer
with such Credit Party within the meaning of Section 414 of the Code and the
regulations promulgated thereunder.
     “Events of Default” has the meaning specified in Section 6.1.

7



--------------------------------------------------------------------------------



 



     “Exposure Fee” has the meaning specified in Section 2.4(b).
     “Federal Funds Rate” means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
     “Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks in the ordinary course of business),
with the amount of the obligations of such Person thereunder being the net
obligations of such Person thereunder.
     “Fiscal Quarter” means any quarter of a Fiscal Year. “Fiscal Year” means
any period of twelve consecutive calendar months ending on December 31.
     “Forecasted Annual Production” means, for any year, the projected amounts
of oil and natural gas production for such year from the Proved Reserves
(i) until the delivery of the first December 31 Engineering Report delivered
after the Effective Date, as set forth in Section 5.2(c) and (ii) on and after
the delivery of the first December 31 Engineering Report delivered after the
Effective Date, as outlined in the most recent December 31 Engineering Report
and any subsequent Acquired Reserves Engineering Reports. For avoidance of
doubt, the Forecasted Annual Production is determined solely for purposes of
determining compliance with Section 5.2(c) and is not necessarily the same as
annual production forecasted in connection with any redetermination of the
Present Value.
     “GAAP” means generally accepted accounting principles in the United States
as defined by the American Institute of Certified Public Accountants (the
“AICPA”) Statement of Auditing Standards Number 69, including pronouncements of
the Financial Accounting Standards Board and the AICPA.
     “Gas Transaction” shall have the meaning set forth in the ISDA Master
Agreements.
     “General Permitted Liens” means Liens specifically described on Schedule V.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Governmental Requirements” means all judgments, orders, writs,
injunctions, decrees, awards, laws, ordinances, statutes, regulations, rules,
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

8



--------------------------------------------------------------------------------



 



     “Guarantor” means WPC.
     “Hazardous Substance” shall have the meaning set forth in 42 U.S.C. §
9601(14) and shall also include each other substance considered to be a
hazardous substance under any Environmental Law.
     “Hazardous Waste” shall have the meaning set forth in 42 U.S.C. § 6903(5)
and shall also include each other substance considered to be a hazardous waste
under any Environmental Law (including 40 C.F.R. § 261.3).
     “Hedge” means, in each case whether settled physically, financially or
otherwise, (a) any transaction (including an agreement with respect to any such
transaction) now existing or hereafter entered into (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse purchase
transaction, buy/sell-back transaction, securities lending transaction, weather
index transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made and (b) any combination of these transactions.
     “Hedge Documents” means each ISDA Master Agreement and each Confirmation.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in any and all oil, gas and other liquid or gaseous
hydrocarbon properties and interests, including mineral fee or lease interests,
concession agreements, license agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.
     “Hydrocarbons” means oil, gas, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including kerosene, liquefied petroleum gas,
refined lubricating oils, diesel fuel, drip gasoline, natural gasoline, helium,
sulfur and all other minerals.
     “Indemnified Parties” has the meaning assigned to such term in
Section 8.4(b).
     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of the vested benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
     “International Debt” means the Debt of any International Subsidiary.

9



--------------------------------------------------------------------------------



 



     “International Subsidiary” means each of El Furrial, Apco Argentina, PIGAP
II and any Subsidiary of any of them; provided that no Person shall be an
International Subsidiary if it is a TWC Credit Party or owns, directly or
indirectly, any Equity Interest in any TWC Credit Party.
     “Investment Grade Person” means any Person the senior unsecured long-term
Dollar-denominated debt of which is rated at least BBB- (stable) by S&P and at
least Baa3 (stable) by Moody’s immediately following the occurrence of any
circumstance that would have been a Change of Control Event had such Person not
been an Investment Grade Person.
     “ISDA Master Agreement” means an agreement in substantially the form of
Exhibit E between the Counterparty and a Bank. An agreement will be deemed to be
in substantially the form of Exhibit E only if (i) it is referred to in
Section 3.1(h) or (ii) it is attached to a New Bank Agreement and is not
designated by the Computation Agent within fifteen Business Days of its receipt
thereof as being not in substantially such form.
     “Joint Lead Arrangers” means Citigroup Global Markets Inc. and Calyon New
York, as joint lead arrangers and co-book runners.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other analogous type of preferential arrangement,
whether arising by contract, operation of law or otherwise (including the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
     “Limited Permitted Liens” means Liens specifically described on
Schedule IV.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the Credit
Parties and their Subsidiaries taken as a whole, or (b) the ability of the
Credit Parties and their Subsidiaries, taken as a whole, to perform their
obligations under any Credit Document taken as a whole.
     “Material Subsidiary” of any Credit Party means (i) each Subsidiary (other
than any Non-Recourse Subsidiary) of such Credit Party that owns in excess of
7.5% of the book value of the Consolidated assets of the Credit Parties and
their Consolidated Subsidiaries, (ii) each Subsidiary of such Credit Party that
is a Credit Party, (iii) each Subsidiary of such Credit Party that owns any
interest in any Oil and Gas Properties included in the most recent computation
of the Present Value, (iv) until the first Redetermination Date, Williams
Production Rocky Mountain Company, Williams Production Mid-Continent Company,
and Williams Gulf Coast and (v) each Subsidiary of such Credit Party that is a
party to any Permitted Hedge.
     “MLP” means Williams Partners L.P., a Delaware limited partnership.
     “Moody’s” means Moody’s Investor Service, Inc. or its successor.
     “MTM Exposure” means, for any particular calendar day for any Qualifying
Hedge, the amount, as determined by the Computation Agent for such calendar day
(or, if such calendar day is not a Business Day, for the next preceding Business
Day), that would be the Early Termination Amount in respect of such Qualifying
Hedge (subject, in the case of a negative amount, to adjustment as provided in
the next sentence hereof), if (i) an Early Termination Date occurred on such day
in respect of such Qualifying Hedge, (ii) the Counterparty were the Defaulting
Party in respect of such Qualifying Hedge, (iii) the Bank party to such
Qualifying Hedge were the Non-defaulting Party in respect of such Qualifying
Hedge and (iv) the Computation Agent were the Determining Party in respect of
such Qualifying Hedge. If (a) the

10



--------------------------------------------------------------------------------



 



net MTM Exposure for any day for the Qualifying Hedges to which any particular
Bank is a party determined pursuant to the preceding sentence is a negative
number and (b) such Bank party to such Qualifying Hedges is not in compliance on
such day with any requirement of the ISDA Master Agreement to which it is a
party that it provide Bank Credit Support, then for purposes of this Agreement
(other than for purposes of the determination of Exposure Fees), the net MTM
Exposure for such day for such Qualifying Hedges will be deemed to be an amount
equal to (1) negative one times (2) the Applicable Credit Support Threshold for
such Bank on such day. If the Counterparty reasonably determines, as to any
Bank, based on quotes from at least two reputable brokers or, to the extent such
quotes are not available, any other reasonable information, which may (but need
not) include indicative pricing from other Persons whether or not a party to
this Agreement (such quotes, if any, and any such other information being the
“Additional Information”), that the net MTM Exposure for any day for all
Qualifying Hedges to which such Bank is a party differs by more than 10% from
the amount the net MTM Exposure for such day for such Qualifying Hedges would
have been if the Computation Agent had used only such Additional Information and
notifies the Computation Agent of such determination by 6:00 p.m. (New York City
time) on the date the Counterparty receives the report relating to such day
contemplated by the penultimate sentence of Section 7.1 (which notice shall set
forth such Additional Information), then the Computation Agent will in good
faith redetermine the net MTM Exposure for such Qualifying Hedges by 6:00 p.m.
(New York City time) on the Business Day following its receipt of such notice,
using such Additional Information and such other quotes and information as the
Computation Agent reasonably believes appropriate; provided that the Computation
Agent may exclude any Additional Information provided by the Counterparty that
the Computation Agent in good faith believes is not appropriate for inclusion as
a result of illiquidity in the relevant market, market disruption, broker error
or other bona fide reason; provided further that until any such redetermination,
the MTM Exposures originally determined by the Computation Agent for such day
for such Qualifying Hedges shall continue to be the MTM Exposures for such day
for such Qualifying Hedges. The Computation Agent will advise the Counterparty,
the Collateral Agent and the Banks of any such redetermination by delivery to
each of them of a revised report for the relevant day in substantially the form
of Exhibit H. For purposes of Section 2.4(b) only, the MTM Exposure for any
Qualifying Hedge will be computed without taking into account clauses
6(e)(i)(1)(B) and 6(e)(i)(2) of the relevant ISDA Master Agreement (which
clauses adjust for Unpaid Amounts).
     “Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) any Credit Party or an ERISA Affiliate of any
Credit Party.
     “Multiple Employer Plan” means an employee benefit plan as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, subject to Title IV of
ERISA to which any Credit Party or any ERISA Affiliate of any Credit Party, and
one or more employers other than any Credit Party or an ERISA Affiliate of any
Credit Party, is making or accruing an obligation to make contributions or, in
the event that any such plan has been terminated, to which any Credit Party or
any ERISA Affiliate of any Credit Party made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
     “New Bank Agreement” means an agreement in substantially the form of
Exhibit J pursuant to which a Person becomes a new “Bank” under this Agreement.
     “Non-Credit Party TWC Entity” means TWC and each of its Subsidiaries that
is not a Credit Party Entity.
     “Non-defaulting Party”, in respect of any Qualifying Hedge, has the meaning
specified in the ISDA Master Agreement applicable to such Qualifying Hedge.

11



--------------------------------------------------------------------------------



 



     “Non-Producing Reserves” has the meaning assigned to that term in
Section 2.6(d).
     “Non-Recourse Debt” means any Debt incurred by any Non-Recourse Subsidiary
to finance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
to pay costs and expenses relating to or provide financing for, any new project
commenced or acquired after the Effective Date, which Debt does not provide for
recourse against any Credit Party Entity (other than a Non-Recourse Subsidiary
and such recourse as exists under a Performance Guaranty) or any property or
asset of any Credit Party Entity (other than the Equity Interests in, or the
property or assets of, a Non-Recourse Subsidiary).
     “Non-Recourse Subsidiary” means (i) any non-material Subsidiary of any
Credit Party whose principal purpose is to incur Non-Recourse Debt and/or
construct, lease, own or operate the assets financed thereby, or to become a
direct or indirect partner, member or other equity participant or owner in a
Business Entity created for such purpose, and substantially all the assets of
which Subsidiary and such Business Entity are limited to (x) those assets being
financed (or to be financed), or the operation of which is being financed (or to
be financed), in whole or in part by Non-Recourse Debt, or (y) Equity Interests
in, or Debt or other obligations of, one or more other such Subsidiaries or
Business Entities, or (z) Debt or other obligations of any Person and (ii) any
Subsidiary of a Non-Recourse Subsidiary. For purposes of this definition, a
“non-material Subsidiary” shall mean any Consolidated Subsidiary of any Credit
Party that (a) is not a Material Subsidiary, (b) is not itself a Credit Party
and (c) is not an owner, directly or indirectly, of any Equity Interest in any
Credit Party or any Material Subsidiary.
     “Obligations” means all obligations of the Counterparty to make any payment
or delivery under any Qualifying Hedge, all obligations of the Guarantor under
this Agreement and all other Debt, advances, interest, debts, liabilities,
obligations, indemnities, fees, expenses, charges and other amounts owing by any
Credit Party to any Bank or any Agent under any Credit Document or to any other
Person required to be indemnified under any Credit Document, of any kind or
nature, present or future, arising under this Agreement or any other Credit
Document, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.
     “Obligors” has the meaning assigned to such term in Section 9.1.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) all property
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization agreements, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, rights, titles, interests
and estates described or referred to above, including any and all property, now
owned or hereafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or property (excluding drilling rigs, automotive equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors,

12



--------------------------------------------------------------------------------



 



pumps, pumping units, field gathering systems, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes, together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
     “Other Present Value Obligation” means any Debt in respect of which any
Credit Party Entity has any obligation or liability, any Non-Recourse Debt or
any production payment to which any Credit Party Entity is a party; provided
that a Subordinated Intercompany Obligation shall not be an Other Present Value
Obligation.
     “Other Present Value Obligations Amount” means the aggregate principal
amount of Other Present Value Obligations. In determining the Other Present
Value Obligations Amount, the principal amount of (i) any Sale and Leaseback
Transaction shall be deemed to be the Attributable Obligation with respect
thereto, (ii) any production payment (other than a volumetric production
payment) shall be deemed to be the undischarged balance thereof, and (iii) any
volumetric production payment shall be deemed to be the value of the remaining
volumes to be delivered thereunder using the prices that the PV Determination
Agent most recently used to determine the Present Value (or, if the first
Redetermination Date has not occurred, using the prices used in the Engineering
Report referred to in Section 3.1(g)); provided that, if such volumes have not
been taken into account in determining the most recently determined Present
Value (or, if the first Redetermination Date has not occurred, in determining
the amount set forth in Section 2.6(b)), the aggregate principal amount of such
volumetric production payment shall be zero.
     “Out of the Money” means, with respect to any Bank, that the net MTM
Exposure, as most recently determined by the Computation Agent, for all
Qualifying Hedges to which such Bank is a party is a negative number.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt that (i) if secured, is secured only by assets of, or Equity
Interests in, a Non-Recourse Subsidiary and (ii) guarantees the (a) performance
of the improvement, installation, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the project that is
financed by such Non-Recourse Debt, (b) completion of the minimum agreed equity
contributions to the relevant Non-Recourse Subsidiary or (c) performance by a
Non-Recourse Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt.
     “Permitted Dispositions” means (i) dispositions to a Credit Party,
(ii) dispositions from a Subsidiary of a Credit Party to another Subsidiary of a
Credit Party if the aggregate direct and indirect ownership interest held by the
Credit Parties in such first Subsidiary is equal to the aggregate direct and
indirect ownership interest held by the Credit Parties in such other Subsidiary,
(iii) dispositions from a Credit Party to a Subsidiary of a Credit Party or from
a Subsidiary of a Credit Party to another Subsidiary of a Credit Party where the
aggregate direct and indirect ownership interest held by the Credit Parties in
such first Subsidiary is not equal to the aggregate direct and indirect
ownership interest held by the Credit Parties in such other Subsidiary if, in
such case, promptly following such disposition the Counterparty’ delivers a
certificate to the Banks certifying that, after giving effect to such
disposition, (a) Non-Producing Reserves continue to constitute 25% or less of
the Proved Reserves used to determine the Present Value then in effect and
(b) Proved Reserves attributable to Restricted Interests continue to constitute
15% or less of the Proved Reserves used to determine the Present Value then in
effect and (iv) the Bargath Asset Transfer.

13



--------------------------------------------------------------------------------



 



     “Permitted Hedge” means (i) any back-to-back Hedge between WPC or any of
its Subsidiaries and the Counterparty or any of its Subsidiaries that matches in
all material respects (other than price) any Qualifying Hedge entered into by
the Counterparty at the request of WPC or a Subsidiary of WPC if (a) such
back-to-back Hedge is changed each time such Qualifying Hedge is changed
(whether such Qualifying Hedge is changed by amendment, termination or
otherwise, but excluding changes related to price) and (b) all obligations of
each Credit Party under such back-to-back Hedge are Subordinated Intercompany
Obligations, and (ii) any WPX Hedge.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other Business Entity, or a government or any political
subdivision or agency thereof.
     “PIGAP II” means WilPro Energy Services (PIGAP II) Limited, a Cayman
Islands corporation.
     “Plan” means an employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA currently maintained by, or in the
event such plan has terminated, to which contributions have been made or an
obligation to make such contributions has accrued during any of the five plan
years preceding the date of the termination of such plan by, any Credit Party or
any ERISA Affiliate of any Credit Party for employees of any Credit Party or any
such ERISA Affiliate and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
     “Pre-Approved Delivery Points” means the delivery points listed on
Exhibit M and any other delivery points agreed to in writing from time to time
by the Counterparty and Computation Agent, each in their sole discretion.
     “Pre-Approved Hedge Types” means the types of Hedges listed on Exhibit N
and any other types of Hedges agreed to in writing from time to time by the
Counterparty and the Computation Agent, each in their sole discretion
     “Pre-Existing Transactions” means the transactions entered into prior to
the Effective Date between the Counterparty and Calyon, Citibank or Citigroup
Energy Inc. that, pursuant to agreements dated the Effective Date executed by
the Counterparty and Calyon, Citibank or Citigroup Energy Inc., are transactions
governed by an ISDA Master Agreement referred to in Section 3.1(h) executed by
Calyon or Citigroup Energy Inc.
     “Present Value” means at any time (i) the net present value of the
projected future net revenues attributable to the Proved Reserves, determined in
accordance with Section 2.6 and in effect at such time minus (ii) the Terminated
Hedge Amount at such time.
     A “Present Value Deficiency” means, at any time when the Aggregate Net MTM
Exposure is positive, the amount (if any) needed to be added to the Collateral
Account to cause the ratio of the Present Value to the sum of (a) the Aggregate
Net MTM Exposure plus (b) the Other Present Value Obligations Amount to equal
1.50 to 1.00. A Present Value Deficiency will exist at all times that (i) the
Aggregate Net MTM Exposure is positive and (ii) an amount needs to be added to
the Collateral Account to cause such ratio to equal 1.50 to 1.00.
     “Present Value Matters” means Sections 2.6, 2.7 and 2.10 and each
definition used in any of such Sections.
     “Pro Forma Present Value Deficiency” means, as to any event, that a Present
Value Deficiency would have existed at the close of business one Business Day
prior to the time such event occurs, utilizing

14



--------------------------------------------------------------------------------



 



in the determination of such Present Value Deficiency a “pro forma” Present
Value (rather than the actual Present Value) with such “pro forma” Present Value
calculated using all the same assumptions used in the most recent Present Value
determination (or if the first Redetermination Date has not occurred, used in
the determination of the amount set forth in Section 2.6(b)), except for those
assumptions that would be directly changed by such event. If prior to any such
event, the Counterparty requests that the PV Determination Agent calculate a
“pro forma” Present Value using all the same assumptions used in the most recent
Present Value determination (or if the first Redetermination Date has not
occurred, used in the determination of the amount set forth in Section 2.6(b)),
except for those assumptions that would be directly changed by such event, then
within 4 Business Days of such request, the PV Determination Agent shall
calculate, and notify the Counterparty of the amount of, such “pro forma”
Present Value.
     “Property” has the meaning specified in the definition herein of Assets.
     “Proved Reserves” means those recoverable Hydrocarbons that have been
estimated with reasonable certainty, as demonstrated by geological and
engineering data, to be economically recoverable by existing operating methods
under existing economic conditions from the net interest owned directly by the
Credit Party Entities (other than Non-Recourse Subsidiaries) in oil and gas
reserves attributable to Oil and Gas Properties located in the United States.
Any such net interest owned by a Subsidiary (other than Williams Gulf Coast)
that is not wholly-owned by a Credit Party shall exclude the portion of such
interest attributable to the minority interests in such Subsidiary. Any such net
interest owned by Williams Gulf Coast shall include the entire net interest
owned by Williams Gulf Coast without reduction for any interest owned in
Williams Gulf Coast by any Person that is not a Credit Party Entity.
     “PV Determination Agent” means Calyon New York, in its capacity as PV
determination agent pursuant to Article VII, and any successor PV Determination
Agent pursuant to Section 7.5.
     “Qualifying Hedge” means the Pre-Existing Transactions and any bilateral
hedge transaction (other than a transaction settled by physical delivery of oil)
entered into pursuant to this Agreement between the Counterparty and any Bank
(i) pursuant to which the Counterparty (a) hedges against basis risk or hedges
against any decrease in the price of oil or natural gas (including hedges
effected by way of collars, swaps, puts, calls or any combination thereof and
hedges settled by physical delivery of natural gas) during all or a portion of
the period from the date of such Qualifying Hedge to the earlier of the
Termination Date and December 31 of the third calendar year following the date
of such Qualifying Hedge or (b) unwinds, lifts, terminates the effect of, or
otherwise reverses, in whole or in part, another Qualifying Hedge, and
(ii) which is documented by an ISDA Master Agreement and a Confirmation, each
properly completed.
     “Ratable Portion” means, as to any Bank, (a) with respect to any claim,
damage, loss, liability, cost, fee or expense referred to in Section 5.1(f) or
Section 7.4, (i) if such Bank was a party to this Agreement (a) at the time such
claim, damage, loss, liability, cost, fee or expense was incurred or (b) at the
time of the occurrence or existence of the event, condition, action or inaction
that constituted a basis or reason for such claim, damage, loss, liability,
cost, fee or expense, a fraction, the numerator of which is one and the
denominator of which is the total number of Banks that are referred to in this
clause (i) with respect to such claim, damage, loss, liability, cost, fee or
expense, and (ii) otherwise, zero; and (b) with respect to any specific
indemnity referred to in the last sentence of Section 7.7, (i) if such Bank was
a party to this Agreement at the time such specific indemnity was entered into,
a fraction, the numerator of which is one and the denominator of which is the
total number of Banks that are referred to in this clause (i) with respect to
such specific indemnity, and (ii) otherwise, zero.
     “Redetermination Date” means any date that a redetermined Present Value
becomes effective in accordance with Section 2.6.

15



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 8.5(c).
     “Related Party” of any Person means any other Person of which more than 10%
of the outstanding Equity Interests having ordinary voting power to elect a
majority of the board of directors of such other Person or others performing
similar functions (irrespective of whether or not at the time Equity Interests
of any other class or classes of such other Person shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such first Person or which owns at the time directly or
indirectly more than 10% of the outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors of such first Person
or others performing similar functions (irrespective of whether or not at the
time Equity Interests of any other class or classes of such first Person shall
or might have voting power upon the occurrence of any contingency).
     “Relevant Amount” has the meaning specified in Section 2.6(g).
     “Required Banks” (i) means at all times .when no Qualifying Hedge is
outstanding and no obligation exists under a Qualifying Hedge that is no longer
outstanding, (a) 2/3 in number of the Banks for all Present Value Matters, and
(b) a majority in number of the Banks for all other purposes, and (ii) at all
other times, shall have the meaning determined in accordance with the following:

      Action   Required Banks
Amendments and waivers (other than Present Value Matters) and all other matters
not covered below in this table
  A majority of the Class One Banks and a majority of the Class Two Banks
 
   
Enforcement of Article IX, directing the Collateral Agent to draw under an
Acceptable Letter of Credit or otherwise realize on Acceptable Credit Support,
exercise of all other rights and remedies during an Event of Default and
initiation of any Unscheduled Redetermination
  A majority of the Class One Banks or a majority of the Class Two Banks
 
   
Approval of Present Value
  The smaller of the Present Value approved by 2/3 of Class One Banks or the
Present Value approved by 2/3 of the Class Two Banks
 
   
Amendments and waivers pertaining to Present Value Matters
  2/3 of Class One Banks and 2/3 of Class Two Banks

     All voting by Class One Banks shall be done on a one-Bank-one-vote basis.
All voting by Class Two Banks shall be on the basis of each Class Two Bank’s net
MTM Exposure on all Qualifying Hedges.

16



--------------------------------------------------------------------------------



 



     “Restricted Interests” means (i) all Restricted Net Profits Interests and
(ii) all interests owned by any Subsidiary of a Credit Party that is not itself
a Credit Party.
     “Restricted Net Profits Interest” means a net profits interest in any
property if a Credit Party Entity does not own a working interest in such
property.
     “Retained Bank Credit Support” shall have the meaning set forth in
Section 2.10.
     “S&P” means Standard & Poor’s Rating Group, a division of The McGraw Hill
Companies, Inc. on the date hereof or its successor.
     “Sale and Leaseback Transaction” of any Person means any arrangement
entered into by such Person or any Subsidiary of such Person, directly or
indirectly, whereby such Person or any Subsidiary of such Person shall sell or
transfer any property, whether now owned or hereafter acquired to any other
Person (a “Transferee”), and whereby such first Person or any Subsidiary of such
first Person shall then or thereafter rent or lease as lessee such property or
any part thereof or rent or lease as lessee from such Transferee or any other
Person other property which such first Person or any Subsidiary of such first
Person intends to use for substantially the same purpose or purposes as the
property sold or transferred.
     “Scheduled Redetermination” shall have the meaning set forth in
Section 2.6(c)..
     “Security Documents” means (i) any security agreement in substantially the
form of Exhibit C (or other form acceptable to the Collateral Agent), as each
may be amended, modified, supplemented, renewed, extended or restated from time
to time, and (ii) for purposes of Section 2.3, any letter of credit in the
Collateral Account.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Specified Obligations” means any obligation under a loan or production
payment referred to in paragraph (i) of Schedule V.
     “Subordinated Intercompany Obligations” means all liabilities under
Permitted Hedges and Debt owed to TWC or any of its Subsidiaries if such
liabilities and Debt are subordinate to all Obligations pursuant to a
subordination agreement in substantially the form of Exhibit F.
     “Subordination Agreement” means each subordination agreement referred to in
the definition herein of Subordinated Intercompany Obligations (including any
subordination agreement delivered pursuant to Section 3.1).
     “Subsidiary” of any Person means any corporation, partnership, joint
venture or other Business Entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect

17



--------------------------------------------------------------------------------



 



a majority of the board of directors of such corporation, partnership, joint
venture or other Business Entity or others performing similar functions
(irrespective of whether or not at the time Equity Interests of any other class
or classes of such corporation, partnership, joint venture or other Business
Entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person, and in addition,
with respect to the Guarantor, includes Williams Gulf Coast, irrespective of the
Guarantor’s ownership of the Equity Interests of Williams Gulf Coast.
     “Terminated Hedge Amount” means at any time the net aggregate amount of all
Relevant Amounts for all Early Termination Hedges that have been terminated
prior to their stated expiration date since the most recent Redetermination
Date; provided that so long as the absolute value of such net aggregate amount
is less than $100 million, the Terminated Hedge Amount shall be zero.
     “Termination Date” means December 31, 2011.
     “Termination Event (ERISA)” means (i) a “reportable event”, as such term is
described in Section 4043(c) of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC or a reportable event” as
such term is described in Section 4043(c)(3) of ERISA) which could reasonably be
expected to result in a termination of, or the appointment of a trustee to
administer, a Plan, or which causes any Credit Party, due to actions of the
PBGC, to be required to contribute at least $125,000,000 in excess of the
contributions which otherwise would have been made to fund a Plan based upon the
contributions recommended by such Plan’s actuary, or (ii) the withdrawal of a
Credit Party or any ERISA Affiliate of a Credit Party from a Multiple Employer
Plan during a plan year in which it was a “substantial employer,” as such term
is defined in Section 4001(a)(2) of ERISA, or the incurrence of liability by a
Credit Party or any ERISA Affiliate of a Credit Party under Section 4064 of
ERISA upon the termination of a Plan or Multiple Employer Plan, or (iii) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (iv) any other event or condition which could reasonably be expected
to result in the termination of, or the appointment of, a trustee to administer,
any Plan under Section 4042 of ERISA, other than (in the case of clauses (ii),
(iii) and (iv) of this definition) where the matters described on such clauses,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     “Transfer Agreement” means an assignment and assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Computation Agent
     “TWC” means The Williams Companies, Inc., a Delaware corporation.
     “TWC Credit Party” means TWC and any borrower or guarantor under a TWC
Principal Credit Facility.
     “TWC Default” means (i) TWC or any Subsidiary of TWC (other than any TWC
Excluded Entity) shall fail to pay any principal of or premium or interest on
the TWC Principal Credit Facility or any other TWC Principal Debt when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such TWC Principal Credit Facility or such other TWC Principal Debt;
or (ii) the TWC Principal Credit Facility or any other TWC Principal Debt shall
be accelerated.
     “TWC Excluded Entity” means MLP, any Subsidiary of MLP, any TWC
Non-Recourse Subsidiary and any International Subsidiary.

18



--------------------------------------------------------------------------------



 



     “TWC Non-Recourse Debt” means any Debt incurred by any TWC Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, any
new project commenced or acquired after the Effective Date, which Debt does not
provide for recourse against TWC, or any Subsidiary of TWC (other than a TWC
Non-Recourse Subsidiary and such recourse as exists under a TWC Performance
Guaranty) or any property or asset of TWC, or any Subsidiary of TWC (other than
the Equity Interests in, or the property or assets of, a TWC Non-Recourse
Subsidiary).
     “TWC Non-Recourse Subsidiary” means (i) any non-material Subsidiary of TWC
whose principal purpose is to incur TWC Non-Recourse Debt and/or construct,
lease, own or operate the assets financed thereby, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity created for such purpose, and substantially all the assets of which
Subsidiary and such Business Entity are limited to (x) those assets being
financed (or to be financed), or the operation of which is being financed (or to
be financed), in whole or in part by TWC Non-Recourse Debt, or (y) Equity
Interests in, or Debt or other obligations of, one or more other such
Subsidiaries or Business Entities, or (z) Debt or other obligations of any
Person (other than a Credit Party Entity) and (ii) any Subsidiary of a TWC
Non-Recourse Subsidiary. For purposes of this definition, a “non-material
Subsidiary” shall mean any Consolidated Subsidiary of TWC that is not a TWC
Credit Party and is not an owner, directly or indirectly, of any Equity Interest
in any TWC Credit Party.
     “TWC Performance Guaranty” means any guaranty issued in connection with any
TWC Non-Recourse Debt or International Debt that (i) if secured, is secured only
by assets of, or Equity Interests in, a TWC Non-Recourse Subsidiary or
International Subsidiary, as applicable, and (ii) guarantees the (a) performance
of the improvement, installation, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the project that is
financed by such TWC Non-Recourse Debt or International Debt, (b) completion of
the minimum agreed equity contributions to the relevant TWC Non-Recourse
Subsidiary or International Subsidiary, as applicable, or (c) performance by a
TWC Non-Recourse Subsidiary or International Subsidiary of obligations to
Persons other than the provider of such TWC Non-Recourse Debt or International
Debt.
     “TWC Principal Credit Facility” means (i) the U.S. $1,500,000,000 Credit
Agreement dated as of May 1, 2006 among TWC, certain Subsidiaries of TWC,
Citibank and others, as amended, modified, supplemented, renewed, extended or
restated from time to time, and (ii) following termination of the agreement
referred to in clause (i) of this definition, any other credit agreement that
constitutes the principal credit facility of TWC.
     “TWC Principal Debt” means any “Debt” (as defined in the TWC Principal
Credit Facility or, if “Debt” is not therein defined or if no TWC Principal
Credit Facility then exists, as defined in the most recently existing TWC
Principal Credit Facility that defined “Debt”) of TWC or any Subsidiary of TWC
(other than any TWC Excluded Entity) in an aggregate principal amount
outstanding of $100,000,000 or more.
     “Unaudited Report” means an Engineering Report prepared by or under the
supervision of the manager of reserves of the Credit Party Entities and
certified by such manager as being true and correct in all material respects and
as having been prepared in accordance with the procedures used in the most
recent December 31 Engineering Report delivered pursuant to Section 2.6 or
Section 3.1(g). An Unaudited Report may take the form of an update to the most
recently delivered December 31 Engineering Report with adjustments for
acquisitions and dispositions, if any, and new pricing assumptions, if any,
provided by the PV Determination Agent.

19



--------------------------------------------------------------------------------



 



     “Unpaid Amounts” has the meaning specified in the relevant ISDA Master
Agreement.
     “Unrated” means, as to any Bank, that no senior unsecured long-term
Dollar-denominated debt or deposit obligations of such Bank is rated by S&P and
no senior unsecured long-term Dollar-denominated debt or deposit obligations of
such Bank is rated by Moody’s.
     “Unscheduled Redetermination” shall have the meaning set forth in
Section 2.6(c).
     “Williams Gulf Coast” means Williams Production-Gulf Coast Company, L.P., a
Delaware limited liability partnership.
     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA.
     “WPC” means Williams Production Company, LLC, a Delaware limited liability
company.
     “WPX” means WPX Gas Resources Company, a Delaware corporation.
     “WPX Hedge” means a Hedge between WPX and any Non-Credit Party TWC Entity
if (i) such Hedge is entered into in the normal course of business by WPX and
(ii) the obligations, if any, of each Credit Party in respect of such Hedge are
Subordinated Intercompany Obligations.
     SECTION 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically defined
shall be construed in accordance with GAAP. To the extent there are any changes
in GAAP from December 31, 2005, the covenants set forth herein will continue to
be determined in accordance with GAAP in effect on December 31, 2005, as
applicable, until such time, if any, as such covenants are adjusted or reset to
reflect such changes in GAAP and such adjustments or resets are agreed to in
writing by the Counterparty and the Administrative Agent (after consultation
with the Required Banks).
     SECTION 1.4 Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation”. References to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time so long as such amended, modified or supplemented document, instrument or
agreement does not violate the terms of this Agreement.
     SECTION 1.5 Ratings. A rating, whether public or private, by S&P or Moody’s
shall be deemed to be in effect on the date of announcement or publication by
S&P or Moody’s, as the case may be, of such rating or, in the absence of such
announcement or publication, on the effective date of such rating and will
remain in effect until the announcement or publication of, or in the absence of
such announcement or publication, the effective date of, any change in, or
withdrawal or termination of, such rating. In the event the standards for any
rating by Moody’s or S&P are revised, or any such rating is designated
differently (such as by changing letter designations to different letter
designations or to

20



--------------------------------------------------------------------------------



 



numerical designations), the references herein to such rating shall be deemed to
refer to the revised or redesignated rating for which the standards are closest
to, but not lower than, the standards at the date hereof for the rating which
has been revised or redesignated, all as determined by the Required Banks in
good faith. Long-term debt (or deposit obligations) supported by a letter of
credit, guaranty, insurance or other credit enhancement mechanism shall not be
considered as senior unsecured long-term debt (or deposit obligations).
ARTICLE II
TERMS OF THE FACILITY
     SECTION 2.1 Terms.
     (a) Procedure for Hedges. The Counterparty and any Bank may elect, each in
its sole discretion, to enter into one or more Qualifying Hedges in accordance
with the provisions of the ISDA Master Agreement between the Counterparty and
such Bank.
     (b) Uncommitted Facility. No Bank shall have any obligation whatsoever to
enter into any Qualifying Hedge.
     (c) No liability for other Banks’ Hedges. No Bank shall be responsible for
the obligations of any other Bank or the Counterparty, or have any liability, in
respect of any Qualifying Hedge entered into by such other Bank.
     (d) Bank Credit Support. The Counterparty agrees, and each Bank agrees,
that such Bank will not be required to provide, and will not provide, any
collateral, guaranty, letter of credit or other security in connection with any
Qualifying Hedge, except Bank Credit Support required by the ISDA Master
Agreement to which such Bank is a party and any Acceptable Bank Guaranty
contemplated hereby. No Bank Credit Support will be released or modified if a
Present Value Deficiency exists or would result therefrom, except as provided in
Section 2.10.
     (e) Acceptable Bank Guaranty. Each time a Bank designates a Designated
Affiliate of such Bank, such Bank shall deliver or cause to be delivered to the
Administrative Agent an Acceptable Bank Guaranty with respect to such Designated
Affiliate. No Acceptable Bank Guaranty shall be released or materially modified
so long as the Designated Affiliate referred to therein remains a Designated
Affiliate.
     (f) Advance Notice of Certain Qualifying Hedges. Neither the Counterparty
nor any Bank will enter into any Qualifying Hedge that either (i) relates to any
delivery point that is not a Pre-Approved Delivery Point or (ii) is not a
Pre-Approved Hedge Type, unless (a) the Computation Agent receives, at least
five Business Days prior to the date that the Counterparty proposes to enter
into such Qualifying Hedge, a notice from the Counterparty and the Bank
proposing to enter into such Qualifying Hedge describing such Qualifying Hedge
and (b) the Computation Agent has not given notice to the Counterparty and such
Bank by the end of such five Business Day period that the Computation Agent
(1) has diligently worked during such period to develop an appropriate valuation
mechanism for such Qualifying Hedge and (2) reasonably believes that it does not
have an appropriate valuation mechanism for such Qualifying Hedge.
     SECTION 2.2 Payments and Computations.
     (a) Each Credit Party shall make each payment hereunder to be made by it
not later than 2:00 p.m. (New York City time) on the day when due in Dollars
(i) to the Administrative Agent at its address

21



--------------------------------------------------------------------------------



 



referred to in Section 8.2 (excluding, for such purpose, any address to which
copies are to be sent), (ii) in the case of Exposure Fees, directly to the
respective Banks entitled thereto or (iii) in the case of fees referred to in
Section 2.4(a), directly to the respective Agent or Joint Lead Arranger entitled
thereto, in each case in same day funds, without deduction, counterclaim or
offset of any kind. In the case of the foregoing clause (i), the Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of any amount payable to any Bank to such Bank. In no event shall
any Bank be entitled to share any fee paid to any Agent or a Joint Lead
Arranger, as such, or any amount applied to reimburse any Agent or a Joint Lead
Arranger, as such, as contemplated by any Credit Document.
     (b) All computations of interest and fees hereunder shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or any fee hereunder, as the case may be.
     (d) Payments and deliveries under each Qualifying Hedge shall be effected
directly between the parties to, and in accordance with, such Qualifying Hedge,
except as provided in Sections 2.7 and 2.10. If the Counterparty or any Bank
fails to make any payment or delivery required under a Qualifying Hedge, the
Counterparty (or, if the Counterparty has so failed to make such a payment or
delivery, the Bank party to such Qualifying Hedge) shall notify the Computation
Agent of such failure by the end of the Business Day next following such failure
specifying the amount thereof and identifying the Qualifying Hedge to which such
failure pertains.
     SECTION 2.3 Taxes.
     (a) Any and all payments by any Credit Party under this Agreement or any
Security Document shall be made, in accordance with Section 2.2, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings with respect thereto, and all
liabilities with respect thereto, excluding, in the case of each Bank and each
Agent, (i) taxes imposed on its net income or net profits, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank, or such
Agent (as the case may be) is organized or any political subdivision thereof and
(ii) taxes imposed as a result of a present or former connection between such
Bank or such Agent, as the case may be, and the jurisdiction imposing such tax
or any political subdivision thereof (other than any such connection arising
solely from such Bank or such Agent, as the case may be, having executed or
delivered, or performed its obligations or received a payment or delivery under,
or taken any other action related to, any Credit Document) and, in the case of
each Bank, taxes imposed on its net income or net profits, and franchise taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Credit Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Bank or any Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions for Taxes (including deductions for Taxes applicable to
additional sums payable under this Section 2.3), such Bank or such Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions for Taxes been made, (ii) such Credit Party shall make such
deductions and (iii) such Credit Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

22



--------------------------------------------------------------------------------



 



     (b) In addition, each Credit Party agrees to pay all present or future
filing or recording fees, stamp or documentary taxes and all other excise or
property taxes, charges or similar levies which arise from any payment made by
such Credit Party hereunder or from the execution, delivery, filing, recording
or registration of, or otherwise with respect to, this Agreement or any Security
Document (herein referred to as “Other Taxes”).
     (c) Each Credit Party will indemnify each Bank and each Agent for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.3) owed and paid by
such Bank or such Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Bank or
such Agent, as the case may be, makes written demand therefor; provided that
such Credit Party shall have no liability pursuant to this clause (c) of this
Section 2.3 to indemnify a Bank or an Agent for Taxes or Other Taxes which were
paid by such Bank or such Agent, as the case may be, more than ninety days prior
to such written demand for indemnification.
     (d) In the event that a Bank or an Agent receives a written communication
from any Governmental Authority with respect to an assessment or proposed
assessment of any Taxes, such Bank or such Agent, as the case may be, shall
promptly notify the Counterparty in writing and provide the Counterparty with a
copy of such communication. An Agent’s or a Bank’s failure to provide a copy of
such communication to the Counterparty shall not relieve the Counterparty of any
of its obligations hereunder.
     (e) Promptly following payment of Taxes by or at the direction of any
Credit Party, such Credit Party will furnish to the Administrative Agent, at its
address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing payment thereof (or, if no such receipt is reasonably
available, other evidence of payment reasonably acceptable to the Administrative
Agent). Should any Bank or any Agent ever receive any refund, credit or
deduction from any taxing authority to which such Bank or such Agent, as the
case may be, would not be entitled but for the payment by such Credit Party of
Taxes or Other Taxes as required by this Section 2.3 (it being understood that
the decision as to whether or not to claim, and if claimed, as to the amount of
any such refund, credit or deduction shall be made by such Bank or such Agent,
as the case may be, in its reasonable judgment), such Bank or such Agent, as the
case may be, thereupon shall repay to such Credit Party an amount with respect
to such refund, credit or deduction equal to any net reduction in taxes actually
obtained by such Bank or such Agent, as the case may be, and determined by such
Bank or such Agent, as the case may be, to be attributable to such refund,
credit or deduction.
     (f) Each Bank organized under the laws of a jurisdiction outside the United
States shall on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank which is a party to this Agreement on the
date this Agreement becomes effective and on the date any other Person becomes a
Bank in the case of each other Bank, and from time to time thereafter as
necessary or appropriate (but only so long thereafter as such Bank remains
lawfully able to do so), provide the Administrative Agent and the Counterparty
with two original Internal Revenue Service Forms W-8BEN or W-8ECI (or, in the
case of a Bank that has provided a certificate to the Administrative Agent that
it is not (i) a “bank” as that term is used in Section 881(c)(3)(a) of the Code,
(ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(b) of
the Code) of any Credit Party or (iii) a controlled foreign corporation related
to any Credit Party (within the meaning of Section 864(d)(4) of the Code),
Internal Revenue Service Forms W-8BEN), or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Bank is exempt
from or entitled to a reduced rate of United States withholding tax on payments
pursuant to this Agreement or any other Credit Document or, in the case of a
Bank that has certified that it is not a “bank” as described above, certifying
that such Bank is a foreign

23



--------------------------------------------------------------------------------



 



corporation. If the forms provided by a Bank at the time such Bank first becomes
a party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Bank provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms.
     (g) For any period with respect to which a Bank has failed to provide the
Counterparty with the appropriate form, certificate or other document required
by subsection (f) of this Section 2.3 (other than if such failure is due to a
change in the applicable law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided) such Bank shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.3 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Bank become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Credit Parties shall
take such steps as such Bank shall reasonably request (at such Bank’s expense)
to assist such Bank in recovering such Taxes.
     (h) Any Bank claiming any additional amounts payable pursuant to this
Section 2.3 agrees to use reasonable efforts to change the jurisdiction of its
Applicable Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Bank, be otherwise materially
disadvantageous to such Bank.
     (i) If a Credit Party determines in good faith that a reasonable basis
exists for contesting a Tax, the relevant Bank or Agent, as applicable, shall
provide reasonable cooperation to such Credit Party in challenging such Tax at
such Credit Party’s expense and if requested by such Credit Party in writing;
provided, however, that no Bank nor Agent, as applicable, shall be required to
take any action hereunder which, in the reasonable discretion of such Bank or
such Agent, as applicable, would cause such Bank or its Applicable Office or
such Agent, as applicable, to suffer a legal, regulatory or material economic
disadvantage.
     (j) Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 2.3 shall survive the payment in full of the
Obligations and the Termination Date.
     (k) Notwithstanding any provision of this Agreement to the contrary, this
Section 2.3 shall be the sole provision governing indemnities for and claims for
Taxes under this Agreement and the Security Documents. For avoidance of doubt,
it is agreed that this Section 2.3 does not apply to payments or deliveries made
under any Qualifying Hedge (the tax aspects of which shall be governed by the
Hedge Documents, including Section 2(d) of the ISDA Master Agreement).
     (l) Notwithstanding any other provision in this Section 2.3, no additional
amount shall be required to be paid by any Credit Party under Section 2.3(a) or
2.3(c) to any Bank organized under the laws of a jurisdiction outside the United
States in respect of Taxes or any liabilities (including penalties, interest and
expenses arising therefrom or with respect thereto), except to the extent that
any change after the Effective Date (in the case of each Bank which was a party
to this Agreement on the Effective Date) or after the date on which another
Person becomes a Bank (in case of each other Bank) in any such requirement for a
deduction, withholding or payment of Taxes described in this Section 2.3 shall
result in an increase in the rate of such deduction, withholding or payment from
that in effect at the Effective Date (in the case of each Bank which was a party
to this Agreement on the Effective Date) or at the date of the relevant document
pursuant to which another Person becomes a Bank (in the case of each other
Bank). For avoidance of doubt, this Section 2.3(1) does not apply to Other
Taxes.

24



--------------------------------------------------------------------------------



 



     SECTION 2.4 Fees.
     (a) Agents’ Fees. The Counterparty agrees to pay directly to each Agent,
each collateral sub-agent referred to in Section 2.11 and each Joint Lead
Arranger, for its sole account, such fees as may be separately agreed to in
writing by the Counterparty and such Agent, such collateral sub-agent or such
Joint Lead Arranger, as the case may be.
     (b) Exposure Fees. The Counterparty agrees to pay to each Bank an exposure
fee (an “Exposure Fee”) in an amount equal to 0.625% per annum multiplied by the
daily average of the net MTM Exposure for all Qualifying Hedges to which such
Bank is a party (excluding in the computation of any Exposure Fee, those days on
which the net MTM Exposure for all Qualifying Hedges to which such Bank is a
party is negative). All Exposure Fees owed to any Bank will be computed by such
Bank based on the reports substantially in the form of Exhibit H furnished by
the Computation Agent pursuant to Section 7.1. Each Bank shall submit an invoice
to the Counterparty supporting its computation of any Exposure Fees owed to such
Bank with respect to each Fiscal Quarter that has elapsed and, if the
Termination Date has occurred, with respect to the period from the most recent
date through which its Exposure Fees have been invoiced (or the Effective Date,
if Exposure Fees have not previously been invoiced by it) through the
Termination Date. The Exposure Fee for each Bank will be payable in arrears
directly to such Bank within ten Business Days following the receipt of each
such invoice.
     SECTION 2.5 Interest. Upon the occurrence and during the continuance of an
Event of Default, each Credit Party agrees to pay, to the fullest extent
permitted by law, interest on any amount payable hereunder that is not paid when
due (after the expiration of any applicable grace period), from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the Base Rate.
     SECTION 2.6 Engineering Reports and Present Value.
     (a) Engineering Reports.
          (i) Prior to May 1 of each year, the Counterparty agrees to deliver to
the PV Determination Agent and the Banks the December 31 Engineering Report as
of the immediately preceding December 31. Additionally, upon the request of the
PV Determination Agent, the Counterparty agrees to deliver to the PV
Determination Agent an Unaudited Report that is the same as such December 31
Engineering Report, except that such Unaudited Report will be based on the
pricing assumptions specified by the PV Determination Agent.
          (ii) For each Unscheduled Redetermination initiated by the
Counterparty pursuant to Section 2.6(e)(i), the Counterparty agrees to deliver
to the PV Determination Agent an Unaudited Report, as of a date reasonably
acceptable to the Counterparty and the PV Determination Agent; provided that if
such Unscheduled Redetermination was initiated pursuant to Section 2.6(e)(i)(1)
and the acquired Proved Reserves have a fair market value, in the aggregate,
equal to or greater than $300 million, an Acquired Reserves Engineering Report,
as of such date, covering the acquired Proved Reserves must be delivered to the
PV Determination Agent with such Unaudited Report. For each Unscheduled
Redetermination initiated by the Required Banks pursuant to Section 2.6(e)(ii),
the Counterparty agrees to deliver to the PV Determination Agent, an Unaudited
Report, as of a date reasonably acceptable to the Counterparty and the PV
Determination Agent, covering the Proved Reserves that the Counterparty desires
to have included in the Present Value determination.

25



--------------------------------------------------------------------------------



 



          (iii) Concurrently with the delivery of each Engineering Report, the
Counterparty agrees to deliver to the PV Determination Agent a production report
covering the net production of oil and gas of the Credit Party Entities, which
report shall include quantities or volumes of production, realized product
prices, operating expenses, taxes, capital expenditures and such other
information as the PV Determination Agent may reasonably request and covering
the one year period ending on the “as of” date of the Engineering Report being
delivered with such production report.
          (iv) Concurrently with the delivery of each Engineering Report, the
Counterparty agrees to deliver to the PV Determination Agent, a certificate from
an Authorized Officer of the Counterparty that, to the best of his knowledge and
in all material respects, (i) the oil and natural gas reserves information set
forth in such Engineering Report was estimated using generally accepted
engineering and evaluation principles and is reasonable in the aggregate by
basin, and any factual information contained in the reports delivered with such
Engineering Report is true and correct, (ii) a Credit Party Entity owns directly
good and defensible title (as defined in Section 4.1(m)) to the Proved Reserves
evaluated in such Engineering Report free of all Liens except for Liens not
prohibited by Section 5.2(a), (iii) except as set forth in the certificate or in
the Engineering Report, on a net basis there are no material (with such
materiality determined in relation to the total reserve base included in such
Engineering Report) gas imbalances, take or pay or other prepayments with
respect to the Proved Reserves evaluated in such Engineering Report which would
require any Credit Party Entity to deliver Hydrocarbons at some future time
without then or thereafter receiving full payment therefor, (iv) no Oil and Gas
Properties have been disposed by any Credit Party Entity since the date of the
last Present Value determination except as permitted by the terms of this
Agreement or, in any material respect, been destroyed or damaged (except to the
extent covered by insurance and except as set forth in such certificate),
(v) attached to the certificate are statements of each Credit Party’s
outstanding Qualifying Hedges and Permitted Hedges (other than WPX Hedges),
which statements shall include for each Qualifying Hedge and each such Permitted
Hedge (a) the termination date, (b) the notional amounts or volumes and the
periods covered by such volumes, and (c) the price to be paid or the basis for
calculating the price to be paid by such Credit Party and the other Person under
such Qualifying Hedge or such Permitted Hedge, as the case may be, for each of
the future periods covered by such Qualifying Hedge or such Permitted Hedge, as
the case may be, and (vi) the Other Present Value Obligations Amount on the date
of such certificate is the amount set forth in such certificate.
     (b) During the period from the Effective Date until the first
Redetermination Date, the amount of the Present Value shall be $2,659,047,000.
     (c) The Present Value shall be redetermined from time to time in accordance
with Section 2.6(d) by the PV Determination Agent with the concurrence of the
Required Banks. The Present Value shall be redetermined annually following
delivery of each December 31 Engineering Report (each being a “Scheduled
Redetermination”). Additionally, unscheduled redeterminations of the Present
Value may occur from time to time in accordance with Section 2.6(e) (each being
an “Unscheduled Redetermination”). Any redetermination of the Present Value
shall become effective as contemplated in Section 2.6(f) and shall remain in
effect until the next Redetermination Date.
     (d) Upon receipt of an Engineering Report and the other items required by
Section 2.6(a) and such other reports, data and supplemental information as may
from time to time be reasonably requested by the PV Determination Agent, the PV
Determination Agent will redetermine a new Present Value. Such redeterminations
will not take into account reserves forecasted to be produced during the next
twelve months and otherwise will be in accordance with the PV Determination
Agent’s normal and customary procedures for evaluating oil and gas reserves and
other related assets as such exist at that particular time using a 9% discount
rate (or such other discount rate as the PV Determination Agent may in good
faith elect based on market conditions) and giving effect to all Qualifying
Hedges (but not giving

26



--------------------------------------------------------------------------------



 



effect to (I) any such Qualifying Hedges that have been terminated and as to
which the PV Determination Agent has been notified of such termination
sufficiently in advance of such redetermination, based on the PV Determination
Agent’s judgment, to allow it to take such termination into account or (II) any
of the WPX Hedges) in effect on the date as of which the certificate referred to
in Section 2.6(a)(iv) relating to the relevant Engineering Report is given (or,
if such date is not a Business Day, on the next preceding Business Day) and all
Qualifying Hedges entered into after such date if, based on the PV Determination
Agent’s judgment, notice of those Qualifying Hedges has been received
sufficiently in advance of such redetermination to allow it to take such
Qualifying Hedges into account; provided that Proved Reserves that are not
proved developed producing reserves (“Non-Producing Reserves”) shall be excluded
from such redeterminations to the extent that inclusion thereof would result in
Non-Producing Reserves constituting more than 25% of the Present Value; provided
further that Proved Reserves attributable to Restricted Interests shall be
excluded from such redeterminations to the extent that inclusion thereof would
result in greater than 15% of the Present Value being attributable to such
Restricted Interests; provided further that as to any Collar taken into account
in any such redetermination (A) if the price data used by the PV Determination
Agent is higher than the strike price of the call that constitutes a portion of
such Collar, then such strike price and the notional volume of such call will be
used in such redetermination (and the put that constitutes a portion of such
Collar shall not be taken into account), (B) if the price data used by the PV
Determination Agent is lower than the strike price of the put that constitutes a
portion of such Collar, then such strike price and the notional volume of such
put will be used in such redetermination (and the call that constitutes a
portion of such Collar shall not be taken into account), and (C) if the price
data used by the PV Determination Agent is (x) equal to or less than the strike
price of the call that constitutes a portion of such Collar and (y) equal to or
greater than the strike price of the put that constitutes a portion of such
Collar, then neither such put nor such call shall be taken into account. The PV
Determination Agent, in accordance with its normal and customary procedures for
evaluating oil and gas reserves and other related assets as such exist at that
particular time, may make adjustments to the rates, volumes, prices and other
assumptions used in an Engineering Report. The PV Determination Agent shall
propose a new Present Value and (i) notify the Counterparty of such proposed new
Present Value, the PV Determination Agent’s price assumptions used for such
proposed new Present Value and other key assumptions used by the PV
Determination Agent for such proposed new Present Value within 30 days following
receipt by the PV Determination Agent of such Engineering Report and such other
items, reports, data and information in a timely and complete manner and
(ii) not less than three Business Days after such notification to the
Counterparty, notify the Banks of such proposal. After having received notice of
such proposal by the PV Determination Agent, each Bank shall have 10 days to
agree or disagree with such proposal. Any failure of a Bank to communicate its
approval or disapproval within such ten day period shall be deemed to be an
approval of such proposal. If the Required Banks approve (including any such
deemed approval) the PV Determination Agent’s proposal, then such proposal shall
be the new Present Value. If however, the Required Banks do not approve such
proposal within 10 days, then (1) the Required Banks may agree on, and notify
the PV Determination Agent of, a revised Present Value within seven Business
Days following such 10 day period or (2) if the Required Banks fail to so agree
or fail to so notify within such seven Business Day period, such proposal of the
PV Determination Agent will be deemed to have been approved by the Required
Banks.
     (e) In addition to Scheduled Redeterminations, (i) the Counterparty may
initiate an Unscheduled Redetermination (1) if the Credit Party Entities have
acquired directly Proved Reserves since the most recent Redetermination Date (or
December 31, 2005, if the first Redetermination Date has not occurred) having a
fair market value in the aggregate of $100 million or more, (2) at any time (but
not more often than once per calendar year for requests pursuant to this clause
(2)) or (3) if any Credit Party Entity has sold a volumetric production payment
since the most recent date as of which the Present Value was determined (or, if
the first Redetermination Date has not occurred, since December 31, 2005) at any
time before the next date as of which the Present Value is determined pursuant
to any provision hereof other than this clause (3) (but not more often than once
per calendar year for requests pursuant to this

27



--------------------------------------------------------------------------------



 



clause (3)), in each case by notifying the PV Determination Agent and providing
an Engineering Report in accordance with Section 2.6(a), and (ii) the Required
Banks may initiate an Unscheduled Redetermination (1) if Proved Reserves having
a fair market value in the aggregate of $100 million or more have, since the
most recent Redetermination Date (or the Effective Date, if the first
Redetermination Date has not occurred), been disposed by the Credit Party
Entities (other than in Permitted Dispositions), destroyed or damaged (except to
the extent covered by insurance) or taken by eminent domain or other
governmental action, (2) if Proved Reserves are restated or recategorized by a
Credit Party Entity and the effect thereof is to reduce the Present Value by
$100 million or more in the aggregate or (3) at any time (but not more than once
per calendar year pursuant to this clause (3)), in each case by specifying in
writing to the Counterparty the date (which shall in no event be less than ten
Business Days following Counterparty’s receipt of such writing) on which the
Counterparty is to furnish an Engineering Report in accordance with Section
2.6(a).
     (f) The PV Determination Agent shall promptly notify in writing the
Counterparty and the Banks of the new Present Value. Any redetermination of the
Present Value shall become effective on the date written notice thereof is
received by the Counterparty.
     (g) If
          (i) since the most recent Redetermination Date, any Hedge that was
taken into account in the most recent determination of the Present Value is
terminated prior to its stated expiration date (each, an “Early Termination
Hedge”), and
          (ii) had such Early Termination Hedge and all other Early Termination
Hedges terminated since the most recent Redetermination Date not been taken into
account in the most recent determination of the Present Value, the Present Value
would have been at least $100 million more or less than the Present Value
actually determined (for each Early Termination Hedge, the “Relevant Amount”
will be the amount by which the Present Value would have differed if such Early
Termination Hedge had not been taken into account in the most recent
determination of the Present Value, with any such difference that would have
increased such Present Value being expressed as a negative number and any such
difference that would have decreased such Present Value being expressed as a
positive number);
then, within 4 Business Days after any Early Termination Hedge is terminated,
the PV Determination Agent will determine, and notify the Counterparty and the
Banks of, the Relevant Amount for each Early Termination Hedge that has been
terminated prior to its stated expiration date since the most recent
Redetermination Date.
     SECTION 2.7 Present Value Deficiency. If at any time a Present Value
Deficiency exists, the Counterparty shall within three Business Days thereof
deliver to the Collateral Agent, for deposit into the Collateral Account,
Acceptable Credit Support in an amount equal to the amount of such Present Value
Deficiency. Each Bank will (i) during the existence of a Present Value
Deficiency of which it has received notice hereunder (and has not received
notice pursuant to clause (iii) of the last sentence of Section 7.1 that such
Present Value Deficiency does not exist), pay directly to the Collateral Agent
for deposit into the Collateral Account all payments under any Qualifying Hedge
to which such Bank is a party that would otherwise be paid to the Counterparty,
and such payments will be made without exercise of any offset, defense or
counterclaim (except that a Bank may net payments owed under any Qualifying
Hedge to which it is a party against payments owed under any other Qualifying
Hedge to which it is a party and may net payments under the same Qualifying
Hedge), and (ii) by 9:00 a.m. (New York City time) on the Business Day following
each day on which it has made a payment pursuant to clause (i) of this sentence
or pursuant to clause (3) of Section 6.1, notify the Counterparty, the
Collateral Agent and the Computation Agent of the amount of such payment. At
such time as no Present Value Deficiency

28



--------------------------------------------------------------------------------



 



exists and no Event of Default exists, the Counterparty will be entitled to
return (for avoidance of doubt, “return” includes, without limitation, any
delivery of interest accrued on Acceptable Credit Support) of the Acceptable
Credit Support (including appropriate reduction in the amount of an Acceptable
Letter of Credit) in accordance with customary procedures (but in any event
within 3 Business Days’ from the date the Collateral Agent determines that no
Present Value Deficiency exists and no Event of Default exists), to the extent
that such return (or reduction) will not cause a Present Value Deficiency;
provided that if a Hedge becomes an Early Termination Hedge, then no such return
or reduction will be effected during the period from the date such Hedge becomes
an Early Termination Hedge through and including the earlier of (x) the date
that is 4 Business Days following the date that such Hedge became an Early
Termination Hedge and (y) the date on which the Counterparty receives notice
from the PV Determination Agent of the Relevant Amount for such Early
Termination Hedge; provided further that the Collateral Agent shall not be
required to effect any such return or reduction if the Counterparty has not
given the Collateral Agent specific notice requesting such return or reduction.
     SECTION 2.8 Removal and Addition of Banks. Any Bank (i) that has no
Qualifying Hedges outstanding and (ii) that is neither owed nor owes any
obligation to make any payment or delivery under any Qualifying Hedge may be
removed as a party to this Agreement by the Counterparty by ten Business Days’
notice to such Bank and the Administrative Agent, or may remove itself as a
party to this Agreement by ten Business Days notice to the Counterparty and the
Administrative Agent, except the agreements and obligations of the Counterparty
contained in Sections 2.3 and 8.4 (and the obligations of the Guarantor related
thereto) shall continue. The Counterparty shall have the right to add to this
Agreement any new Bank if (i) the senior unsecured long-term Dollar-denominated
debt or deposit obligations of each added Bank is rated at least BBB by S&P and
Baa2 by Moody’s, (ii) following each such addition, the number of Banks does not
exceed ten and (iii) all “know your customer” Governmental Requirements
applicable to any Bank or Agent have been met. Each such addition shall be
effected by execution by such Bank and the Counterparty of a New Bank Agreement,
and shall be effective upon receipt by the Administrative Agent and the
Computation Agent of such executed New Bank Agreement.
     SECTION 2.9 Sharing of Payments, Etc. No Bank will be required to share
payments, set-offs or other amounts received by it under any Qualifying Hedge,
except that (i) following termination of all Qualifying Hedges pursuant to
clause (2) of Section 6.1 of this Agreement or (ii) if such termination is not
effected pursuant to such clause (2) and the Required Banks elect that this
clause (ii) apply, following termination of all Qualifying Hedges pursuant to
the other terms of the Credit Documents, the Acceptable Credit Support, any
amount received pursuant to any Subordination Agreement and amounts received
pursuant to the guaranties set forth in Article IX will be shared ratably by the
Banks (based on the respective amounts of the Obligations then owed to the Banks
and Agents and an amount estimated in good faith by the Collateral Agent to be
the amount of all other Obligations that may arise thereafter as contemplated by
Section 5.4 of the Security Agreement). For avoidance of doubt, this Section 2.9
does not modify the requirement set forth in the second sentence of Section 2.7
that certain payments be made without exercise of any offset, defense or
counterclaim (except as provided in such sentence).
     SECTION 2.10 Bank Credit Support. Each Bank agrees to deliver, directly to
the Collateral Agent to be held in the Collateral Account (whether or not a
Present Value Deficiency exists), all Bank Credit Support with respect to such
Bank, and the Counterparty agrees that such delivery shall satisfy the
requirements of the relevant Qualifying Hedge that such Bank provide such Bank
Credit Support to the Counterparty. Prior to termination of a Qualifying Hedge,
the Bank Credit Support provided by any Bank under such Qualifying Hedge shall
be redelivered to such Bank from time to time to the extent no longer required
under such Qualifying Hedge. At the termination of a Qualifying Hedge (or, in
the case of clauses (ii) and (iii) of this sentence, on the second Business Day
next following such termination), any remaining Bank Credit Support provided by
a Bank pursuant to such Qualifying Hedge (or by such Bank or its direct or
indirect parent pursuant to an Acceptable Bank Guaranty) shall be (i) if at such
termination

29



--------------------------------------------------------------------------------



 



(A) the Counterparty is entitled to a payment from such Bank and (B) a Present
Value Deficiency exists (or would result from such termination or payment),
retained (to the extent of such payment obligation) in the Collateral Account to
secure the Obligations (and such retention shall be deemed to satisfy such
payment obligation to the extent of the amount so retained, which amount in the
case of treasury obligations shall be the principal amount thereof plus interest
accrued to the date of such termination) (“Retained Bank Credit Support”),
(ii) if at such termination (A) the Counterparty is entitled to a payment from
such Bank, (B) a Present Value Deficiency does not exist (and would not result
from such termination or payment) and (C) by 5:00 p.m. (New York City time) on
the Business Day next following the date of such termination, the Bank has not
made all or part of such payment and the Counterparty notifies the Collateral
Agent of such non-payment by 5:00 p.m. (New York City time) on the second
Business Day next following the date of such termination, delivered by the
Collateral Agent to the Counterparty (to the extent of such unpaid payment
obligation), and such delivery shall be deemed to satisfy such unpaid payment
obligation to the extent of the amount so delivered or (iii) otherwise, returned
by the Collateral Agent to such Bank; provided that if a Hedge becomes an Early
Termination Hedge, then no action shall be taken pursuant to clause (i) or
clause (ii) of this sentence during the period from the date such Hedge becomes
an Early Termination Hedge through and including the earlier of (x) the date
that is 4 Business Days following the date that such Hedge became an Early
Termination Hedge and (y) the date on which the Counterparty receives notice
from the PV Determination Agent of the Relevant Amount for such Early
Termination Hedge.
     SECTION 2.11 Collateral Account. The Collateral Agent shall maintain
separate sub-accounts within the Collateral Account in order to keep separate
and readily identifiable all Acceptable Credit Support and Bank Credit Support
as follows:
     (i) one such sub-account shall contain only (a) Acceptable Credit Support
delivered pursuant to Section 2.7, (b) Retained Bank Credit Support and (c) all
proceeds, payments, collections and other amounts and rights in respect thereof;
and
     (ii) a separate such sub-account shall be maintained for each Bank and
shall contain only (a) Bank Credit Support delivered by such Bank pursuant to
Section 2.10 and (b) all proceeds, payments, collections and other amounts and
rights in respect thereof; provided that at the time any such Bank Credit
Support (or proceeds, payments, collections or other amounts or rights in
respect thereof) becomes Retained Bank Credit Support, such Retained Bank Credit
Support shall be transferred to the sub-account referred to in Section 2.11(i).
     Additionally, if the Bank that is the Collateral Agent provides any Bank
Credit Support, the Counterparty will appoint a collateral sub-agent to hold
such Bank Credit Support (and proceeds, payments, collections and other amounts
and rights in respect thereof); provided that at the time any such Bank Credit
Support (or proceeds, payments, collections or other amounts or rights in
respect thereof) becomes Retained Bank Credit Support, such Retained Bank Credit
Support shall be transferred to the Collateral Agent for inclusion in the
sub-account referred to in Section 2.11(i). Such collateral sub-agent (a) shall
hold and deal with Bank Credit Support provided by the Collateral Agent on the
same terms as the Collateral Agent holds and deals with other Bank Credit
Support, (b) shall have all of the rights, duties, responsibilities and
protections (including rights to indemnities) provided herein to the Collateral
Agent, (c) shall act as agent for the Banks (other than the Bank that is the
Collateral Agent in its capacity as the provider of the Bank Credit Support) and
not as agent for the Counterparty and (d) shall be a financial institution
acting through an office in New York City and shall have senior unsecured
long-term Dollar-denominated debt or deposit obligations that are rated A or
higher by S&P and A2 or higher by Moody’s. No Bank shall be required to accept
appointment as a collateral sub-agent
     SECTION 2.12 Use of Collateral; Interest.

30



--------------------------------------------------------------------------------



 



     (a) So long as (i) the Collateral Agent is not in default of any of its
obligations under any Credit Document and (ii) the senior unsecured long-term
Dollar-denominated debt or deposit obligations of the Collateral Agent are rated
AA- or higher by S&P and Aa3 or higher by Moody’s, the Collateral Agent will,
notwithstanding Section 9-207 of the New York Uniform Commercial Code, have the
right to sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business any Acceptable Collateral
and Bank Credit Support it holds, free from any claim or right or any nature
whatsoever of the Counterparty or any Bank, including any equity or right of
redemption (each a “Permitted Usage”). For purposes of any obligation to deliver
Acceptable Collateral or Bank Credit Support under any Credit Document, the last
sentence of Section 7.1 and any rights or remedies authorized under any Credit
Document, the Collateral Agent will be deemed to continue to hold all Acceptable
Collateral and Bank Credit Support that are the subject of any Permitted Usage
until such Acceptable Collateral or Bank Credit Support is delivered to the
Counterparty or a Bank, as the case may be. At such time as (i) the Collateral
Agent is in default of any of its obligations under any Credit Document or
(ii) any senior unsecured long-term Dollar-denominated debt or deposit
obligations of the Collateral Agent are not rated AA- or higher by S&P or not
rated Aa3 or higher by Moody’s, the Collateral Agent will immediately return to
the Collateral Account all Acceptable Collateral and Bank Credit Support that
has been the subject of a Permitted Usage and has not been previously returned
to the Collateral Account by the Collateral Agent. Additionally, the Collateral
Agent will return Acceptable Collateral and Bank Credit Support, as the case may
be, that are the subject of a Permitted Usage as may be necessary from time to
time to meet any requirement it has under any Credit Document to return or
deliver any Acceptable Collateral or Bank Credit Support. If the Acceptable
Collateral or Bank Credit Support that was the subject of a Permitted Usage
(i) was cash, any return pursuant to this Section 2.12 shall be effected by
deposit by the Collateral Agent into the Collateral Account of cash in an amount
equal to the amount of cash that was the subject of such Permitted Usage plus
interest thereon as provided in Section 2.12(b) or (ii) was United States
treasury obligations, any such return shall be effected by deposit by the
Collateral Agent into the Collateral Account of United States treasury
obligations that are in all respects (including amount, interest rate and
maturity) the same as the treasury obligations that were the subject of such
Permitted Usage. If any treasury obligations deposited into the Collateral
Account mature, the amount of principal and interest paid in respect thereof
shall thereafter be treated as cash for purposes hereof. The Collateral Agent
shall have no obligation to invest any Acceptable Collateral or Bank Credit
Support. Any Permitted Usage shall be solely at the Collateral Agent’s risk.
     (b) If the Counterparty or any Bank (“Depositor”) delivers to the
Collateral Agent any amount of cash, then the Collateral Agent will pay to such
Depositor for each day from the date such amount is so delivered until such
amount is redelivered to such Depositor (or delivered to a Bank or a
Counterparty to the extent required pursuant to the terms hereof or of any other
Credit Document) interest on both such amount and on all interest accrued
thereon for each preceding day (or the portion of such amount and such interest
that has not been delivered to the Counterparty or Bank pursuant to the terms of
any Credit Document) at a per annum rate equal to the Federal Funds Rate for
such day; provided that such interest shall not accrue for any period during
which the Collateral Agent does not have the right of Permitted Usage set forth
in the first sentence of Section 2.12(a). Interest accrued or paid on any
treasury obligations shall be for the account of the Counterparty or Bank, as
the case may be, that delivered such treasury obligations to the Collateral
Agent; provided that interest accruing on Bank Credit Support with respect to
any Bank (whether in the form of cash or treasury obligations) shall accrue
(i) for the account of such Bank until such date, if any, as such Bank Credit
Support becomes Retained Bank Credit Support and (ii) on and after such date,
for the account of the Counterparty. Accrued interest in respect of any
Acceptable Collateral or Bank Credit Support shall constitute additional
Acceptable Collateral or Bank Credit Support, as the case may be, and be subject
to the terms of the Credit Documents to the same extent as the Acceptable
Collateral or Bank Credit Support, as the case may be, in respect of which such
interest accrued.

31



--------------------------------------------------------------------------------



 



ARTICLE III
CLOSING
     SECTION 3.1 Payment of Fees and Documents. On or before the date hereof,
the Counterparty agrees to (i) pay to the Administrative Agent, for the account
of the respective Agents and Joint Lead Arrangers, all accrued fees of the
Agents and the Joint Lead Arrangers to the extent required to be paid hereunder
(or to the extent otherwise agreed to by the Administrative Agent and the
Counterparty) and presented for payment, and (ii) deliver, or cause to be
delivered, to the Banks counterparts of this Agreement duly executed by the
Counterparty and the Guarantor and the following:
     (a) Certified copies of (1) the resolutions of the Board of Directors, or
an authorized committee thereof or other relevant Person, of each Credit Party
authorizing the execution of this Agreement and each other Credit Document to
which such Credit Party is a party and (2) all other documents, in each case
evidencing any necessary company action, if any, with respect to each Credit
Document and the transactions thereunder and hereunder.
     (b) A certificate of the Secretary or an Assistant Secretary of each Credit
Party certifying the name and true signature of an officer of such Credit Party
or other relevant Person authorized to sign each Credit Document to which it is
a party and the other documents to be delivered by it hereunder and thereunder.
     (c) A copy of a certificate of the Secretary of State of the jurisdiction
of formation of, or of an Authorized Officer or other representative of, each
Credit Party, dated reasonably near the date hereof, certifying (i) as to a true
and correct copy of the charter or other organizational documents of such Credit
Party, and each amendment thereto on file in such Secretary’s office and
(ii) that such Credit Party has paid all franchise taxes due prior to the date
of such certificate.
     (d) Opinions of each of (i) an in-house counsel of the Counterparty or of
any of its affiliates, substantially in the form of Exhibit A and (ii) Gibson,
Dunn & Crutcher LLP, counsel to the Credit Parties, substantially in the form of
Exhibit B.
     (e) A certificate of each Credit Party (or of its representative), signed
on behalf of such Credit Party by an Authorized Officer thereof or signed by
another representative, dated as of the date hereof (the statements made in
which certificate shall be true on and as of the date hereof), certifying as to
(i) the absence of any amendments to the charter or other organizational
documents of such Credit Party not included in the certificate referred to in
clause (c) above, (ii) a true and correct copy of the bylaws, if any, of such
Credit Party as in effect on the date on which the resolutions referred to in
clause (a) were adopted and on the date hereof, (iii) the due incorporation or
formation and good standing and valid existence of such Credit Party as an
entity organized under the laws of the jurisdiction of its incorporation or
organization, (iv) the truth, in all material respects, of the representations
and warranties of such Credit Party and its Subsidiaries contained in this
Agreement and the Credit Documents delivered on or before the date hereof as
though made on and as of the date hereof other than any such representations or
warranties that, by their terms, refer to a specific date other than the date
hereof, in which case as of such specific date and (v) the absence of any event
occurring and continuing, or resulting from, the consummation of the
transactions hereunder or pursuant to the Credit Documents delivered on or
before the date hereof, that constitutes a Present Value Deficiency, a Pro Forma
Present Value Deficiency, a Default or an Event of Default.
     (f) A certificate of an Authorized Officer of the Counterparty setting
forth all Hedges to which any Credit Party or any Subsidiary of a Credit Party
is a party on the Effective Date.

32



--------------------------------------------------------------------------------



 



     (g) The December 31 Engineering Report for 2005 comporting with the
requirements of Section 2.6(a)(i), the related report contemplated by
Section 2.6(a)(iii), and the certificate contemplated by Section 2.6(a)(iv).
     (h) An ISDA Master Agreement for each Bank listed on the signature pages
hereof, duly executed by the Counterparty.
     (i) Executed subordination agreements, each in substantially the form of
Exhibit F, (i) among the Administrative Agent, WPC and the Counterparty
specifying WPC as the “Subordinated Creditor” and the Counterparty as the
“Debtor”, (ii) among the Administrative Agent, WPC and the Counterparty
specifying the Counterparty as the “Subordinated Creditor” and WPC as the
“Debtor” and (iii) among the Administrative Agent, the Credit Parties and one or
more Non-Credit Party TWC Entities specifying such Non-Credit Party TWC Entities
as the “Subordinated Creditors” and the Credit Parties as the “Debtors”.
     (j) A Security Document duly executed by the Counterparty.
     (k) Recent lien searches in respect of the Counterparty in all relevant
jurisdictions.
     (l) A certificate of an Authorized Officer of each Credit Party certifying
that the balance sheets and statements of income and cash flows that are
referred to in Section 4.1(e) fairly present in all material respects the
combined financial position of the Credit Party Entities as of December 31, 2005
and September 30, 2006 and the combined results of operations of the Credit
Party Entities for the year and nine months, respectively, then ended.
     SECTION 3.2 Effectiveness of Agreement. The Administrative Agent shall
notify the Counterparty when it reasonably believes that this Agreement has
become effective, and such notice shall be conclusive and binding on all parties
to the Credit Documents (provided that such effectiveness shall not be
conditioned on such notice).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1 Representations and Warranties of the Credit Parties. Each
Credit Party, with respect to itself and its Subsidiaries only, represents and
warrants, on the date hereof and on each date that a Qualifying Hedge is entered
into, as follows:
     (a) Each Credit Party is duly organized or validly formed, validly existing
and (if applicable) in good standing under the laws of the State of Delaware and
has all corporate, limited partnership or limited liability company powers and
all governmental licenses, authorizations, certificates, consents and approvals
required to carry on its business as now conducted in all material respects,
except where failure to be in good standing or to have those licenses,
authorizations, certificates, consents and approvals could not reasonably be
expected to have a Material Adverse Effect. Each Subsidiary of each Credit Party
is duly organized or validly formed, validly existing and (if applicable) in
good standing under the laws of its jurisdiction of incorporation or formation,
except where the failure to be so organized or formed, existing and in good
standing could not reasonably be expected to have a Material Adverse Effect.
Each Subsidiary of a Credit Party has all corporate, limited partnership or
limited liability company powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted in all material respects, except for those licenses, authorizations,
certificates,

33



--------------------------------------------------------------------------------



 



consents and approvals the failure to have which could not reasonably be
expected to have a Material Adverse Effect.
     (b) The execution, delivery and performance by each Credit Party of the
Credit Documents to which it is shown as being a party and the consummation of
the transactions contemplated thereby are within such Credit Party’s corporate,
limited partnership or limited liability company powers, have been duly
authorized by all necessary corporate, limited partnership or limited liability
company action, do not contravene (i) such Credit Party’s charter, by-laws or
formation agreement or (ii) law or any restriction under any material agreement
binding on or affecting such Credit Party and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.
     (c) No material authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority is required for the due execution,
delivery and performance by any Credit Party of any Credit Document to which it
is a party, or the consummation of the transactions contemplated thereby.
     (d) Each Credit Document has been duly executed and delivered by each
appropriate Credit Party, and is the legal, valid and binding obligation of each
such Credit Party, enforceable against each such Credit Party, in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.
     (e) The combined balance sheets of the Credit Party Entities as at
December 31, 2005 and September 30, 2006, and the related combined statements of
income and cash flows of the Credit Party Entities for the fiscal year ended
December 31, 2005, and the nine months ended September 30, 2006, copies of which
have been furnished to each Bank, have been prepared in accordance with GAAP and
fairly present in all material respects the combined financial condition of the
Credit Party Entities as at such dates and the combined results of operations of
the Credit Party Entities for the periods indicated, subject, in the case of the
September 30, 2006 financial statements, to normal year-end adjustments and
subject, in the case of both sets of financial statements, to the omission of
footnotes. As of the date hereof only, from December 31, 2005 to the date of
this Agreement, there has been no material adverse change in the business,
condition (financial or otherwise), operations, properties or prospects of the
Credit Party Entities (other than Non-Recourse Subsidiaries), taken as a whole.
     (f) There is, as to each Credit Party, no pending or, to the knowledge of
such Credit Party as of the date hereof only, threatened action or proceeding
affecting such Credit Party or any Subsidiary of such Credit Party before any
court, governmental agency or arbitrator, (i) which could reasonably be expected
to have a Material Adverse Effect or (ii) which purports to affect the legality,
validity, binding effect or enforceability of any Credit Document.
     (g) No Credit Party is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     (h) No Termination Event (ERISA) has occurred or is reasonably expected to
occur with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any Subsidiary or ERISA Affiliate
of any Credit Party has received any notification that any Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA that could reasonably be expected to have a Material Adverse Effect, and
no Credit Party is aware of any reason to expect that any Multiemployer Plan is
to be in reorganization or to be terminated within the meaning of Title IV of
ERISA that would have a Material Adverse Effect.

34



--------------------------------------------------------------------------------



 



     (i) Except as disclosed in writing by the Counterparty to the Banks and the
Administrative Agent after the date hereof and approved in writing by the
Required Banks, each Credit Party and its Subsidiaries are in compliance with
all applicable Environmental Laws, except as could not reasonably be expected to
have a Material Adverse Effect. Except as disclosed in writing by any Credit
Party to the Banks and the Administrative Agent after the date hereof and
approved in writing by the Required Banks, the aggregate contingent and
non-contingent liabilities of each Credit Party and its Subsidiaries (other than
those reserved for in accordance with GAAP and excluding liabilities to the
extent covered by insurance if the insurer has confirmed that such insurance
covers such liabilities or which such Credit Party reasonably expects to recover
from ratepayers) which to such Credit Party’s knowledge are reasonably expected
to arise in connection with (i) the requirements of any Environmental Law or
(ii) any obligation or liability to any Person in connection with any
Environmental matters (including any release or threatened release (as such
terms are defined or used in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980) of any Hazardous Waste, Hazardous
Substance, other waste, petroleum or petroleum products into the Environment)
could not reasonably be expected to have a Material Adverse Effect. Each Credit
Party and its Subsidiaries holds, or has submitted a good faith application for
all Environmental Permits (none of which have been terminated or denied)
required for any of its current operations or for any property owned, leased, or
otherwise operated by it; and is, and within the period of all applicable
statutes of limitation has been, in compliance with all of its Environmental
Permits, except where the failure to comply with the matters set forth in this
sentence, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
     (j) No Default or Event of Default has occurred and is continuing. After
giving effect to all Qualifying Hedges outstanding or to be entered into on any
date this representation is made, no Present Value Deficiency exists and no
Default or Event of Default would result therefrom.
     (k) As of the date hereof only, after giving effect to the Credit Documents
and each transaction thereunder (including each Hedge), each Credit Party,
individually and together with its Subsidiaries, is Solvent.
     (l) As of the date hereof only, none of the reports, financial statements,
certificates or other written information furnished by or on behalf of any
Credit Party to any Agent or any Bank on or prior to the date hereof (as
modified or supplemented by other information so furnished on or prior to the
date hereof), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to any projected financial information,
the Credit Parties represent only that such information was prepared in good
faith based upon assumptions believed by the Credit Parties to be reasonable at
the time (it being recognized, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any projections may materially differ from the projected
results). None of the reports, financial statements, certificates or other
written information furnished by or on behalf of any Credit Party to any Agent
or any Bank after the date hereof (as modified or supplemented by other
information so furnished after the date hereof), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.
     (m) Except as set out in the most recent certificate delivered pursuant to
Section 3.1(g) or 2.6(a)(iv), each Credit Party and its Subsidiaries has good
and defensible title to its material Oil and Gas Properties, free and clear of
all Liens except Liens not prohibited by Section 5.2(a). As used in this
Agreement, “good and defensible title” to Oil and Gas Properties shall be based
on the standard that a prudent Person engaged in the business of ownership,
development and operation of Oil and Gas Properties where such Oil and Gas
Properties are located with knowledge of all of the facts and their legal

35



--------------------------------------------------------------------------------



 



bearing would be willing to accept as good and defensible title. Except as set
forth in the most recent certificate delivered pursuant to Section 3.1(g) or
2.6(a)(iv), subject to the Liens not prohibited by Section 5.2(a) and subject to
permitted sales under this Agreement, the Credit Parties own the net interests
in production attributable to the Hydrocarbon Interests reflected in the most
recently delivered Engineering Report in all material respects and the ownership
of such Properties shall not in any material respect obligate (other than
obligations entered into in the ordinary course of business) any Credit Party or
any Subsidiary to bear the costs and expenses relating to the maintenance,
development and operation of any such Property in an amount in excess of the
working interest of such Property set forth in the most recently delivered
Engineering Report. All factual information contained in the most recently
delivered Engineering Report is true and correct in all material respects as of
the date of such Engineering Report.
     (n) All leases and agreements necessary for the conduct of the business of
each Credit Party and its Subsidiaries are valid and subsisting and in full
force and effect and there exists no default that if not cured could lead to a
right to terminate or event or circumstance which with the giving of notice or
the passage of time or both would give rise to such a default under any such
lease or agreement, except in either case as would not reasonably be expected to
have a Material Adverse Effect.
     (o) The rights, Properties and other assets presently owned, leased or
licensed by each Credit Party and its Subsidiaries including all easements and
rights of way, include all rights, Properties and other assets necessary to
permit each Credit Party and its Subsidiaries to conduct their business in all
material respects in the same manner as their business has been conducted prior
to the Effective Date.
     (p) All of the assets and Properties of each Credit Party and its
Subsidiaries which are reasonably necessary for the operation of their business
are in good working condition for their current use and are maintained in
accordance with business standards of a reasonably prudent operator where such
assets and Properties are located, except in either case as would not reasonably
be expected to have a Material Adverse Effect.
     (q) Each representation made by the Counterparty in a Hedge Document was
true and correct in all material respects at the time made.
     (r) The Counterparty has delivered to each Bank a copy of each executed
amendment, waiver or modification of, and each consent pertaining to, this
Agreement or any Security Document.
ARTICLE V
COVENANTS OF THE CREDIT PARTIES
     SECTION 5.1 Affirmative Covenants. So long as any Qualifying Hedge or any
obligation to make any payment or delivery under any Qualifying Hedge shall
remain outstanding, each Credit Party will, unless the Required Banks shall
otherwise consent in writing:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
including ERISA and all Environmental Laws, such compliance to include, without
limitation, the payment and discharge before the same become delinquent of all
taxes, assessments and governmental charges or levies imposed upon it or any of
its Material Subsidiaries or upon any of its property or any property of any of
its Material Subsidiaries, and all lawful claims which, if unpaid, would become
a Lien upon any property of it or any of its Material Subsidiaries (except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect); provided that no Credit Party nor any Subsidiary of a Credit Party
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper

36



--------------------------------------------------------------------------------



 



proceedings and with respect to which reserves in conformity with GAAP, if
required by GAAP, have been provided on the books of such Credit Party or such
Subsidiary, as the case may be.
     (b) Reporting Requirements. Furnish to the Administrative Agent (in the
case of clauses (i) through (ix) and clause (xii) of this Section 5.1(b)), to
the Computation Agent (in the case of clause (x) of this Section 5.1(b)), to the
Collateral Agent (in the case of clause (xi) of this Section 5.1(b)) and to the
PV Determination Agent (in the case of clause (xiii) of this Section 5.1(b)):
          (i) as soon as possible and in any event within five Business Days
after an Authorized Officer of such Credit Party obtains knowledge of the
occurrence of any Default or Event of Default, continuing on the date of such
statement, a statement of an Authorized Financial Officer of such Credit Party
setting forth the details of such Default or Event of Default and the actions,
if any, which such Credit Party has taken and proposes to take with respect
thereto;
          (ii) in the case of the Counterparty, as soon as available and in any
event not later than 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Counterparty, (1) the unaudited combined
balance sheet of the Credit Party Entities as of the end of such Fiscal Quarter
and the unaudited combined statements of income and cash flows of the Credit
Party Entities for the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, all in reasonable detail and duly
certified by an Authorized Financial Officer of the Counterparty as fairly
presenting in all material respects the combined financial condition of the
Credit Party Entities as of the end of such Fiscal Quarter and the combined
results of operations of the Credit Party Entities for such period and (2) a
certificate of an Authorized Financial Officer of the Counterparty stating that
he has no knowledge that a Default or Event of Default has occurred and is
continuing or, if a Default or Event of Default has occurred and is continuing,
a statement as to the nature thereof and the action, if any, which the
Counterparty proposes to take with respect thereto;
          (iii) in the case of the Counterparty, as soon as available and in any
event not later than 105 days after the end of each Fiscal Year of the
Counterparty, (1) the unaudited combined balance sheet of the Credit Party
Entities as of the end of such Fiscal Year and the unaudited combined statements
of income and cash flows of the Credit Party Entities for such Fiscal Year, in
each case prepared in accordance with GAAP and duly certified by an Authorized
Financial Officer of such Credit Party as fairly presenting in all material
respects the combined financial condition of the Credit Party Entities as of the
end of such Fiscal Year and the combined results of operations of the Credit
Party Entities for such Fiscal Year and (2) a certificate of an Authorized
Financial Officer of the Counterparty stating that he has no knowledge that a
Default or Event of Default has occurred and is continuing, or if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof, and the action, if any, which the Counterparty proposes to take with
respect thereto;
          (iv) such other information (other than projections) respecting the
business or properties, or the condition or operations, financial or otherwise,
of such Credit Party or any of its Subsidiaries as any Bank through the
Administrative Agent may from time to time reasonably request;
          (v) promptly after the sending or filing thereof, copies of all final
reports and final registration statements which such Credit Party or any
Subsidiary of such Credit Party files with the Securities and Exchange
Commission or any national securities exchange; provided that, if such reports
and registration statements are readily available on-line through EDGAR, such
Credit Party or Subsidiary shall not be obligated to furnish copies thereof;
          (vi) as soon as possible and in any event within 30 Business Days
after such Credit Party or any Subsidiary or ERISA Affiliate of such Credit
Party knows or has reason to know that any

37



--------------------------------------------------------------------------------



 



Termination Event (ERISA) with respect to any Plan has occurred or is reasonably
expected to occur that could reasonably be expected to have a Material Adverse
Effect, a statement of an Authorized Financial Officer of such Credit Party
describing such Termination Event (ERISA) and the action, if any, which such
Credit Party proposes to take with respect thereto;
          (vii) promptly and in any event within 25 Business Days after receipt
thereof by such Credit Party or any ERISA Affiliate of such Credit Party, copies
of each notice received by such Credit Party or any ERISA Affiliate of such
Credit Party from the PBGC stating its intention to terminate any Plan or to
have a trustee appointed to administer any Plan;
          (viii) promptly and in any event within 25 Business Days after receipt
thereof by such Credit Party or any ERISA Affiliate of such Credit Party from
the sponsor of a Multiemployer Plan, a copy of each notice received by such
Credit Party or any ERISA Affiliate of such Credit Party concerning (A) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or expected to be incurred, by such Credit Party or any
ERISA Affiliate of such Credit Party in connection with any event described in
clause (A), (B) or (C) above that, in the aggregate, could reasonably be
expected to have a Material Adverse Effect;
          (ix) within five Business Days after the occurrence of any event that
would permit the Required Banks to initiate an Unscheduled Redetermination
pursuant to Section 2.6(e)(ii)(1) or Section 2.6(e)(ii)(2), (a) notice of such
event and (b) if such event was a Transfer referred to in Section 5.2(l), a
certificate of an Authorized Officer of the Counterparty certifying that the
Credit Parties are in compliance with Section 5.2(1);
          (x) no later than 5:00 p.m. (central time) on each Business Day, (i) a
report in the form of Exhibit G setting forth (A) the Other Present Value
Obligations Amount as of the close of such Business Day, (B) as to each
Qualifying Hedge, the information contemplated by Exhibit G as of the close of
such Business Day, other than the name of the Bank party thereto and (C) the
aggregate amount referred to in clause (ii) of the definition herein of
Aggregate Net MTM Exposure as of the close of such Business Day and (ii) a
report setting forth, as to each Hedge referred to in Section 5.2(c)(i)(b) or
5.2(c)(i)(c), all of the terms thereof and all amounts owed thereunder as of the
close of such Business Day;
          (xi) no later than 5:00 p.m. (central time) on each Business Day, a
report in the form of Exhibit L, identifying for each Qualifying Hedge in effect
as of the close of such Business Day the name of the Bank that is (or a
Designated Affiliate of which is) a party thereto;
          (xii) within five Business Days after any disposition of Proved
Reserves by a Credit Party to a Subsidiary of a Credit Party, if the sum of
(a) the fair market value of such Proved Reserves plus (b) the fair market value
of all other Proved Reserves disposed by a Credit Party to a Subsidiary of a
Credit Party since the most recent Redetermination Date (or the Effective Date,
if the first Redetermination Date has not occurred) would equal or exceed
$100 million, a brief description of such disposition; and
          (xiii) immediately upon any Hedge becoming an Early Termination Hedge,
notice of such event and a copy of such Hedge.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and

38



--------------------------------------------------------------------------------



 



covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Credit Party or such Subsidiaries operate; provided that such Credit Party or
any such Subsidiary may self-insure to the extent and in the manner normal for
companies of like size, type and financial condition, provided further that any
insurance required by this Section 5.1(c) may be maintained by TWC on behalf of
the Credit Parties and their Subsidiaries.
     (d) Preservation of Existence, Etc. Preserve and maintain, and cause each
of its Material Subsidiaries to preserve and maintain, its existence as a
corporation or other Business Entity, rights and franchises in the jurisdiction
of its incorporation or formation, and qualify and remain qualified, and cause
each Material Subsidiary to qualify and remain qualified, as a foreign entity in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, except (i) in
the case of any Material Subsidiary of such Credit Party (other than another
Credit Party), where the failure of such Material Subsidiary to so maintain its
existence could not reasonably be expected to have a Material Adverse Effect,
(ii) where the failure to preserve and maintain such rights and franchises
(other than existence) or to so qualify and remain qualified could not
reasonably be expected to have a Material Adverse Effect, and (iii) such Credit
Party and its Material Subsidiaries may consummate any merger or consolidation
permitted pursuant to Section 5.2(d) and other dispositions permitted hereunder.
     (e) Oil and Gas Properties. Each Credit Party will and will cause each of
its Subsidiaries to, at its own expense, (i) operate, and cause each of its
Subsidiaries to operate, its Oil and Gas Properties or cause such Oil and Gas
Properties to be operated in accordance with such Credit Party’s or its
Subsidiaries’, as the case may be, practices on the Effective Date or in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all respects with all
requirements of any Governmental Authority, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect; and
(ii) do or cause to be done all things reasonably necessary to preserve and keep
in good repair and working order (ordinary wear and tear excepted) all of its
Oil and Gas Properties and other material Properties including all equipment,
machinery and facilities, except to the extent a portion of such Properties is
no longer capable of producing Hydrocarbons in economically reasonable amounts
or where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. Each Credit Party will and will cause each of its
Subsidiaries to promptly: (i) pay and discharge, or make reasonable and
customary efforts to cause to be paid and discharged, all delay rentals accruing
under the leases or other agreements affecting or pertaining to its Oil and Gas
Properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, (ii) perform or make reasonable and
customary efforts to cause to be performed the obligations required by each and
all of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, (iii) do all other things necessary to
keep unimpaired, except for Liens not prohibited by Section 5.2(a), its rights
with respect thereto and prevent any forfeiture thereof or a default thereunder,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect and (iv) maintain all rights of way, easements,
grants, privileges, licenses, certificates, and permits necessary for the use of
any Oil and Gas Property, the failure of which to maintain could reasonably be
expected to result in a Material Adverse Effect.
     (f) Inspection Rights. Permit, and cause each of its Material Subsidiaries
to permit, any representatives designated by the Administrative Agent or the
Required Banks, upon reasonable prior notice, at the Banks’ expense (with each
Bank to pay its Ratable Portion of such expense) so long as no Event of Default
exists and no Present Value Deficiency exists and at the Counterparty’s expense
during the continuance of an Event of Default or a Present Value Deficiency, to
visit and inspect the properties of such Credit Party or any Material Subsidiary
of such Credit Party with an Authorized Officer of a

39



--------------------------------------------------------------------------------



 



Credit Party present, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested but no more
frequently than quarterly so long as no Event of Default exists and no Present
Value Deficiency exists.
     (g) Payment of Obligations. Pay, and cause each of its Material
Subsidiaries to pay, before the same shall become delinquent or in default, all
obligations that, if not paid, could reasonably be expected to have a Material
Adverse Effect, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and (b) such Credit Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
     (h) Books and Records. Keep, and cause each of its Subsidiaries to keep,
books of record and account in accordance with GAAP.
     SECTION 5.2 Negative Covenants. So long as any Qualifying Hedge or any
obligation to make any payment or delivery under any Qualifying Hedge shall
remain outstanding, no Credit Party will, without the written consent of the
Required Banks (it being understood that each of the permitted exceptions to
each of the covenants in this Section 5.2 is in addition to, and not overlapping
with, any other of such permitted exceptions to such covenant, except to the
extent expressly provided therein):
     (a) Liens, Etc. Create, assume, incur or suffer to exist, or permit any of
its Subsidiaries (other than Non-Recourse Subsidiaries) to create, assume, incur
or suffer to exist, any Lien on or in respect of any of its property, whether
now owned or hereafter acquired, in each case to secure or provide for the
payment of any Debt or Specified Obligation; provided that notwithstanding the
foregoing, the Credit Parties or any of their Subsidiaries may create, incur,
assume or suffer to exist General Permitted Liens securing obligations of any
Person and Limited Permitted Liens.
     (b) Other Obligations. Create, incur, assume or permit to exist, or permit
any of its Subsidiaries to create, incur, assume or permit to exist, any Other
Present Value Obligation if, after giving effect thereto, the Other Present
Value Obligations Amount would exceed $250,000,000.
     (c) Hedges. Enter into, or permit any Subsidiary to, enter into (i) any
Hedge, except (a) Qualifying Hedges, (b) Permitted Hedges and (c) Hedges entered
into in the ordinary course of business in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Credit Party or any Subsidiary, (ii) any Hedge
against any change in the price of natural gas if after giving effect to such
Hedge, more than 70% (on a volumetric basis) of Forecasted Annual Production of
natural gas for the year in which such Hedge is entered into or for any of the
three subsequent calendar years would be covered by Hedges to which any Credit
Party Entity is a party, or (iii) any Hedge against any change in the price of
oil if after giving effect to such Hedge, more than 70% (on a volumetric basis)
of Forecasted Annual Production of oil for the year in which such Hedge is
entered into or for any of the three subsequent calendar years would be covered
by Hedges to which any Credit Party Entity is a party. For purposes of any
Collar, the volume hedged will be the notional volume of the put that
constitutes a portion of such Collar, and the call that constitutes a portion of
such Collar shall not be taken into account. Until the delivery of the first
December 31 Engineering Report delivered after the Effective Date, the
Forecasted Annual Production for oil and natural gas shall be as follows for the
following years:

40



--------------------------------------------------------------------------------



 



                  Year   Oil   Natural Gas
2007
  0.753 MBO/day   841 MMcf/day
2008
  0.866 MBO/day   914 MMcf/day
2009
  0.713 MBO/day   774 MMcf/day
2010
  0.559 MBO/day   634 MMcf/day

     (d) Merger and Sale of Assets. Merge or consolidate with or into any other
Person, or sell, lease or otherwise transfer all or substantially all of its
assets, except that this Section 5.2(d) shall not prohibit any merger or
consolidation (i) by any Credit Party with any Person that is not a Credit
Party, if (A) such Credit Party is the surviving entity, (B) at the time of such
merger or consolidation, no Event of Default exists and no Present Value
Deficiency exists and (C) immediately after giving effect thereto, no Event of
Default would exist and no Pro Forma Present Value Deficiency would result or
(ii) by any Credit Party with the other Credit Party, if (A) the Counterparty is
the surviving entity, (B) at the time of such merger or consolidation, no Event
of Default exists and no Present Value Deficiency exists and (C) immediately
after giving effect thereto, no Event of Default would exist and no Pro Forma
Present Value Deficiency would result.
     (e) Agreements to Restrict Certain Transfers. Enter into or suffer to
exist, or permit any of its Subsidiaries to enter into or suffer to exist, any
consensual encumbrance or consensual restriction on its ability or the ability
of any of its Subsidiaries (i) to pay, directly or indirectly, dividends or make
any other distributions in respect of its Equity Interests or pay any Debt or
other obligation owed, in any case, to a Credit Party or to any Subsidiary of
any Credit Party or (ii) to make loans or advances to a Credit Party or any
Subsidiary thereof, except (1) encumbrances and restrictions on any Subsidiary
that is not a Material Subsidiary, (2) those encumbrances and restrictions
existing on May 3, 2004, and other customary encumbrances and restrictions
existing after May 3, 2004 that are not more restrictive in any material
respect, taken as a whole, than the encumbrances and restrictions existing on
May 3, 2004 (provided that the application of any such restrictions and
encumbrances to additional Subsidiaries not subject thereto on May 3, 2004 shall
not be deemed to make such restrictions and encumbrances more restrictive),
(3) encumbrances or restrictions on any Non-Recourse Subsidiary, including those
arising in connection with Non-Recourse Debt, (4) encumbrances or restrictions
existing under or by reason of (a) applicable law (including rules, regulations
and agreements with regulatory authorities), (b) any agreement or instrument in
effect at the time a Person is acquired by a Credit Party or any Subsidiary of a
Credit Party, so long as such agreement was not entered into in contemplation of
such acquisition, (c) any agreement for the sale or other disposition of a
Subsidiary of a Credit Party that restricts distributions by that Subsidiary
pending its sale or other disposition or (d) provisions with respect to
distributions of assets or property in joint venture agreements, asset sale
agreements, stock sale agreements and other similar agreements; provided that
such encumbrances or restrictions apply only to the assets or property subject
to such joint venture, asset sale, stock sale or similar agreement or to the
assets or property being sold, as the case may be, and (5) encumbrances or
restrictions existing under or by reason of Limited Permitted Liens or General
Permitted Liens securing debt otherwise permitted to be incurred under this
Section 5.2 that limit the right of the debtor to dispose of the assets subject
to such Limited Permitted Liens or General Permitted Liens.
     (f) Contingent Obligations. Create, incur, assume or permit to exist, or
permit any of its Subsidiaries to create, incur, assume or permit to exist, any
Contingent Obligation, except (i) Other

41



--------------------------------------------------------------------------------



 



Present Value Obligations permitted by Section 5.2(b), (ii) Hedges permitted by
Section 5.2(c), (iii) Contingent Obligations created by the Credit Documents,
(iv) Contingent Obligations incurred in the ordinary course of business,
(v) Contingent Obligations with respect to Other Present Value Obligations or
letters of credit backing any Qualifying Hedge and (vi) Contingent Obligations
that are, in the aggregate, not material to the Credit Parties and their
Subsidiaries, taken as a whole.
     (g) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate of
such Credit Party to terminate, any Plan so as to result in any material
liability of such Credit Party, any Material Subsidiary of such Credit Party or
any such ERISA Affiliate to the PBGC, if such material liability of such ERISA
Affiliate could reasonably be expected to have a Material Adverse Effect or
(ii) permit to occur any Termination Event (ERISA) with respect to a Plan that
would have a Material Adverse Effect.
     (h) Transactions with Related Parties. Make any sale to, make any purchase
from, extend credit to, make payment for services rendered by, or enter into any
other transaction with, or permit any Subsidiary of such Credit Party to make
any sale to, make any purchase from, extend credit to, make payment for services
rendered by, or enter into any other transaction with, any Related Party of such
Credit Party or of such Subsidiary, unless as a whole such sales, purchases,
extensions of credit, rendition of services and other transactions are (at the
time such sale, purchase, extension of credit, rendition of services or other
transaction is entered into) on terms and conditions reasonably fair in all
material respects to such Credit Party or such Subsidiary in the good faith
judgment of such Credit Party; provided that the following items will not be
deemed to be subject to the provisions of this Section 5.2(h): (i) declaring or
paying any dividend or distribution or purchasing, redeeming, retiring,
defeasing or otherwise acquiring for value any Equity Interests, in each case
not otherwise prohibited hereunder, (ii) any agreement, instrument or
arrangement as in effect on the date hereof or any amendment thereto or any
transaction contemplated thereby (including pursuant to any amendment thereto)
or in any replacement agreement thereto so long as any such amendment or
replacement agreement is not more disadvantageous to the Banks in any material
respect than the original agreement as in effect on the date hereof as
determined in good faith by an Authorized Financial Officer of such Credit
Party, (iii) (a) corporate sharing agreements among a Credit Party and its
Subsidiaries with respect to tax sharing and general overhead and other
administrative matters and (b) any other intercompany arrangements disclosed or
described in TWC’s report on Form 10-K for the year ended December 31, 2005
(including the exhibits attached to each), all as in effect on December 31,
2005, and any amendment or replacement of any of the foregoing so long as such
amendment or replacement agreement is not less advantageous to any Credit Party
thereto in any material respect than the agreement so amended or replaced, as
such agreement was in effect on December 31, 2005, (iv) any transaction wholly
between the Counterparty and WPC or (v) the Bargath Asset Transfer.
     (i) Restricted Payments. (i) Declare or pay any dividends (other than in
common stock of such Credit Party), purchase, redeem, retire, defease or
otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any other distribution of assets,
Equity Interests, obligations or securities to its stockholders, partners or
members (or the equivalent Persons thereof) as such, or (ii) permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in any Credit Party (any action described in clause (i) or
(ii) of this sentence being a “Restricted Payment”), except (x) cash dividends
paid to a parent of a Credit Party to the extent necessary to permit such parent
to pay any taxes that are due and payable by the Credit Party Entities as part
of a consolidated group, (y) any Restricted Payment made if no Present Value
Deficiency shall exist and no Event of Default shall have occurred and be
continuing at the time of such Restricted Payment and no Pro Forma Present Value
Deficiency or Event of Default would result therefrom and (z) cash dividends
paid to a Credit Party Entity.

42



--------------------------------------------------------------------------------



 



     (j) Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction, if after giving
effect thereto the sum of (i) the aggregate amount of all Attributable
Obligations of such Credit Party and its Subsidiaries plus (ii) the aggregate
amount of all obligations of such Credit Party and its Subsidiaries secured by
any Lien referred to in paragraph (k) of Schedule V would exceed $40,000,000.
     (k) Change of Business. Enter into, or permit any of its Subsidiaries to
enter into, any business except for those businesses in which the Credit Party
Entities are engaged on the Effective Date or that are reasonably related or
incidental thereto.
     (l) Sale of Oil and Gas Properties. Except for (i) Hydrocarbons sold in the
ordinary course of business as and when produced, (ii) Hydrocarbon Interests
transferred in the ordinary course of business to Persons that are neither a
Credit Party Entity nor TWC nor an Affiliate of either a Credit Party Entity or
TWC and (iii) Permitted Dispositions, sell, assign, transfer, dispose, farm-out
or convey, directly or indirectly, by way of merger or sale of Equity Interests
in a Subsidiary or otherwise (“Transfer”), or permit any Subsidiary to do so,
any interest in any of its Oil and Gas Properties, unless no Present Value
Deficiency exists and no Event of Default shall have occurred and be continuing
at the time thereof and no Pro Forma Present Value Deficiency or Event of
Default would result therefrom.
ARTICLE VI
EVENTS OF DEFAULT; CERTAIN REMEDIES
     SECTION 6.1 Events of Default. Subject to Section 6.2, if any of the
following events (“Events of Default”) shall occur and be continuing:
     (a) Any Credit Party (i) shall fail to comply with Section 2.7 when
required by Section 2.7 or shall fail to comply with Section 6.2 when required
by Section 6.2, (ii) shall fail to make any payment or, except with respect to
Gas Transactions, delivery when required by any Qualifying Hedge, or (iii) shall
fail to pay any interest, fee or other amount (other than any amount referred to
in clause (i) or (ii) of this Section 6.1(a)) presented in writing to be paid by
it hereunder or under any Credit Document to which it is a party within ten days
after the same becomes due and payable; or
     (b) Any certification, representation or warranty made by any Credit Party
herein or in any other Credit Document or by any Credit Party (or any Authorized
Officer of any Credit Party) in writing under or in connection with this
Agreement or any other Credit Document or any instrument executed in connection
herewith shall prove to have been incorrect in any material respect when made or
deemed made; or
     (c) Any Credit Party shall fail to perform or observe (i) any term,
covenant or agreement contained in this Agreement (other than a term, covenant
or agreement contained in Section 2.7 or Section 5.2) or any other Credit
Document (other than a Qualifying Hedge or a Subordination Agreement) on its
part to be performed or observed and such failure shall continue for 30 days
after the earlier of the date notice thereof shall have been given to the
Counterparty by the Administrative Agent or any Bank or the date an Authorized
Officer of such Credit Party shall have knowledge of such failure or (ii) any
term, covenant or agreement contained in Section 5.2; or
     (d) Any Credit Party or any Subsidiary of any Credit Party (other than a
Non-Recourse Subsidiary) shall fail to pay any principal of or premium or
interest on any Debt which is outstanding in a principal amount of at least
$50,000,000 in the aggregate of such Credit Party or any Subsidiary of such
Credit Party (as the case may be) (other than a Non-Recourse Subsidiary), when
the same becomes due

43



--------------------------------------------------------------------------------



 



and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any such Debt shall be accelerated; or
     (e) Any Credit Party or any Material Subsidiary of any Credit Party shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Credit Party or any Material Subsidiary of any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), shall remain undismissed or
unstayed for a period of 60 days; or any Credit Party or any Material Subsidiary
of any Credit Party shall take any action to authorize any of the actions set
forth above in this subsection (e) (for the avoidance of doubt, Non-Recourse
Subsidiaries are not subject to this clause (e)); or
     (f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate (to the extent not paid or to the extent not
covered by insurance or indemnities that the Counterparty’, in its reasonable
good faith judgment, believes will be paid when due by the parties providing
such indemnities or insurance) shall be rendered against any Credit Party or any
Material Subsidiary of any Credit Party and remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect (for the avoidance of doubt,
Non-Recourse Subsidiaries are not subject to this clause (f)); or
     (g) Any Termination Event (ERISA) with respect to a Plan shall have
occurred and, 30 days after notice thereof shall have been given to the
Counterparty by the Administrative Agent, (i) such Termination Event
(ERISA) shall still exist and (ii) the sum (determined as of the date of
occurrence of such Termination Event (ERISA)) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which a
Termination Event (ERISA) shall have occurred and then exist (or in the case of
a Plan with respect to which a Termination Event (ERISA) described in clause
(ii) of the definition herein of Termination Event (ERISA) shall have occurred
and then exist, the liability related thereto) is equal to or greater than
$125,000,000; or
     (h) Any Credit Party or any Subsidiary or ERISA Affiliate of any Credit
Party shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), exceeds $125,000,000 in the aggregate; or
     (i) Any Credit Party or any Subsidiary or ERISA Affiliate of any Credit
Party shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Credit Parties and their
respective ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Effective Date by an amount exceeding $125,000,000; or

44



--------------------------------------------------------------------------------



 



     (j) The guarantee given by the Guarantor pursuant to Article IX for any
reason is not a legal, valid, binding and enforceable obligation of the
Guarantor or any Credit Party shall so state in writing; or
     (k) A Change of Control Event shall occur, or
     (l) Any TWC Default shall occur; or
     (m) Any party to a Subordination Agreement (other than the Administrative
Agent) shall fail to perform or observe any term, covenant or agreement
contained in such Subordination Agreement on its part to be performed or
observed (provided that a five Business Day grace period shall apply to breaches
of Section 1.6 of any Subordination Agreement, the last sentence of Section 1.11
of any Subordination Agreement and Section 4.1 of any Subordination Agreement);
or
     (n) Any Subordination Agreement for any reason is not a legal, valid,
binding and enforceable obligation of any party thereto (other than the
Administrative Agent) or any such party shall so state in writing;
then, and in any such event, (1) each Bank shall have the right to terminate all
(but not less than all) of the Qualifying Hedges to which it is a party (which,
for avoidance of doubt, includes, without limitation, any Qualifying Hedge to
which any of its Designated Affiliates is a party) and shall have all other
rights and remedies provided by the Hedge Documents to which it is a party, by
law or otherwise, (2) as of the Business Day specified by notice to the
Counterparty given by the Administrative Agent at the request of the Required
Banks, all Qualifying Hedges shall be deemed terminated in accordance with
Section 6(a) of each ISDA Master Agreement, (3) each Bank will, so long as it
has actual knowledge of the continuance of such event, pay directly to the
Collateral Agent for deposit into the Collateral Account all payments under any
Qualifying Hedge that would otherwise be paid to the Counterparty, and such
payments will be made without exercise of any offset, defense or counterclaim
(except that a Bank may net payments owed under any Qualifying Hedge to which it
is a party against payments owed under any other Qualifying Hedge to which it is
a party and may net payments under the same Qualifying Hedge) and (4) the
Administrative Agent while such event exists shall at the request, or may with
the consent, of the Required Banks, by notice to the Counterparty, declare all
amounts payable by any Credit Party under this Agreement and any other Credit
Document to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without requirement of any presentment,
demand, protest, notice of intent to accelerate, further notice of acceleration
or other further notice of any kind (other than the notice expressly provided
for above), all of which are hereby expressly waived by the Credit Parties;
provided, however, that in the event of any Event of Default described in
Section 6.1(e), all such amounts (other than amounts payable under any Hedge
Document) shall automatically become and be due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Credit Parties.
     SECTION 6.2 Abatement of Certain Defaults. Notwithstanding Section 6.1, if
(i) any event (other than an event referred to in Section 6.1(a) or 6.1(e))
occurs that would constitute an Event of Default, (ii) within one Business Day
of such occurrence, the Counterparty delivers to the Collateral Agent, for
deposit into the Collateral Account, Acceptable Credit Support in an amount
sufficient to cause the aggregate amount of all Acceptable Credit Support in the
Collateral Account to be equal to the aggregate of the net MTM Exposure of each
Bank for the day of such occurrence for all Qualifying Hedges to which such Bank
is a party (determined separately for each Bank and then aggregated, but
excluding any Bank as to which such net MTM Exposure is negative), and (iii) on
each subsequent Business Day so long as such occurrence continues, the
Counterparty delivers to the Collateral Agent, for deposit into the Collateral
Account, Acceptable Credit Support in an amount, if any, sufficient to cause the
aggregate amount of all Acceptable Credit Support in the Collateral Account to
be equal to the

45



--------------------------------------------------------------------------------



 



aggregate of the net MTM Exposure of each Bank for the immediately preceding
Business Day for all Qualifying Hedges to which such Bank is a party (determined
separately for each Bank and then aggregated, but excluding any Bank as to which
such net MTM Exposure is negative), then (I) such event shall not constitute an
Event of Default hereunder or under any other Credit Document, except such event
shall constitute an “Event of Default” as such term is used in Sections 2.7,
5.1(f), 5.2(d), 5.2(i), 5.2(1) and 8.4 and this Section 6.2, and (II) the rights
and remedies that would otherwise exist, in respect of such event, pursuant to
clauses (1), (2) and (4) of Section 6.1 shall not be applicable so long as the
Counterparty is in compliance with this Section 6.2, provided that this clause
(II) shall not apply to the extent any such event would constitute an Event of
Default as a result of a failure to comply with any of Sections 5.1(f), 5.2(d),
5.2(i), 5.2(1) or 8.4 at a time when another event constitutes an “Event of
Default”, as such term is used in such Section pursuant to the exception set
forth in clause (I) of this sentence. The Counterparty agrees to make the
deliveries contemplated by clause (ii) of the foregoing sentence and the
deliveries contemplated by clause (iii) of the foregoing sentence, in each case
on the days contemplated therein.
     SECTION 6.3 Additional Remedies. Upon the occurrence and during the
continuance of any “Event of Default” (as defined in any Qualifying Hedge) with
respect to the Counterparty, the Bank party to such Qualifying Hedge shall have
all rights and remedies provided therein.
ARTICLE VII
THE AGENTS
     SECTION 7.1 Agents’ Authorization and Action. Each of the Banks hereby
appoints and authorizes (i) the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, (ii) the Computation Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Credit Documents
as are delegated to the Computation Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto, (iii) the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Credit Documents as are delegated to
the Collateral Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (iv) the PV Determination Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Credit Documents as are delegated to the PV
Determination Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Credit Documents (including enforcement of the terms of this
Agreement or collection of any amount) no Agent shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Banks, and such instructions shall
be binding upon all Banks; provided, however, that no Agent shall be required to
take any action which exposes such Agent to personal liability, is contrary to
the Credit Documents or applicable law or is an action within the power or
authority of another Agent. Each Agent agrees to give to each Bank and each of
the other Agents prompt notice of each notice given to it, in its capacity as
such Agent, by any Credit Party pursuant to the terms of this Agreement (other
than Section 5.1(b)(xi)) or any other Credit Document. The Administrative Agent
will promptly furnish to each Bank all items furnished to the Administrative
Agent pursuant to Section 5.1(b). The Computation Agent will furnish to each
Bank and the Counterparty by noon (central time) on the Business Day following
each day on which the Computation Agent receives a report from the Counterparty
pursuant to Section 5.1(b)(x), a report (which report shall be as of the close
of business of the same Business Day as to which such report from the
Counterparty pursuant to Section 5.1(b)(x) relates) in substantially the form of
Exhibit H, but will not be obligated to send to any Bank or Agent any

46



--------------------------------------------------------------------------------



 



such report received from the Counterparty. The Collateral Agent (i) will
promptly notify each Bank if, based on the information contained in the most
recent Computation Agent’s report in substantially the form of Exhibit H, the
information delivered pursuant to Section 5.1(b)(xi) and the relevant S&P and
Moody’s ratings, a Bank has not provided the Bank Credit Support required by the
ISDA Master Agreement to which such Bank is a party, which notice shall include
the name of such Bank, the Applicable Credit Support Threshold for such Bank,
the amount of Bank Credit Support so required and the amount of Bank Credit
Support with respect to such Bank then held in the Collateral Account, (ii) if,
based on the information contained in the most recent Computation Agent’s report
in substantially the form of Exhibit H, a Present Value Deficiency exists, will
promptly notify each Bank that compliance with the second sentence of
Section 2.7 is required as a result of such Present Value Deficiency, (iii) if a
notice pursuant to clause (ii) of this sentence has been given and thereafter,
based on the information contained in the most recent Computation Agent’s report
in substantially the form of Exhibit H, no Present Value Deficiency exists, will
promptly notify each Bank that such compliance is no longer required as a result
of the Present Value Deficiency that resulted in such notice (but without
limiting any further requirement of compliance with the second sentence of
Section 2.7 if a Present Value Deficiency subsequently exists), and (iv) will
notify the Computation Agent no later than 5:00 p.m. (central time) on each
Business Day of the amount of Acceptable Credit Support then in the Collateral
Account.
     SECTION 7.2 Agents’ Reliance, Etc. To the extent that the information
provided to the Computation Agent, in its capacity as the Computation Agent,
with respect to any Qualifying Hedge is sensitive market information, the
Computation Agent agrees to use reasonable business efforts to keep such
information confidential and separate and apart from its personnel (or personnel
of its subsidiaries and other subsidiaries of the Computation Agent’s ultimate
parent) that are engaged in energy trading activities with any Credit Party,
except as otherwise provided in any Credit Document. Without limiting other
actions that may constitute reasonable business efforts, the Computation Agent
will be deemed to have satisfied the requirements of the preceding sentence to
the extent it affords such information the same treatment as it affords other
similar information in similar circumstances. No Agent nor any director,
officer, agent or employee of any Agent shall be liable for any action taken or
omitted to be taken by any of them or under or in connection with this Agreement
or any other Credit Document, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, each
Agent: (i) may consult with legal counsel (including counsel for any Credit
Party), accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Bank or Agent and shall not be responsible to any Bank or
Agent for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Credit Document;
(iii) shall not have any duty to ascertain or to inquire as to the title to any
property or as to the satisfaction, performance or observance of any of the
terms, covenants or conditions of this Agreement or any other Credit Document on
the part of any Credit Party Entity or to inspect the property (including the
books and records) of any Credit Party Entity; (iv) shall not be responsible to
any Bank or Agent for the perfection, priority, existence, sufficiency or value
of any security, security interest, guaranty or insurance or for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto or thereto; (v) shall incur no liability under or in
respect of any Credit Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier, telegram, email,
telex or otherwise) believed by it in its reasonable judgment to be genuine and
signed or sent by the proper party or parties; and (vi) may treat a Bank as the
obligee of any Obligation at any time owed to such Bank, until such Agent
receives a Transfer Agreement executed by such Bank and all other required
parties. Without limiting the generality of the foregoing, insofar as the
Administrative Agent is concerned, each Bank shall be deemed to have consented
to, approved and accepted and to be satisfied with each matter required under
Section 3.1 of this Agreement, unless the officer of the Administrative Agent
responsible for the transactions contemplated by the Credit

47



--------------------------------------------------------------------------------



 



Documents shall have received written notice from such Bank prior to such Bank
entering into any Qualifying Hedge specifying its objection thereto; provided
that this sentence is solely for the benefit of the Administrative Agent (and
not any Credit Party) and shall not amend, waive or otherwise modify
Section 3.1, Section 6.1(b) or any other provision applicable to any Credit
Party.
     SECTION 7.3 Rights. With respect to its Qualifying Hedges, each of
Citibank, Citigroup Energy Inc. and Calyon New York shall have the same rights
and powers under the Credit Documents as any other Bank and may exercise the
same as though it was not an Agent. Citibank, Citigroup Energy Inc., Calyon New
York and the respective affiliates of each may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with, any Credit Party, any Person who may do business with or own,
directly or indirectly, securities of any Credit Party and any other Person, all
as if Citibank, Citigroup Energy Inc. and Calyon New York were not Agents, in
each case without any duty to account therefor to the Banks. In the event that
Citibank or any of its affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by any Credit Party, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Credit Party hereunder
or under any other Credit Document by or on behalf of Citibank (or any of its
affiliates) in its capacity as an Agent for the benefit of any Bank under any
Credit Document (other than Citibank or an affiliate of Citibank) and which is
applied in accordance with the Credit Documents shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
     SECTION 7.4 Indemnification. Each Bank agrees to indemnify each Agent (to
the extent not reimbursed by the Credit Parties), from and against such Bank’s
Ratable Portion of all claims, damages, losses, liabilities, costs, fees and
expenses (including reasonable fees and disbursements of external counsel) of
any kind or nature whatsoever which may be imposed on, incurred by, or asserted
against any Agent in any way relating to or arising out of this Agreement or any
other Credit Document or any action taken or omitted by any Agent under this
Agreement or any other Credit Document, including any of the foregoing incurred
in connection with any action taken under Section 5.1(f) (expressly including
any such claim, damage, loss, liability, cost, fee or expense attributable to
the ordinary, sole or contributory negligence of such Agent, but excluding any
such claim, damage, loss, liability, cost, fee or expense attributable to the
gross negligence or willful misconduct of such Agent). It is the intent of the
parties hereto that each Agent shall, to the extent provided in this
Section 7.4, be indemnified for its own ordinary, sole or contributory
negligence. Without limitation of the foregoing, each Bank agrees to reimburse
each Agent promptly upon demand for such Bank’s Ratable Portion of any
out-of-pocket expenses (including external counsel fees) incurred by such Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Credit Document to the
extent that such Agent is not reimbursed for such expenses by the Credit
Parties.
     SECTION 7.5 Successor Agents. (a) The Administrative Agent may resign at
any time as Administrative Agent under this Agreement by giving written notice
thereof to the Banks, the other Agents and the Counterparty and may be removed
at any time with or without cause by the Required Banks. Upon any such
resignation or removal, the Required Banks shall have the right to appoint, with
the consent of the Counterparty (which consent shall not be unreasonably
withheld and shall not be required if an Event of Default under Section 6.1(a)
or 6.1(e) exists), a successor Administrative Agent, which shall be a Bank or a
Designated Affiliate of a Bank. If no successor Administrative Agent shall have
been so appointed by the Required Banks with such consent (if required), and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Banks’
removal of the retiring Administrative Agent, then the retiring Administrative

48



--------------------------------------------------------------------------------



 



Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a Bank that is a commercial bank organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000 or a Designated Affiliate of a Bank. Upon
the acceptance of any appointment as Administrative Agent under this Agreement
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and shall function as the
Administrative Agent under this Agreement, and the retiring Administrative Agent
shall be discharged from its duties and obligations as Administrative Agent
under this Agreement. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.
     (b) The Computation Agent may resign at any time as Computation Agent under
this Agreement by giving written notice thereof to the Banks, the other Agents
and the Counterparty and may be removed at any time with or without cause by the
Required Banks. Upon any such resignation or removal, the Required Banks shall
have the right to appoint, with the consent of the Counterparty (which consent
shall not be unreasonably withheld and shall not be required if an Event of
Default under Section 6.1(a) or 6.1(e) exists), a successor Computation Agent,
which shall be a Bank or a Designated Affiliate of a Bank. If no successor
Computation Agent shall have been so appointed by the Required Banks with such
consent (if required), and shall have accepted such appointment, within 30 days
after the retiring Computation Agent’s giving of notice of resignation or the
Required Banks’ removal of the retiring Computation Agent, then the retiring
Computation Agent may, on behalf of the Banks, appoint a successor Computation
Agent, which shall be a Bank that is a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000 or a Designated Affiliate of a
Bank. Upon the acceptance of any appointment as Computation Agent under this
Agreement by a successor Computation Agent, such successor Computation Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Computation Agent and shall function as
the Computation Agent under this Agreement, and the retiring Computation Agent
shall be discharged from its duties and obligations as Computation Agent under
this Agreement. After any retiring Computation Agent’s resignation or removal
hereunder as Computation Agent, the provisions of this Article VII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Computation Agent under this Agreement.
     (c) The Collateral Agent may resign at any time as Collateral Agent under
this Agreement by giving written notice thereof to the Banks, the other Agents
and the Counterparty and may be removed at any time with or without cause by the
Required Banks. Upon any such resignation or removal, the Required Banks shall
have the right to appoint, with the consent of the Counterparty (which consent
shall not be unreasonably withheld and shall not be required if an Event of
Default under Section 6.1(a) or 6.1(e) exists), a successor Collateral Agent,
which shall be a Bank or a Designated Affiliate of a Bank. If no successor
Collateral Agent shall have been so appointed by the Required Banks with such
consent (if required), and shall have accepted such appointment, within 30 days
after the retiring Collateral Agent’s giving of notice of resignation or the
Required Banks’ removal of the retiring Collateral Agent, then the retiring
Collateral Agent may, on behalf of the Banks, appoint a successor Collateral
Agent, which shall be a Bank that is a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000 or a Designated Affiliate of a
Bank. Upon the acceptance of any appointment as Collateral Agent under this
Agreement by a successor Collateral Agent, (i) the retiring Collateral Agent
shall deliver to such successor Collateral Agent all collateral and letters of
credit in the Collateral Account and all assignments and other transfers
necessary to transfer such collateral and letters of credit to the successor
Collateral Agent, (ii) such successor Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent and shall function as the Collateral Agent under this

49



--------------------------------------------------------------------------------



 



Agreement, and (iii) the retiring Collateral Agent shall be discharged from its
duties and obligations as Collateral Agent under this Agreement and the Security
Documents. After any retiring Collateral Agents resignation or removal hereunder
as Collateral Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement.
     (d) The PV Determination Agent may resign at any time as PV Determination
Agent under this Agreement by giving written notice thereof to the Banks, the
other Agents and the Counterparty and may be removed at any time with or without
cause by the Required Banks. Upon any such resignation or removal, the Required
Banks shall have the right to appoint, with the consent of the Counterparty
(which consent shall not be unreasonably withheld and shall not be required if
an Event of Default under Section 6.1(a) or 6.1(e) exists), a successor PV
Determination Agent, which shall be a Bank or a Designated Affiliate of a Bank.
If no successor PV Determination Agent shall have been so appointed by the
Required Banks with such consent (if required), and shall have accepted such
appointment, within 30 days after the retiring PV Determination Agent’s giving
of notice of resignation or the Required Banks’ removal of the retiring PV
Determination Agent, then the retiring PV Determination Agent may, on behalf of
the Banks, appoint a successor PV Determination Agent, which shall be a Bank
that is a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000 or a Designated Affiliate of a Bank. Upon the acceptance of
any appointment as PV Determination Agent under this Agreement by a successor PV
Determination Agent, such successor PV Determination Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring PV Determination Agent and shall function as the PV
Determination Agent under this Agreement, and the retiring PV Determination
Agent shall be discharged from its duties and obligations as PV Determination
Agent under this Agreement. After any retiring PV Determination Agent’s
resignation or removal hereunder as PV Determination Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was PV Determination Agent under this Agreement.
     SECTION 7.6 Decisions. Each of the Agents and the Banks acknowledges that
it has, independently and without reliance upon any Agent, the Joint Lead
Arrangers or any Bank and based on the financial statements referred to in
Section 4.1(e) and such other documents and information as it has deemed
appropriate, made its own credit analysis and its own decision to enter into
this Agreement. Each of the Agents and the Banks (in each case, both on its own
behalf and on behalf of its affiliates, directors, officers, employees and
agents that are Indemnified Parties) also acknowledges that it will,
independently and without reliance upon any Agent, the Joint Lead Arrangers or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Credit Documents.
     SECTION 7.7 Certain Rights of the Agents. If any Agent shall request
instructions from the Required Banks with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Required Banks; and it shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Bank nor any Indemnified Party
shall have any right of action whatsoever against any Agent as a result of its
acting or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Banks. Furthermore, except for
action expressly required of an Agent hereunder, such Agent shall in all cases
be fully justified in failing or refusing to act hereunder unless it shall be
specifically indemnified to its satisfaction by the Banks (ratably, in
accordance with their respective Ratable Portions) against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.

50



--------------------------------------------------------------------------------



 



     SECTION 7.8 Other Persons. The Joint Lead Arrangers have no duties or
obligations under any Credit Document. None of the Joint Lead Arrangers shall
have, by reason of this Agreement or the other Credit Documents, a fiduciary
relationship in respect of any Bank or any Agent and nothing in this Agreement
or other Credit Documents, express or implied, is intended or shall be so
construed to impose on any Joint Lead Arranger any obligation in respect of this
Agreement or other Credit Documents.
     SECTION 7.9 Additional Rights of Collateral Agent. In the event of any
ambiguity or uncertainty hereunder regarding the Collateral Agent or its duties
or in any notice, instruction or other communication received by the Collateral
Agent hereunder, the Collateral Agent may, in its sole discretion, refrain from
taking any action other than retaining possession of the Collateral, unless the
Collateral Agent receives written instructions, signed by the Counterparty and
the Required Banks, which eliminates such ambiguity or uncertainty.
     In the event of any dispute between or conflicting claims by or among the
Banks and any other Person with respect to any Collateral, the Collateral. Agent
shall be entitled, in its sole discretion, to refuse to comply with any and all
claims, demands or instructions with respect to such Collateral so long as such
dispute or conflict shall continue, and the Collateral Agent shall not be or
become liable in any way to the Banks for failure or refusal to comply with such
conflicting claims, demands or instructions. The Collateral Agent shall be
entitled to refuse to act until, in its sole discretion, either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to the Collateral
Agent or (ii) the Collateral Agent shall have received security or an indemnity
satisfactory to it sufficient to hold it harmless from and against any and all
losses which it may incur by reason of so acting. The Collateral Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may. deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by the
Counterparty.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.1 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any Credit Document (other than any Confirmation and any
amendment, waiver or other modification of any Confirmation), nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Banks and the Credit
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by the
Required Banks and by all the Banks directly affected thereby, do any of the
following: (a) subject any Bank to any liability, commitment or obligation,
(b) reduce any fees or other amounts payable hereunder or under any Credit
Document, (c) postpone any date fixed for any payment of any fees or other
amounts payable hereunder or under any Credit Document, (d) change the
definition of Required Banks, (e) release or limit the liability of any Credit
Party, (f) amend or waive any provision of, or consent to any departure by any
Credit Party from, Section 2.9 or this Section 8.1 or (g) modify any indemnity;
and provided further that no amendment, waiver or consent shall affect the
rights or duties of any Agent under any Credit Document, unless in writing and
signed by such Agent in addition to the Banks required above to take such
action. No amendment or waiver of, or consent relating to, this Agreement or any
Credit Document (other than any Confirmation and any amendment, waiver or other
modification of any Confirmation) shall be effective until delivered to all
Banks.

51



--------------------------------------------------------------------------------



 



     SECTION 8.2 Notices, Etc. (a) Except as otherwise provided in
Section 8.2(b), all notices and other communications provided for hereunder or
under any Security Document shall be in writing (including telecopy
communication) and mailed, telecopied or delivered, if to any Bank, as specified
opposite its name on Schedule I hereto or specified in any New Bank Agreement or
a Transfer Agreement for any assignee Bank delivered pursuant to Section 8.5(a);
if to a Credit Party, as specified opposite its name on Schedule II hereto; if
to Citibank, as an Agent, to its address at 250 West Street, 10th Floor, New
York, New York 10013 (telecopier number: (212) 723-2956), Attention: Director
Derivatives Operations, with a copy to Citicorp North America, Inc., 333 Clay
Street, Suite 3700, Houston, Texas 77002 (telecopier number: (713) 481-0247),
Attention: The Williams Companies, Inc. Account Officer; if to Citigroup Energy
Inc., as an Agent, to its address at 2800 Post Oak Blvd., Suite 500, Houston,
Texas 77056 (telecopier number: (713) 752-5244) Attention: Legal Department,
with a copy to Legal Department, 77 Water Street, 9th Floor, New York, New York
10004 (telecopier number: (212) 657- 1452), Attention: Department Head; if to
Calyon New York, as Collateral Agent, to its address at 1301 Avenue of the
Americas, New York, New York 10019 (telecopier number: (212) 261-3315),
Attention: Collateral Department; if to Calyon New York, as PV Determination
Agent, to its address at 1301 Travis Suite 2100 Houston, TX 77002 (Telecopier:
(713) 890-8668), Attention: Reservoir Engineer; or, as to any Credit Party, any
Bank or any Agent, at such other address as shall be designated by such party in
a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.1(b)(ii), (iii) and (iv) shall be delivered to
the Administrative Agent as specified in Section 8.2(b) or as otherwise
specified to any Credit Party by the Administrative Agent; provided, further,
that any communication that (a) relates to the payment of any amount due under
this Agreement prior to the scheduled date therefor, (b) provides notice of any
Default or Event of Default or (c) is required to be delivered to satisfy any
condition precedent to the effectiveness of any provision of this Agreement or
pertains to a Qualifying Hedge shall be in writing (including telecopy
communication) and mailed, telecopied or delivered pursuant to this
Section 8.2(a). All such notices and communications shall, when mailed,
telecopied or e-mailed, be effective when received in the mail, sent by
telecopier to any party to the telecopier number as set forth herein or on
Schedule I or Schedule II or specified in a New Bank Agreement or a Transfer
Agreement for any assignee Bank delivered pursuant to Section 8.5(a) (or other
telecopy number specified by such party in a written notice to the other parties
hereto) or confirmed by e-mail, respectively, except that notices and
communications to any Agent shall not be effective until received by such Agent.
Any notice or communication to a Bank hereunder or under any Security Document
(but not notices and communications under a Hedge Document) shall be deemed to
be a notice or communication to any Designated Affiliate of such Bank. Delivery
by telecopier of an executed counterpart of this Agreement, any other Credit
Document or any amendment or waiver of any provision of this Agreement or any
other Credit Document shall be effective as delivery of a manually executed
counterpart thereof.
     (b) The Credit Parties will have the option to provide to the
Administrative Agent all information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to this Agreement,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (ii) provides
notice of any Default or Event of Default or (iii) is required to be delivered
to satisfy any condition precedent to the effectiveness of any provision of this
Agreement or pertains to a Qualifying Hedge (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium to
oploanswebadmin@citigroup.com.
The Credit Parties further agree that the Administrative Agent may make the
Communications available to the Banks and the Agents by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”). The Credit Parties acknowledge that the distribution of

52



--------------------------------------------------------------------------------



 



material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THE RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES (COLLECTIVELY, “AGENT PARTIES”)
HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY BANK OR ANY OTHER PERSON OR ENTITY
FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE TRANSMISSION BY ANY CREDIT PARTY, ANY OF THE AGENT
PARTIES OR ANY OTHER PERSON OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO
THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by such
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to such Agent for purposes of the Credit Documents. Each
of the Banks agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Bank, for purposes
of the Credit Documents. Each of the Banks agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.
Nothing herein shall prejudice the right of any Agent or any Bank to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.
     SECTION 8.3 No Waiver; Remedies. No failure on the part of any Bank or any
Agent to exercise, and no delay in exercising, any right under this Agreement or
any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
this Agreement are cumulative and not exclusive of any remedies provided by law
or in any other Credit Document.
     SECTION 8.4 Costs and Expenses.
     (a) (i) The Counterparty agrees to pay, within 30 days of receipt by the
Counterparty of request therefor, all reasonable out-of-pocket costs and
expenses of the Joint Lead Arrangers and the Agents in connection with the
syndication, preparation, execution, delivery, administration, modification and
amendment of this Agreement or any other Credit Document and the other documents
to be delivered under this Agreement, including the reasonable fees and
out-of-pocket expenses of Bracewell & Giuliani,

53



--------------------------------------------------------------------------------



 



LLP, counsel for the Agents, with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement and any other Credit Document, and including reasonable fees of
counsel relating to review of any New Bank Agreement or any attachment thereto,
and (ii) the Counterparty agrees to pay on demand all costs and expenses, if any
(including reasonable counsel fees and out-of-pocket expenses), of the Agents
and each Bank in connection with the enforcement (after the occurrence and
during the continuance of an Event of Default and whether through negotiations
(including formal workouts or restructurings), legal proceedings or otherwise)
against any Credit Party of any Credit Document.
     (b) The Counterparty agrees, to the fullest extent permitted by law, to
indemnify and hold harmless each Agent, the Joint Lead Arrangers and each Bank
and each of their respective affiliates, directors, officers, employees and
agents (the “Indemnified Parties”) from and against any and all claims, damages,
losses, liabilities, costs, fees and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever for which any of them
may become liable or which may be incurred by or asserted against any of the
Indemnified Parties (other than claims and related damages, losses, liabilities,
costs, fees and expenses made by one Bank (or its successors or assignees)
against another Bank) arising out of, related to or in connection with (i) any
Credit Document or any other document or instrument delivered in connection
herewith, (ii) any violation by any Credit Party or any Subsidiary of any Credit
Party of any Environmental Law or any other law, rule, regulation or order,
(iii) any Qualifying Hedge or the use or proposed use of any Qualifying Hedge,
(iv) any transaction in which any Qualifying Hedge is used or (v) any
investigation, litigation or proceeding, whether or not any of the Indemnified
Parties is a party thereto, related to or in connection with any of the
foregoing or any Credit Document (expressly including any such claim, damage,
loss, liability, cost, fee or expense attributable to the ordinary, sole or
contributory negligence of such Indemnified Party, but excluding any such claim,
damage, loss, liability, cost, fee or expense sought to be recovered by any
Indemnified Party to the extent such claim, damage, loss, liability, cost, fee
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party or the gross negligence or willful misconduct of the
affiliates, advisors, directors, officers, employees or agents of such
Indemnified Party). It is the intent of the parties hereto that each Indemnified
Party shall, to the extent provided in this Section 8.4(b), be indemnified for
its own ordinary, sole or contributory negligence.
     (c) Without prejudice to the survival of any other agreement of the
Counterparty hereunder, the agreements and obligations of the Counterparty
contained in Section 2.3 and this Section 8.4 shall survive the payment in full
of all amounts payable hereunder and under the other Credit Documents and the
occurrence of the Termination Date.
     SECTION 8.5 Binding Effect: Transfers.
     (a) This Agreement shall become effective when (i) it shall have been
executed by the Credit Parties and the Agents and (ii) each Bank listed on the
signature pages hereof has delivered an executed counterpart hereof to the
Administrative Agent, has sent to the Administrative Agent a facsimile copy of
its signature hereon or of its signature on a signature page hereof or has
notified the Administrative Agent that such Bank has executed this Agreement and
thereafter shall be binding upon and inure to the benefit of the Credit Parties,
the Banks, the Agents and their respective successors and assigns; provided that
the Credit Parties shall not have the right to assign any of their rights
hereunder or any interest herein without the prior written consent of the Banks.
Each Bank shall transfer all of its rights and obligations under this Agreement
to the same Person to which it has transferred all of its Qualifying Hedges
pursuant to Section 7 of the ISDA Master Agreement to which it is a party or
pursuant to the written consent of the Counterparty, with the transfer of such
rights and obligations to occur simultaneously with such transfer pursuant to
such Section 7 or pursuant to such consent. Each such transfer of such rights
and obligations

54



--------------------------------------------------------------------------------



 



shall be evidenced by a Transfer Agreement executed by the transferor Bank, the
transferee, the Administrative Agent and the Computation Agent. Upon such
execution, from and after the effective date specified in each Transfer
Agreement (which shall not be on or prior to the date on which all required
parties have executed), (x) the assignee thereunder shall be a party hereto as a
“Bank” and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Transfer Agreement, have the rights and
obligations of a Bank hereunder (including obligations to the Agents pursuant to
Section 7.4) and (y) the Bank assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Transfer Agreement, relinquish its rights and be released from its obligations
under this Agreement, except for rights and obligations which continue after
repayment of the Obligations or termination of this Agreement pursuant to the
express terms of this Agreement and such Bank shall cease to be a party hereto,
except as to such rights and obligations. No Bank will transfer any Qualifying
Hedge pursuant to this Section 8.5(a) to any Person other than to another Bank,
a Designated Affiliate of a Bank or to a Person that becomes a Bank party hereto
contemporaneously with such transfer.
     (b) By executing and delivering a Transfer Agreement, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such Transfer
Agreement, such assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, any
other Credit Document or any other instrument or document furnished pursuant
hereto or in connection herewith, the perfection, priority, existence,
sufficiency or value of any security, guaranty or insurance or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Credit Document or any other instrument or document furnished pursuant hereto or
in connection herewith, (ii) such assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or any other Person or the performance or observance by any Credit
Party or any other Person of any of its respective obligations under the Credit
Documents or any other instrument or document furnished pursuant hereto or in
connection herewith; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and its own decision to enter into such Transfer Agreement; (iv) such
assignee will, independently and without reliance upon any Agent, such assignor
or any other Bank and based on such financial statements and such other
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis and its own decisions in taking or not taking
action under this Agreement, any of the other Credit Documents or any other
instrument or document, (v) such assignee appoints and authorizes the
Administrative Agent to act as Administrative Agent on its behalf and to
exercise such powers and discretion under this Agreement, any other Credit
Document or any other document executed in connection herewith or therewith as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such powers and discretion as are reasonably incidental thereto;
(vi) such assignee appoints and authorizes the Computation Agent to act as
Computation Agent on its behalf and to exercise such powers and discretion under
this Agreement, any other Credit Document or any other document executed in
connection herewith or therewith as are delegated to the Computation Agent by
the terms hereof or thereof, together with such powers and discretion as are
reasonably incidental thereto; (vii) such assignee appoints and authorizes the
Collateral Agent to act as Collateral Agent on its behalf and to exercise such
powers and discretion under this Agreement, any other Credit Document or any
other document executed in connection herewith or therewith as are delegated to
the Collateral Agent by the terms hereof or thereof, together with such powers
and discretion as are reasonably incidental thereto; (viii) such assignee
appoints and authorizes the PV Determination Agent to act as PV Determination
Agent on its behalf and to exercise such powers and discretion under this
Agreement, any other Credit Document or any other document executed in
connection herewith or therewith as are delegated to the PV Determination Agent
by the terms hereof or thereof, together with such powers and discretion as are
reasonably incidental

55



--------------------------------------------------------------------------------



 



thereto; and (ix) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Bank.
     (c) The Administrative Agent shall maintain a copy of each Transfer
Agreement delivered to it and a register for the recordation of the names and
addresses of each Bank and the outstanding Qualifying Hedges (the “Register”).
The entries in the Register made pursuant to this Section 8.5(c) shall be
conclusive and binding for all purposes, absent manifest error, and the Credit
Parties, the Agents, and the Banks may treat as a Bank each Person whose name is
recorded in the Register as a Bank hereunder for all purposes of this Agreement.
The Register shall be available for inspection by any Credit Party, any Agent or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a Transfer Agreement or a New Bank Agreement, the
Administrative Agent shall record the information contained therein in the
Register and give prompt notice thereof to the Banks and other Agents.
     (e) Each Bank may sell participations to one or more banks or other
entities (other than the Credit Parties or any of their Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including all
or a portion of the Obligations held by it); provided, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Bank shall remain the holder of any such
Obligations for all purposes of this Agreement, (iv) the Credit Parties, the
Agents, and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement,
(v) all amounts payable under this Agreement shall be calculated as if such Bank
had not sold such participation, and (vi) the terms of any such participation
shall not restrict such Bank’s ability to consent to any departure by any Credit
Party herefrom without the approval of the participant, except that the approval
of the participant may be required to the extent that such amendment, waiver or
consent would reduce any amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of any
amount payable hereunder, in each case to the extent subject to such
participation.
     SECTION 8.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. Additionally,
as contemplated by Sections 8-110(e)(1) and 9-304(b)(1) of the New York Uniform
Commercial Code, it is agreed that New York is the Collateral Agent’s
jurisdiction for purposes of the New York Uniform Commercial Code.
     SECTION 8.7 Interest. It is the intention of the parties hereto that each
Agent and each Bank shall conform strictly to usury laws applicable to it, if
any. Accordingly, if the transactions with any Agent or any Bank contemplated
hereby would be usurious under applicable law, then, in that event,
notwithstanding anything to the contrary in any Credit Document or any other
agreement entered into in connection with or as security for any Credit
Document, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received by such Agent, or such Bank, as the case may be,
under any Credit Document or under any other agreement entered into in
connection with or as security for any Credit Document shall under no
circumstances exceed the maximum amount allowed by such applicable law and any
excess shall be canceled automatically and, if theretofore paid, shall at the
option of such Agent, or such Bank, as the case may be, be credited by such
Agent or such Bank, as the case may be, on the principal amount of the
obligations owed to such Agent or such Bank, as the case may be, by the
applicable Credit Party or refunded by such Agent or such Bank, as the case may
be, to the applicable Credit Party, and (ii) in the event that the maturity of
any obligation payable to such Agent or such Bank, as the case may be, is
accelerated or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to such Agent or
such Bank, as the case may be, may never

56



--------------------------------------------------------------------------------



 



include more than the maximum amount allowed by such applicable law and excess
interest, if any, to such Agent or such Bank, as the case may be, provided for
in this Agreement or otherwise shall be canceled automatically as of the date of
such acceleration or prepayment and, if theretofore paid, shall, at the option
of such Agent or such Bank, as the case may be, be credited by such Agent or
such Bank, as the case may be, on the principal amount of the obligations owed
to such Agent or such Bank, as the case may be, by the applicable Credit Party
or refunded by such Agent or such Bank, as the case may be, to the applicable
Credit Party.
     SECTION 8.8 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of a counterpart of a signature page hereof by telecopier shall be as
effective as delivery of an original executed counterpart hereof.
     SECTION 8.9 Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by any Credit Party or any
Authorized Officer of any Credit Party herein or in any certificate or other
document delivered in connection with this Agreement shall be considered to have
been relied upon by the Banks and the Agents and shall survive the execution and
delivery of any Credit Document, regardless of any investigation.
     SECTION 8.10 Confidentiality. Each Bank agrees that it will not disclose
without the prior consent of the Counterparty (other than to employees,
auditors, accountants, counsel or other professional advisors of any Agent or
any Bank) any information with respect to the Credit Parties, which is furnished
pursuant to this Agreement; provided that any Bank may disclose any such
information (1) as has become generally available to the public, (2) as may be
required or appropriate in any report, statement or testimony submitted to or
required by any regulatory body having or claiming to have jurisdiction over
such Bank or submitted to or required by the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (3) as may be required or
appropriate in response to any summons or subpoena in connection with any
litigation, (4) in order to comply with any law, order, regulation or ruling
applicable to such Bank, (5) to the prospective transferee or grantee in
connection with any contemplated transfer of any interest herein by such Bank;
provided that such prospective transferee executes an agreement with or for the
benefit of the Counterparty containing provisions substantially identical to
those contained in this Section 8.10, (6) in connection with the exercise of any
remedy by such Bank following an Event of Default, (7) in connection with any
litigation involving such Bank pertaining to this Agreement or any of the other
Credit Documents or any other document delivered in connection herewith, (8) to
any Bank, any Designated Affiliate of a Bank or any Agent, (9) to any affiliate
of any Bank; provided that such affiliate has agreed with or for the benefit of
the Credit Parties to be bound by provisions substantially identical to those
contained in this Section 8.10 or (10) to TWC or any of its Subsidiaries.
     SECTION 8.11 Waiver of Jury Trial. The Credit Parties, the Agents and the
Banks hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement, any other Credit
Document or any of the transactions contemplated hereby.
     SECTION 8.12 Severability. In the event any one or more of the provisions
contained in this Agreement, any New Bank Agreement or any document that amends,
waives or otherwise modifies this Agreement or any New Bank Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

57



--------------------------------------------------------------------------------



 



     SECTION 8.13 Forum Selection and Consent to Jurisdiction; Damages. Any
litigation based hereon, or arising out of, under, or in connection with, any
Credit Document, or any course of conduct, course of dealing, statements
(whether oral or written) or actions of any Agent, any Bank or any Credit Party
in connection herewith or therewith may be brought and maintained in the courts
of the State of New York sitting in the County of New York or in the United
States District Court for the Southern District of New York; provided, however,
that any suit seeking enforcement against any security may be brought, at the
Collateral Agent’s option, in the courts of any jurisdiction where such security
may be found. The Credit Parties irrevocably consent to the service of process
by registered mail, postage prepaid, or by personal service within or without
the State of New York at the address for notices specified in accordance with
Section 8.2. The Credit Parties hereby expressly and irrevocably waive, to the
fullest extent permitted by law, any objection which they may have or hereafter
may have to the laying of venue of any such litigation brought in any such court
referred to above and any claim that any such litigation has been brought in an
inconvenient forum. To the extent that any Credit Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself or its property, such
Credit Party hereby irrevocably waives to the fullest extent permitted by law
such immunity in respect of its obligations under the Credit Documents. Each of
the Credit Parties, the Agents and the Banks hereby irrevocably and
unconditionally waives, to the fullest extent it may effectively do so under
applicable law, any right it may have to claim or recover in any action or
proceeding referred to in this Section 8.13 any exemplary or punitive damages.
     SECTION 8.14 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.1 to authorize the Administrative
Agent to take any action pursuant to Section 6.1, each Bank is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Bank to or for the credit or the account of any Credit Party against any
and all of the Obligations of such Credit Party now or hereafter existing,
irrespective of whether or not such Bank shall have made any demand under this
Agreement or any other Credit Document and although such Obligations may be
unmatured. Each Bank agrees promptly to notify such Credit Party and the
Administrative Agent after such set-off and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Bank under this Section 8.14
are in addition to other rights and remedies (including other rights of set-off)
which such Bank may have.
     SECTION 8.15 Separateness. The Credit Parties acknowledge that the Banks
are entering into the transactions contemplated by this Agreement in reliance
upon each Credit Party’s identity as a legal entity that is separate from each
other Credit Party, each affiliate thereof and each other Person. Each Credit
Party agrees to maintain itself as a separate legal entity.
ARTICLE IX
GUARANTY
     SECTION 9.1 Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees the punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations. Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts which constitute part of the Obligations even if such Obligations are
declared unenforceable or not allowable in a bankruptcy, reorganization, or
similar proceeding involving the Counterparty or any guarantor of any portion of
the Obligations (collectively such guarantors together with the Guarantor and

58



--------------------------------------------------------------------------------



 



the Counterparty are referred to herein as the “Obligors”). This Article IX
constitutes a guarantee of payment, and the Guarantor is primarily liable for
the payment of the Obligations. In the event that the Administrative Agent
wishes to enforce the guarantee contained in this Section 9.1 against the
Guarantor, it shall make written demand for payment from the Guarantor, provided
that no such demand shall be required if the Guarantor is in bankruptcy,
liquidation, or other insolvency proceedings of if doing so would otherwise
violate any stay, order or law, and provided further that failure by the
Administrative Agent to make such demand shall not affect the Guarantor’s
obligations under this Agreement. The Guarantor shall make each payment to be
made by it hereunder promptly following demand therefor.
     SECTION 9.2 Limit of Liability. The liabilities and obligations of the
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render the Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.
     SECTION 9.3 Guaranty Absolute. The Guarantor guarantees that the
Obligations will be paid and performed strictly in accordance with the Credit
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of the Obligations or the rights of any
Person with respect thereto. The obligations of the Guarantor under this
Agreement are independent of the Obligations in each and every particular, and a
separate action or actions may be brought and prosecuted against any other
Obligor, or any other Person, regardless of whether any other Obligor or any
other Person is joined in any such action or actions. The liability of the
Guarantor under this Agreement shall be absolute and unconditional irrespective
of:
     (a) The lack of validity or unenforceability of the Obligations or any
Credit Document (other than this Agreement against the Guarantor) for any reason
whatsoever, including that the act of creating the Obligations is ultra vires,
that the officers or representatives executing the documents creating the
Obligations exceeded their authority, that the Obligations violate usury or
other laws, or that any Obligor has defenses to the payment of the Obligations,
including breach of warranty, statute of frauds, bankruptcy, statute of
limitations, lender liability, or accord and satisfaction;
     (b) Any change in the time, manner, or place of payment or delivery of, or
in any term of, any of the Obligations, any increase, reduction, extension, or
rearrangement of the Obligations, any amendment, supplement, or other
modification of the Credit Documents, or any waiver or consent granted under the
Credit Documents, including waivers of the payment and performance of the
Obligations;
     (c) Any release, exchange, subordination, waste, or other impairment
(including negligent, willful, unreasonable, or unjustifiable impairment) of any
collateral securing payment of the Obligations; the failure of any Agent, any
Bank or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale, or other handling of any
collateral; the fact that any Lien or assignment related to any collateral for
the Obligations shall not be properly perfected, or shall prove to be
unenforceable or subordinate to any other Lien or assignment;
     (d) Any full or partial release of any Obligor (other than the full or
partial release of the Guarantor);
     (e) The failure to apply or the manner of applying payments, collateral or
the proceeds of collateral against the Obligations;
     (f) Any change in the existence, organization or structure of any Obligor;
any change in the shareholders, directors, or officers of any Obligor, or the
insolvency, bankruptcy, liquidation, or

59



--------------------------------------------------------------------------------



 



dissolution of any Obligor or any defense that may arise in connection with or
as a result of any such insolvency, bankruptcy, liquidation or dissolution;
     (g) The failure to give notice of any extension of credit made by any Bank
or other Person to any Obligor, notice of acceptance of any guaranty
contemplated by this Agreement, notice of any amendment, supplement, or other
modification of any Credit Document, notice of the execution of any document or
agreement creating new Obligations, notice of any default or event of default,
however denominated, under the Credit Documents, notice of intent to demand,
notice of demand, notice of presentment for payment, notice of nonpayment,
notice of intent to protest, notice of protest, notice of grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, notice of
bringing of suit, notice of any Person’s transfer of Obligations, notice of the
financial condition of or other circumstances regarding any Obligor, notice of
any Present Value Deficiency or any other notice of any kind;
     (h) Any payment or grant of collateral by any Obligor to any Bank, Agent or
other Person being held to constitute a preference under bankruptcy laws, or for
any reason any Bank, Agent or other Person is required to refund such payment or
release such collateral;
     (i) Any other action taken or omitted which affects the Obligations,
whether or not such action or omission prejudices the Guarantor or increases the
likelihood that the Guarantor will be required to pay the Obligations pursuant
to the terms hereof;
     (j) The fact that all or any of the Obligations cease to exist by operation
of law, including by way of discharge, limitation or tolling thereof under
applicable bankruptcy laws;
     (k) Any claim or right of set-off that the Guarantor may have; and
     (l) Any other circumstances which might otherwise constitute a defense
available to, or a discharge of any Obligor or other surety (other than the
termination of this Article IX in accordance with Section 9.5).
     SECTION 9.4 Certain Rights and Waivers.
     (a) Notice and Other Remedies. The Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of acceleration, notice of intent to
accelerate, and any other notice with respect to any of the Obligations and this
Agreement and any requirement that any Bank, Agent or other Person protect,
secure, perfect or insure any security interest or other Lien or any property
subject thereto or exhaust any right to take any action against any Obligor or
any other Person or any collateral.
     (b) Waiver of Subrogation and Contribution: Indemnity.
          (i) Until such time as the Obligations are irrevocably paid in full
and each guaranty granted in this Article IX is terminated in accordance with
Section 9.5, the Guarantor hereby irrevocably waives any claim or other rights
which it may acquire against any Obligor that arise from the Guarantor’s
obligations under this Agreement or any other Credit Document or the payment
thereof, including any right of subrogation (including any statutory rights of
subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509),
reimbursement, exoneration, contribution or indemnification, or any right to
participate in any claim or remedy of any Bank, Agent or other Person against
any Obligor, or any collateral which any Bank, Agent or other Person now has or
hereafter acquires. if any amount shall be paid to the Guarantor in violation of
the preceding sentence and the Obligations shall not have been paid in full or
any guaranty granted in this Article IX shall not have been terminated in
accordance with Section 9.5, such amount shall be held in trust for the benefit
of the obligees of the Obligations and shall

60



--------------------------------------------------------------------------------



 



promptly be paid to the Administrative Agent to be applied to the Obligations,
whether matured or unmatured, in accordance with Section 2.2(a) and Section 2.9.
The Guarantor acknowledges that it will receive direct and indirect benefits
from the arrangements contemplated by the Credit Documents and that the waiver
set forth in this Section 9.4(b) is knowingly made in contemplation of such
benefits.
          (ii) The Guarantor agrees that, to the extent that any Credit Party
makes payments to the Administrative Agent or any other obligee of the
Obligations, or the Administrative Agent or any such obligee receives any
proceeds of collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
obligations of the Guarantor hereunder shall be reinstated and continued in full
force and effect as of the date such initial payment or collection of proceeds
occurred. The Guarantor shall indemnify each Agent, each Bank, each Joint Lead
Arranger and each affiliate thereof and their respective directors, officers,
employees and agents from, and discharge, release, and hold each of them
harmless against, any and all losses, liabilities, penalties, actions,
judgments, suits, costs, disbursements, claims or damages to which any of them
may become subject, insofar as such losses, liabilities, penalties, actions,
judgments, suits, costs, disbursements, claims or damages arise out of or result
from (1) any actual or proposed use by the Counterparty, or any affiliate of the
Counterparty, of any Qualifying Hedge, (2) any breach by the Guarantor of any
provision of any Credit Document, (3) any investigation, litigation or other
proceeding (including any threatened investigation or proceeding) relating to
the foregoing, or (4) any Environmental claim or requirement of Environmental
Laws concerning or relating to the presently or previously-owned or operated
properties, or the operations or business, of the Guarantor or any of its
Subsidiaries, and the Guarantor shall reimburse each Agent, each Bank, each
Joint Lead Arranger and each affiliate thereof and their respective directors,
officers, employees and agents, upon demand, for any reasonable out-of-pocket
expenses (including reasonable legal fees) incurred in connection with any such
investigation, litigation or other proceeding; and such indemnification and
reimbursement obligations expressly include any such losses, liabilities,
penalties, actions, judgments, suits, costs, disbursements, claims, damages, or
expenses incurred by reason of the negligence (other than gross negligence) of
the Person being indemnified, but exclude any such losses, liabilities,
penalties, actions, judgments, suits, costs, disbursements, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified.
          (iii) The Administrative Agent shall have the sole and absolute right
to make demands, file suits and claims, engage in other proceedings and exercise
any other rights or remedies available to collect amounts owed pursuant to the
terms of the guaranties and indemnities set forth in this Article IX and shall
do so on the instructions of the Required Banks, subject to Article VII, and the
Administrative Agent shall not need the consent of any other Agent, any Bank or
any other Person (other than the Required Banks) to do so.
     (c) Modifications and Amendment to the Credit Documents. The parties to the
Credit Documents shall have the right to amend or modify such Credit Documents
without affecting the rights provided for in this Article IX.
     SECTION 9.5 Continuing Guaranty. This Article IX is a continuing guaranty
and shall (a) remain in full force and effect until the indefeasible payment in
full and termination of the Obligations, the termination of all Qualifying
Hedges, the removal by the Counterparty of all Banks as parties to the Credit
Agreement and the giving of notice to the Administrative Agent by the
Counterparty of such matters, (b) be binding upon the Guarantor and its
respective successors and assigns, (c) inure to the benefit of each of the
Agents, Banks and Joint Lead Arrangers and their respective successors,
transferees and permitted assigns, and (d) not be terminated by the Guarantor or
any other Person.

61



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing clause (c), any Bank may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement and the assignee shall thereupon become vested with all the
benefits in respect thereof granted to such Bank herein or otherwise, provided
that such assignment shall be subject to the limitations on assignments set
forth in this Agreement. Upon the indefeasible payment in full and termination
of the Obligations, the termination of all Qualifying Hedges, the removal by the
Counterparty of all Banks as parties to the Credit Agreement and the giving of
notice to the Administrative Agent by the Counterparty of such matters, each
guaranty granted by this Article IX shall terminate. Upon any such termination
hereof, the Administrative Agent will, at the Guarantor’s expense, execute and
deliver to the Guarantor such documents as the Guarantor shall reasonably
request and take any other actions reasonably requested to evidence or effect
such termination.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

62



--------------------------------------------------------------------------------



 



COUNTERPARTY:
WILLIAMS PRODUCTION RMT COMPANY

            By:   /s/ Gary R. Belitz         Name:   Gary R. Belitz       
Title:   Vice President — Finance & Accounting   

GUARANTOR:
WILLIAMS PRODUCTION COMPANY, LLC

         
By:
  /s/ Gary R. Belitz
 
Authorized Officer    

ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent and as Computation Agent

         
By:
  /s/ [ILLEGIBLE]
 
Authorized Officer    

COMPUTATION AGENT:
CITIGROUP ENERGY INC., as Computation Agent

         
By:
  /s/ [ILLEGIBLE]
 
Authorized Officer    

COLLATERAL AGENT and PV DETERMINATION AGENT:
CALYON NEW YORK BRANCH, as Collateral Agent and as PV Determination Agent

         
By:
  /s/ Danell Stanley
 
   
 
  Authorized Officer    
 
  Danell Stanley    
 
  Managing Director    

         
By:
  /s/ Michael D. Willis
 
   
 
  Authorized Officer    
 
  Michael D. Willis    
 
  Director    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



BANKS:
CITIBANK, N.A.

         
By:
  /s/ [ILLEGIBLE]
 
Authorized Officer    

CALYON

         
By:
  /s/ [ILLEGIBLE]
 
Authorized Officer    

         
By:
  /s/ [ILLEGIBLE]
 
Authorized Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
BANK INFORMATION

      Name of Bank   Address for Notices
Citibank, N.A.
  Citibank, N.A.
 
  250 West Street
 
  10th Floor
 
  New York, New York 10013
 
  Attn: Director Derivatives Operations
 
  Telecopier: (212) 723-2956
 
   
 
  with copies to:
 
   
 
  Citicorp North America, Inc.
 
  333 Clay Street, Suite 3700
 
  Houston, Texas 77002
 
  Telecopier: (713) 481-0247
 
  Attn: The Williams Companies, Inc.
 
  Account Officer
 
   
Calyon
  Calyon
 
  Broadwalk House, 5 Appold Street
 
  London EC2A 2DA, England
 
  Telecopier: (44) 20 7114 6433
 
  Telephone: (44) 20 7214 7007
 
  Attn: Legal Department

 



--------------------------------------------------------------------------------



 



SCHEDULE II
NOTICE INFORMATION FOR CREDIT PARTIES

      Name of Credit Party   Address for Notices
Williams Production RMT Company
  Williams Production RMT Company
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Assistant Treasurer
 
  Telecopier: (918) 573-2065
 
  Telephone: (918) 573-2148
 
   
 
  with a copy to:
 
   
 
  Williams Production RMT Company
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: General Counsel
 
  Telecopier: (918) 573-4503
 
  Telephone: (918) 573-2613
 
   
Williams Production Company, LLC
  Williams Production Company, LLC
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Assistant Treasurer
 
  Telecopier: (918) 573-2065
 
  Telephone: (918) 573-2148
 
   
 
  with a copy to:
 
   
 
  Williams Production Company, LLC
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: General Counsel
 
  Telecopier: (918) 573-4503
 
  Telephone: (918) 573-2613

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Applicable Credit Support Threshold
     The Applicable Credit Support Threshold for each Bank is based upon the
lower rating from S&P and Moody’s with respect to such Bank’s senior unsecured
long-term Dollar-denominated debt or deposit obligations. For example, if the
relevant debt or deposit obligations of a Bank are rated AA by S&P and A1 by
Moody’s, an Applicable Credit Support Threshold of $50,000,000 will apply. If a
Bank has a rating issued by only one of Moody’s and S&P, such single rating
shall control. If any Bank is Unrated, the Applicable Credit Support Threshold
for such Bank will be zero. If a Bank has designated a Designated Affiliate and
the Acceptable Bank Guaranty contemplated by Section 2.1(e) has been executed by
a direct or indirect parent of such Bank, then the S&P and Moody’s ratings of
such parent shall be used as the relevant ratings applicable to such Bank.

              S&P Rating   AA- or Higher   Lower than AA-, but higher than or
equal to A-   Lower than A-               Moody’s Rating   Aa3 or higher   Lower
than Aa3, but higher than or equal to A3   Lower than A3              
Applicable Credit Support Threshold   $75,000,000   $50,000,000   0

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
LIMITED PERMITTED LIENS

(a)   The Lien of taxes, customs duties or other governmental charges or
assessments that are not at the time determined (or, if determined, are not at
the time delinquent), or that are delinquent but the validity of which is being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP, if required by such principles, have been
provided on the books of the relevant entity;

(b)   Liens on deposits placed in the Collateral Account, provided that such
Liens secure only the Obligations; and   (c)   Other non-consensual, immaterial
Liens.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
GENERAL PERMITTED LIENS

(a)   Liens on property that is not owned by any Credit Party Entity on the
Effective Date and that is subject to any Capital Lease;

(b)   Liens on cash, short term investments and letters of credit given to
secure bids, tenders, trade contracts, leases or government contracts or to
secure or in lieu of surety and appeal bonds or performance and return of money
bonds, in each case to secure obligations arising in the ordinary course of
business of a Credit Party Entity.

(c)   Liens on cash, short term investments and letters of credit given to
secure public or statutory obligations and deposits as security for the payment
of taxes, other governmental assessments or other similar governmental charges,
in each case to secure obligations of a Credit Party Entity arising in the
ordinary course of business;   (d)   Liens in favor of a Credit Party Entity
other than those granted by a Credit Party;

(e)   Liens securing Debt (“Refinancing Indebtedness”) incurred to refund,
extend, refinance or otherwise replace Debt secured by a Lien permitted
hereunder; provided that (i) the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of Debt so refunded, extended,
refinanced or otherwise replaced (plus the amount of penalties, premiums, fees,
accrued interest and reasonable expenses and other obligations incurred in
connection therewith) at the time of such refunding, extension, refinancing or
replacement and (ii) the Liens securing the Refinancing Indebtedness are limited
to substantially the same collateral that secured, at the time of such
refunding, extension, refinancing or replacement, the Debt so refunded,
extended, refinanced or replaced;

(f)   Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;

(g)   Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are developed, operated and/or constructed with the proceeds of (i) such
Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt, provided that the aggregate fair
market value of assets on which Liens may be granted pursuant to this paragraph
(g) (or on which Liens may be granted to secure any Refinancing Indebtedness
that relates (whether through one or more refundings, extensions, refinancings
or other replacements) to any amount originally secured pursuant to this
paragraph (g)) shall not exceed $250 million;

(h)   Liens on the investments held by a Credit Party Entity in (i) a joint
venture securing Debt and other obligations of such joint venture, or (ii) a
Non-Recourse Subsidiary securing Non- Recourse Debt of such Non-Recourse
Subsidiary;

(i)   Any mortgage created or assumed by a Credit Party Entity on oil, gas, coal
or other mineral or timber property, owned or leased by such Credit Party Entity
to secure loans for the purposes of developing such properties, including any
interest of the character commonly referred to as a “production payment”,
provided that no Credit Party Entity shall assume or guarantee such loans or
otherwise be liable in respect thereto, provided further that the aggregate fair
market value (determined as of the Effective Date) of assets that are owned by
any Credit Party Entity

 



--------------------------------------------------------------------------------



 



    on the Effective Date and on which Liens have been granted pursuant to this
paragraph (i) (or pursuant to paragraph (e) in the case of any Refinancing
Indebtedness that relates (whether through one or more refundings, extensions,
refinancings or other replacements) to any amount originally secured by any such
assets pursuant to this paragraph (i)) shall not exceed $150 million;

(j)   Liens that do not secure any Other Present Value Obligation and that are
created by operating agreements, unitization agreements, pooling agreements and
production sales contracts, in each case entered into by a Credit Party Entity
in the ordinary course of its business, securing amounts not yet due or, if due,
being contested in good faith in the ordinary course of business.

(k)   Liens on assets of a Credit Party or any of its Subsidiaries not permitted
by paragraphs (a) through (j) above (including Liens on accounts receivable and
related asset proceeds arising in connection with a receivables financing and
Liens on property subject to any Capital Lease not otherwise permitted by
paragraph (a)) securing Debt in a principal amount that at the time of such
incurrence, together with (1) all other Debt outstanding at the time of such
incurrence and secured by Liens on assets of such Credit Party or any of its
Subsidiaries pursuant to this paragraph (k), (2) all Refinancing Indebtedness
secured by assets of such Credit Party or any of its Subsidiaries outstanding at
such time that relates (whether through one or more refundings, extensions,
refinancings or other replacements) to any amount originally secured pursuant to
this paragraph (k) and (3) the aggregate amount of all Attributable Obligations
of such Credit Party and its Subsidiaries, do not exceed $40 million.

Each of the foregoing paragraphs (a) through (k) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF
IN-HOUSE COUNSEL

 



--------------------------------------------------------------------------------



 



James J. Bender   One Williams Center Senior Vice President and   Tulsa,
Oklahoma 74172 General Counsel     918/573-8705     918/573-5942 fax    
jim.bender@williams.com    

February 23, 2007
To:
Citibank, N.A., as Administrative Agent
1301 Fannin St., Suite 2300
Houston, Texas 77002
Citigroup Energy Inc., as Computation Agent for the Banks
2800 Post Oak Blvd.
Houston, Texas 77002
Calyon New York Branch, as Collateral Agent
and PV Determination Agent for the Banks, and
Joint Lead Arranger and Co-Book Runner
1301 Avenue of the Americas
New York, New York 10019
Citigroup Global Markets Inc., as Joint lead Arranger and
Co-Book Runner
390 Greenwich Street
New York, New York 10013
And
The financial institutions listed on Schedule A hereto.
Re: Williams Production RMT Company Credit Agreement dated as of February 23.
2007
Ladies and Gentlemen:
     I am the General Counsel of The Williams Companies, Inc., a Delaware
corporation (“Williams”), and in such capacity I am charged with general
supervisory responsibilities for the legal affairs of Williams and its
subsidiaries, including Williams Production RMT Company, a Delaware corporation
(the “Company”), Williams Production Company, LLC, a Delaware limited liability
company (“WPC”) and Williams Power Company, Inc., a Delaware corporation
(“Williams

 



--------------------------------------------------------------------------------



 



02/23/07
Page 2
Power”). This opinion is delivered to you pursuant to Section 3.1(d)(i) of the
Credit Agreement, dated as of February 23, 2007 (the “Credit Agreement”), by and
among the Company, WPC, the banks, financial institutions and other
institutional lenders listed on the signature pages thereto as Banks, Citibank,
N.A. (“Citibank”), as Administrative Agent, and Citigroup Energy Inc. (“CEI’),
as Computation Agent, and Calyon New York Branch, (“Calyon”) as Collateral Agent
and PV Determination Agent. (The Company, Williams, WPC and Williams Power are
sometimes referred to herein individually as a “Williams Entity” and
collectively as the “Williams Entities.”) Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.
     In connection with the opinions expressed herein, I, or attorneys reporting
to me, have examined and relied upon copies of the following documents:

  (a)   the Credit Agreement;     (b)   the Security Agreement dated as of
February 23, 2007, between the Company and Calyon;     (c)   the Subordination
Agreement dated as of February 23, 2007, between the Company, as subordinated
creditor, WPC, as debtor, and the Administrative Agent;     (d)   the
Subordination Agreement dated as of February 23, 2007, between WPC, as
subordinated creditor, the Company, as debtor, and the Administrative Agent;    
(e)   ; the Subordination Agreement dated as of February 23, 2007, between the
Williams Power and Williams, as the subordinated creditors, and the Company and
WPC, as the debtors, and the Administrative Agent;     (f)   the ISDA 2002
Master Agreement, dated as of February 23, 2007, between the Company and Calyon;
    (g)   the ISDA 2002 Master Agreement, dated as of February 23, 2007, between
the Company and CEI;     (h)   the Novation Agreement dated as of February 23,
2007, between the Company, Citibank and CEI;     (i)   the letter agreement
dated as February 23, 2007, between Calyon and the Company regarding
Pre-Existing Transactions;     (j)   the Uncommitted Hedge Facility Agent’s Fee
Letter, dated February 23, 2007, between Citigroup Global Markets Inc. (“CGMI”)
and the Company;

 



--------------------------------------------------------------------------------



 



02/23/07
Page 3

  (k)   the Uncommitted Hedge Facility Agent’s Fee Letter, dated February 2311,
2007, between Calyon and the Company;     (l)   the Uncommitted Hedge Facility
Fee Letter, dated February 23, 2007, between CGMI, Calyon. and the Company;    
(m)   a Certificate of the Secretary of State of the state of the jurisdiction
of formation of each Williams Entity dated as of a recent date attesting to the
continued corporate or limited liability company existence and good standing of
each of the Williams Entities in that state;     (n)   the Certificate of
Incorporation or Formation and By-Laws, or Operating Agreement, as the case may
be, of each of the Williams Entities, and all amendments thereto; and     (o)  
such other documents as I have deemed necessary or appropriate as a basis for
the opinions set forth below.

     The documents listed in clauses (a) through (I) above shall be referred to
individually as a “Transaction Agreement” and collectively as the “Transaction
Agreements.”
     In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
corporate documents and records of each of the Williams Entities and
certificates of public officials, and (iii) received such information from
officers and representatives of each of the Williams Entities and made such
investigations as I or other attorneys under my supervision have deemed
necessary or appropriate for the purposes of this opinion. As to certain matters
of fact material to the opinions expressed herein, I have relied on the
representations made in the Transaction Agreements. I have not, nor have other
attorneys under my supervision, conducted independent investigations or
inquiries to determine the existence of matters, actions, proceedings, items,
documents, facts, judgments, decrees, franchises, certificates, permits, or the
like and have made no independent search of the records of any court,
arbitrator, or governmental authority affecting any Person, and no inference as
to my knowledge thereof shall be drawn from the fact of my representation of any
party or otherwise.
     In rendering the opinions herein, I have assumed without independent
verification the authenticity of all documents submitted to me as original and
the conformity with the authentic originals of all documents submitted to me as
copies.
     Based upon and subject to the foregoing and the other qualifications,
limitations, and assumptions set forth below and upon such other matters as I
have deemed appropriate, I am of the opinion that:

  1.   Each of the Williams Entities is duly incorporated or otherwise validly
formed, and is validly existing in good standing under the laws of its
respective jurisdiction of formation or incorporation. Each of the Williams
Entities is qualified as a foreign

 



--------------------------------------------------------------------------------



 



02/23/07
Page 4

      corporation or limited liability company, as the case may be, and in good
standing under the laws of each jurisdiction .where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that a failure to so qualify or be in good
standing would not, in the aggregate, (i) result in a material adverse effect on
the performance by any of the Williams Entities of its obligations under the
Transaction Agreements or (ii) materially adversely affect any right or remedy
of any addressee hereof.     2.   The execution, delivery, and performance by
each of the Williams Entities of the Transaction Agreements to which it is a
party (a) have been duly authorized by all necessary corporate or limited
liability company action of each of the Williams Entities, (b) are within the
corporate or limited liability company power and authority of each of the
Williams Entities, and (c) do not contravene the respective certificate of
incorporation or formation or the By-Laws or Operating Agreement, as the case
may be, of any Williams Entity.     3.   The execution, delivery, and
performance by each of the Williams Entities of the Transaction Agreements to
which it is a party do not contravene any law, rule, regulation, order, judgment
or decree applicable to any of the Williams Entities. To my knowledge, the
execution, delivery, and performance by the Company or WPC of the Transaction
Agreements to which it is a party do not result in a breach of, or constitute a
default under, any material agreement to which the Company or WPC is a party or
by which it is bound and will not result in or require the creation or
imposition of any Lien prohibited by the Credit Agreement, except that this
opinion is not given as to the Scheduled Contracts as defined and referred to in
the opinion of Gibson, Dunn & Crutcher LLP of even date herewith, and except as
would not have a Material Adverse Effect.     4.   Each Transaction Agreement
has been duly and validly executed and delivered by each of the Williams
Entities that is shown as being a party to such Transaction Agreement.     5.  
No authorization, consent, approval, license, permission or registration of or
with any governmental authority or, to my knowledge, any other person or entity,
which has not been obtained or is not in full force and effect, is required in
connection with the execution, delivery and performance by each of Williams
Entities of the Transaction Agreements to which it is a party, except to the
extent that a failure to obtain such would not, in the aggregate, (i) result in
a material adverse effect on the performance by any of the Williams Entities of
its respective obligations under the Transaction Agreements or (ii) materially
adversely affect any right or remedy of any addressee hereof.     6.   There is
no action, suit or proceeding pending or, to the best of my knowledge,
threatened against any of the Williams Entities before any court or arbitrator
or any

 



--------------------------------------------------------------------------------



 



02/23/07
Page 5

      governmental body, agency or official (a) with respect to the Transaction
Agreements to which it is a party, or (b) except as set forth specifically
regarding such Williams Entity in the Public Filings (as defined below) or as
disclosed in the Transaction Agreements, in which I believe there is a
reasonable possibility of an adverse decision, judgment, decree, injunction,
order, or award of any court or government body that I believe could reasonably
be expected to, in the aggregate, (i) result in a material adverse effect on the
performance by any of the Williams Entities of its respective obligations under
the Transaction Agreements to which it is a party or (ii) materially adversely
affect any right or remedy of any addressee hereof. As used in this paragraph,
“Public Filings” means all documents which Williams has filed pursuant to
Section 13, 14 or 15(d) of the Securities Exchange Act of 1934, as amended,
prior to the date of this opinion.

     The opinions expressed in this letter are subject to the following
additional exceptions, qualifications and limitations:

  A.   My opinion in paragraph 1 with respect to whether each of the Williams
Entities is duly incorporated or otherwise validly existing, qualified in good
standing is based solely on certificates, dated as of a recent date from the
Secretary of State of the State of the jurisdiction of formation or
qualification of each such Williams Entity, certifying as to such matters.    
B.   I express no opinion as to the effect on the opinions herein stated of
compliance or non-compliance by any of the Banks or the Agents with any
applicable state, federal, or other laws or regulations applying only to banks,
or the legal or regulatory status of any Bank or Agent.     C.   Qualification
of any statement or opinion herein by the use of the words “to my knowledge”
means that during the course of representation in connection with the
transactions contemplated by the Transaction Agreements, no information has come
to the attention of me or attorneys reporting to me that would give me or such
attorneys current actual knowledge of the existence of facts or matters so
qualified. I have not undertaken any investigation to determine the existence of
facts, and no inference as to my knowledge thereof shall be drawn from the fact
of the representation by me or attorneys reporting to me of any party or
otherwise.     D.   The opinions herein expressed are limited to the matters
expressly set forth in this opinion letter, and no opinion is implied or may be
inferred beyond the matters expressly so stated.     E.   Without limiting the
generality of and subject to the paragraph below, in rendering my opinions
herein I have considered only those laws, statutes, rules and regulations that,
in my experience, are customarily applicable to transactions of the character
contemplated by the Transaction Agreements.

 



--------------------------------------------------------------------------------



 



02/23/07
Page 6
     I am admitted to practice law in the States of Oklahoma and Colorado, and
the opinions expressed herein are based upon and limited exclusively to the
Delaware General Corporation Law and the Delaware Limited Liability Company Act
and the laws of the United States of America insofar as any of such laws are
applicable. I render no opinion with respect to any other laws.
     This opinion may not be used or relied upon by, quoted, transmitted to,
filed, published or communicated to any person or entity other than the
addressees hereof for any purpose whatsoever without my prior written consent in
each instance. Copies of this opinion may not be provided to any person other
than the addressees, provided that the addressees may provide copies of this
opinion (i) to bank examiners and other regulatory authorities should they so
request, (ii) to the independent auditors and attorneys of the addressees,
(iii) pursuant to order or legal process of any court or governmental agency,
(iv) in connection with any legal action to which any addressee is a party
arising out of the transactions contemplated by the Transaction Agreements,
(v) to the proposed permitted assignee of or participant in the interest of any
addressee under the Transaction Agreements, or (vi) to any person to the extent
required by law. This opinion speaks as of its date, and I undertake no, and
hereby expressly disclaim any, duty to advise you or any other person entitled
to rely hereon as to any changes of fact or law coming to my attention after the
date hereof
[Remainder of page left intentionally blank]

 



--------------------------------------------------------------------------------



 



Very truly yours,
James J. Bender, Esq.
Signature Page to Bender Opinion

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Citigroup Global Markets Inc. and Calyon New York Branch, as Joint Lead
Arrangers and Co-Book Runners
All Banks from time to time parties to the Credit Agreement
All Agents from time to time parties to the Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF GIBSON, DUNN & CRUTCHER

 



--------------------------------------------------------------------------------



 



February 23, 2007

      (212) 351-4000         97394-00048

(212) 351-4035
Citibank, N.A., as Administrative Agent for the
Banks party to the Credit
Agreement referred to below
1301 Fannin Street
Suite 2300
Houston, Texas 7702
Citigroup Energy Inc., as Computation Agent for the Banks
2800 Post Oak Blvd.
Suite 500
Houston, Texas 77002
Calyon New York Branch, as Collateral Agent and
PV Determination Agent for the Banks and
Joint Lead Arranger and co-book runner
1301 Avenue of the Americas
New York, New York 10019
Citigroup Global Markets Inc., as Joint Lead Arranger and
co-book runner
390 Greenwich Street
New York, New York 10013

The Banks listed on Schedule A hereto

  Re:   Williams Production RMT Company — Credit Agreement dated as of
February 23, 2007

Ladies and Gentlemen:
          We have acted as counsel to The Williams Companies, Inc., a Delaware
corporation (“TWC”), Williams Production RMT Company, a Delaware corporation
(the

 



--------------------------------------------------------------------------------



 



“Counterparty”), Williams Production Company, LLC, a Delaware limited liability
company (the “Guarantor”), and Williams Power Company, Inc., a Delaware
corporation (“Williams Power”), in connection with the preparation of:
     (i) the Credit Agreement dated as of February 23, 2007 (the “Credit
Agreement”) by and among the Counterparty, the Guarantor, certain banks party
thereto (the “Banks”), Citibank, N.A., as Administrative Agent (the
“Administrative Agent”), Citigroup Energy Inc., as Computation Agent, and Calyon
New York Branch, as Collateral Agent (the “Collateral Agent”) and as PV
Determination Agent;
     (ii) the Security Agreement dated as of February 23, 2007 (the “Security
Agreement”) by and between the Counterparty and the Collateral Agent;
     (iii) the financing statement on Form UCCl naming the Counterparty as
debtor to be filed in the office of the Secretary of State of Delaware (the
“Financing Statement”);
     (iv)
the 
Subordination Agreement, dated as of February 23, 2007, between the
Counterparty, as the subordinated creditor, the Guarantor, as the debtor, and
the Administrative Agent;
     (v)
the 
Subordination Agreement, dated as of February 23, 2007, between the Guarantor,
as the subordinated creditor, the Counterparty, as the debtor, and the
Administrative Agent;
     (vi)
the 
Subordination Agreement, dated as of February 23, 2007, between Williams Power
and TWC, as the subordinated creditors, the Counterparty and the Guarantor, as
the debtors, and the Administrative Agent;
     (vii)
the 
ISDA 2002 Master Agreement, dated as of February 23, 2007, between Calyon and
the Counterparty;
     (viii)
the 
ISDA 2002 Master Agreement, dated as of February 23, 2007, between Citigroup
Energy Inc. and the Counterparty;
     (ix)
the 
Novation Agreement, dated as of February 23, 2007, between the Counterparty,
Citibank, N.A., as transferor, and Citigroup Energy Inc., as transferee;
     (x) the Letter Agreement, dated February 23, 2007, between Calyon and the
Counterparty regarding pre-existing transactions;
     (xi) the Uncommitted Hedge Facility Agent’s Fee Letter, dated February 23,
2007, between Citigroup Global Markets Inc. and the Counterparty;
     (xii) the Uncommitted Hedge Facility Agent’s Fee Letter, dated February 23,
2007, between Calyon New York Branch and the Counterparty; and

Page 2



--------------------------------------------------------------------------------



 



     (xiii) the Uncommitted Hedge Facility Fee Letter, dated February 23, 2007,
between Citigroup Global Markets Inc., Calyon New York Branch and the
Counterparty.
                    Each capitalized term used and not defined herein has the
meaning assigned to that term in the Credit Agreement. The documents listed in
clauses (i), (ii) and (iv) through (xiii) above are collectively referred to
herein as the “Financing Documents.” WPC, the Counterparty, the Guarantor and
Williams Power are collectively referred to herein as the “Obligors.” The
Counterparty’s right, title and interest in the personal property collateral
described in the Security Agreement is referred to herein as the “UCC
Collateral.” The Uniform Commercial Code as enacted and in effect in the State
of New York is referred to herein as the “NYUCC.” The Uniform Commercial Code as
enacted and in effect in the State of Delaware is referred to herein as the
“DUCC.” The States of New York and Delaware are referred to herein as the
“Perfection States,” and the NYUCC and the DUCC are each referred to herein as a
“UCC.” All references or sections or other subparts of the NYUCC include
references to the equivalent provisions of the DUCC, unless the context
otherwise requires. All terms defined in a UCC are used herein as defined
therein.
                    We have assumed without independent investigation that:

  a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;     b)   There are no agreements or
understandings between or among any of the parties to the Financing Documents or
third parties that would expand, modify or otherwise affect the terms of the
Financing Documents or the respective rights or obligations of the parties
thereunder or that would modify, release, terminate, subordinate or delay the
attachment of the security interest and liens granted thereunder;     c)   The
Counterparty will have at all times relevant to this opinion rights in the UCC
Collateral within the meaning of Section 9-203(b)(2) of the NYUCC;     d)   Each
Obligor is a validly existing corporation or limited liability company in good
standing under the laws of the State of Delaware and has all requisite corporate
or limited liability company power to execute, deliver and perform its
obligations under the Financing Documents to which it is a party;     e)   The
execution and delivery by each Obligor of the Financing Documents to which it is
a party and the performance of its obligations thereunder have been duly
authorized by all necessary corporate or limited liability company action; and

Page 3



--------------------------------------------------------------------------------



 



  f)   Each Financing Document has been duly executed and delivered by each
Obligor party thereto.

                    In rendering this opinion, we have made such inquiries and
examined, among other things, originals or copies, certified or otherwise
identified to our satisfaction, of such records, agreements, certificates,
instruments and other documents as we have considered necessary or appropriate
for purposes of this opinion. As to certain factual matters, we have relied to
the extent we deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents,
certificates of officers of the Obligors copies of which are attached hereto
(collectively, the “Officers’ Certificate”) or certificates obtained from public
officials and others.
                    Based on the foregoing and in reliance thereon, and subject
to the assumptions, exceptions, qualifications and limitations set forth herein,
we are of the opinion that:
                    1. Each Financing Document constitutes a legal, valid and
binding obligation of each Obligor party thereto, enforceable against it in
accordance with its terms.
                    2. The execution, delivery and performance by any Obligor of
the Financing Documents to which it is a party do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York or the United States of America under, any law or
regulation of the State of New York or the United States of America applicable
to such Obligor that, in our experience, is generally applicable to transactions
in the nature of those contemplated by the Financing Documents, or the Delaware
General Corporation Law or the Delaware Limited Liability Company Act, except
for filings required for the perfection of Liens created under the Financing
Documents.
                    3. None of TWC, the Counterparty or the Guarantor is
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
                    4. The Counterparty has granted a valid security interest in
favor of the Collateral Agent in the UCC Collateral described in the Security
Agreement securing the performance of the obligations purported to be secured
thereby, to the extent a security interest can be created therein under
Article 9 of the NYUCC. Upon the filing of the Financing Statement with the
office of the Secretary of State of Delaware, such security interest in such UCC
Collateral will be perfected to the extent security interests therein can be
perfected by the filing of UCCl financing statements under Article 9 of the
DUCC.
                    5. The execution, delivery and performance by each Obligor
of the Financing Documents to which it is a party do not and will not, based
solely upon review of the documents which are listed on Schedule B hereto (each
a “Scheduled Contract”), result in a material breach of or default under any
Scheduled Contract.
                    6. The Credit Agreement is effective to perfect the security
interest in the Collateral Account by control (as defined in Section 9-104(a)(2)
of the NYUCC). Such security

Page 4



--------------------------------------------------------------------------------



 



interest in the Collateral Account is prior in right to all other security
interests therein created under Article 9 of the NYUCC that are not perfected by
control.
          7. The Credit Agreement is effective to perfect the security interests
in the Collateral Account and the securities entitlements therein (together, the
“Securities Account Collateral”) by control (as defined in Section 8-106 of the
NYUCC). Such security interests in the Securities Account Collateral are prior
in right to all other security interests therein created under Article 9 of the
NYUCC that are not perfected by control.
     The foregoing opinions are subject to the following exceptions,
qualifications and limitations:
          A. We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America
and, for purposes of paragraph 2 above, the Delaware General Corporation Law and
the Delaware Limited Liability Company Act and, to the limited extent set forth
below, the DUCC. We are not admitted to practice in the State of Delaware;
however, we are generally familiar with the Delaware General Corporation Law and
the Delaware Limited Liability Company Act as presently in effect and have made
such inquiries as we consider necessary to render the opinions contained in
paragraph 2. Furthermore, we have not obtained an opinion of counsel admitted in
Delaware with respect to the perfection of the security interest in the UCC
Collateral. We have, however, examined the applicable provisions of the DUCC as
currently in effect, as those provisions appear in the Uniform Commercial Code
Reporting Service, Section Two State UCC Variations Binder, published by West
Group (updated as of September 2006) (the “UCC Reporting Service”), and our
opinions in paragraph 4 above, to the extent such opinions involve conclusions
as to the perfection of such security interest under the laws of the State of
Delaware, are based solely on such review. This opinion is limited to the effect
of the present state (or, to the extent relating to the DUCC, the state of such
laws as reflected in the UCC Reporting Service) of the laws of the State of New
York, the United States of America and, to the limited extent set forth above,
the State of Delaware and the facts as they currently exist. We assume no
obligation to revise or supplement this opinion in the event of future changes
in such laws (or reflected in updates of the UCC Reporting Service after
September 2006) or the interpretations thereof or such facts. Except as
expressly set forth in paragraph 3 above, we express no opinion regarding the
Securities Act of 1933, as amended, or any other federal or state securities
laws or regulations.
          B. Our opinions set forth in paragraphs 1, 4, 6 and 7 are subject to
(i) the effect of any bankruptcy, insolvency, reorganization, moratorium,
arrangement or similar laws affecting the rights and remedies of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent transfers or preferential transfers) and (ii) general
principles of equity, including without limitation concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance, injunctive relief or other equitable remedies regardless
of whether enforceability is considered in a proceeding in equity or at law.

Page 5



--------------------------------------------------------------------------------



 



          C. We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the gross negligence or
willful misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others; or
(ix) the availability of damages or other remedies not specified in the
Financing Documents in respect of breach of any covenants (other than covenants
relating to the payment of principal, interest, indemnities, expenses, fees or
other amounts).
          D. We express no opinion as to (i) any waivers or variations of rights
of a debtor, including a guarantor, or duties of a secured party under
provisions referred to in Section 9-602 of the NYUCC or (ii) any provision in
the Security Agreement (A) that may be deemed to permit the Collateral Agent or
any other person to sell or otherwise foreclose upon any UCC Collateral, or to
apply the proceeds thereof, except in compliance with the NYUCC, applicable laws
of the United States and other applicable state and local laws, or (B) that may
be deemed to impose on the Collateral Agent standards for the care of the UCC
Collateral in the possession or control of the Collateral Agent that would
violate Section 9-207 or 9-208 of the NYUCC or to render such standards
inapplicable.
          E. Our opinion is subject to the effect of Section 552 of the United
States Bankruptcy Code (limiting security interests in property acquired after
the commencement of a case under the United States Bankruptcy Code). We call to
your attention that under the provisions of the NYUCC certain third parties,
such as protected purchasers of securities or certain purchasers of security
entitlements or financial assets, could acquire an interest in the UCC
Collateral free of the security interests of the Banks and the Collateral Agent,
even though such security interests are perfected.
          F. We express no opinion with respect to (i) the existence,
non-existence or value of any UCC Collateral, (ii) any part of the UCC
Collateral that is or may be such that a security interest therein is not
covered by Article 9 of the NYUCC by virtue of Section 9-109, (iii) except as
expressly provided in paragraphs 6 and 7 as to UCC Collateral in the form of
deposit accounts, securities entitlements and securities accounts, the
perfection of the security interests in any portion of the UCC Collateral,
including deposit accounts, goods covered by a certificate of title (such as
automobiles), patents, trademarks, copyrights, letter-of-credit rights and
money, to the extent that filing of a financing statement is not or may not be
sufficient to

Page 6



--------------------------------------------------------------------------------



 



perfect a security interest therein (whether as a result of requirements for
control or possession of such collateral, the applicability of preemptive United
States laws or of certificate of title statutes or otherwise) and (iv) the law
governing perfection of the security interests by filing under Section 9-301 of
the UCC.
          G. We express no opinion with respect to (i) the adequacy or accuracy
of the descriptions of the UCC Collateral contained in the Security Agreement,
in the Financing Statement or in any document prepared in connection therewith,
except for the legal adequacy of descriptions of UCC Collateral to the extent
that such descriptions consist of the collateral types defined in the NYUCC
(other than commercial tort claims) or (ii) the enforceability or perfection of
any security interest in the proceeds of any UCC Collateral other than pursuant
to Section 9-315 of the UCC of the relevant Perfection States.
          H. We express no opinion with respect to the priority (and therefore
no opinion as to the respective rights of any creditor, encumbrancer or other
third party as against the rights of the Banks and the Collateral Agent) of any
security interest in the UCC Collateral, except as expressly set forth in
paragraphs 6 and 7.
          I. Perfection of the security interests generally will be terminated
under the circumstances described in Sections 9-316, 9-507, 9-508 and 9-515 of
the NYUCC, unless appropriate action is taken as provided therein. Without
limitation, (i) all the financing statements filed must be continued at
prescribed intervals by the timely filing of continuation statements and (ii) a
new or amended financing statement may be required to be filed to retain any
security interest perfected by the filing of a financing statement in the event
the Counterparty changes its name, identity or location (as determined under the
NYUCC).
          J. In rendering our opinions expressed in paragraph 5 insofar as they
require interpretation of Scheduled Contracts, we express no opinion with
respect to the compliance by any Obligor with, or any financial calculations or
data in respect of, financial covenants or tests included in any Scheduled
Contract.
          K. With reference to our opinions in paragraph 6 above, we have
assumed without independent investigation that (i) the Collateral Agent is and
at all times hereafter will be the “bank” (as defined in NYUCC
Section 9-102(a)(8)) with which the Collateral Account is maintained, (ii) the
Collateral Account will at all relevant times constitute a “deposit account”
within the meaning of Section 9-102(29) of the NYUCC that is established and
maintained in accordance with the Credit Agreement and (iii) the Credit
Agreement will remain in full force and effect at all relevant times.
          L. We express no opinion with respect to the ownership or quantity of
funds from time to time credited to the Collateral Account. In this connection,
we call to your attention that (i) a transferee of funds from a deposit account,
absent collusion, takes the funds free and clear of any security interest,
whether or not in violation of the Financing Documents and (ii) the Banks’
security interest in the Deposit Account may be subject to rights of recoupment
or set-off

Page 7



--------------------------------------------------------------------------------



 



by, or a security interest in the Collateral Account in favor of, the Collateral
Agent, except to the extent that those rights are validly waived.
          M. With reference to our opinions in paragraph 7 above, we have
assumed without independent investigation that (i) the Collateral Agent is and
at all times hereafter will be acting in the capacity of a “securities
intermediary” (as defined in NYUCC Section 8-102(a)(14)) for the Counterparty
and the Securities Account Collateral, (ii) the Collateral Account will at all
relevant times constitute a “securities account” within the meaning of
Section 8-501(a) of the NYUCC that is established and maintained in accordance
with the Credit Agreement and (iii) the Credit Agreement will remain in full
force and effect at all relevant times.
          N. We express no opinion with respect to the ownership or quantity of
financial assets from time to time credited to the Collateral Account. In this
connection, we call to your attention that certain events, including without
limitation (i) a sale or other disposition of any such financial assets by the
Collateral Agent or the Counterparty to third parties, whether or not in
violation of the Financing Documents or the Credit Agreement, (ii) the failure
by the Collateral Agent to acquire free of adverse claims, or its failure to
maintain, sufficient financial assets in a quantity corresponding to the
aggregate of all securities entitlements established in favor of its entitlement
holders (including in respect of financial assets that are credited to the
Collateral Account), or (iii) a bankruptcy, insolvency or similar event with
respect to any securities intermediary through which any such financial assets
are established or held (including the Collateral Agent), could result in a
reduction in the quantity or value or elimination of the Securities Account
Collateral. Pursuant to Section 9-328(c) of the NYUCC, the Banks’ security
interest in the Collateral Account may be subordinate to a security interest now
or hereafter held by the Collateral Agent in any of the Securities Account
Collateral.
     This opinion is rendered to the Joint Lead Arrangers, the Agents and the
Banks (the “Financing Parties”) in connection with the Financing Documents and
may not be relied upon by any person other than the Financing Parties or by the
Financing Parties in any other context. The Financing Parties may not furnish
this opinion or copies hereof to any other person except (i) to bank examiners
and other regulatory authorities to the extent required by law or otherwise
requested, (ii) to the independent auditors and attorneys of the Financing
Parties, (iii) pursuant to order or legal process of any court or governmental
agency, (iv) in connection with any legal action to which any Financing Party is
a party arising out of the transactions contemplated by the Financing Documents,
or (v) to the proposed permitted assignee of or participant in the interest of
any Financing Party under the Financing Documents. This opinion may not be
quoted without the prior written consent of this Firm.
Very truly yours,

Page 8



--------------------------------------------------------------------------------



 



SCHEDULE A
BANKS
Citibank, N.A.
Calyon

Page 9



--------------------------------------------------------------------------------



 



SCHEDULE B
SCHEDULED CONTRACTS

  1.   Senior Debt Indenture by and among The Williams Companies, Inc. and
JPMorgan Chase Bank (as successor to Bank One Trust Company (formerly known as
The First National Bank of Chicago)), as Trustee, dated as of November 10, 1997,
as supplemented by the Fourth Supplemental Indenture dated as of January 17,
2001 relating to debt issued under such Indenture in the aggregate principal
amount of $400,000,000, the Fifth Supplemental Indenture dated as of January 17,
2001 relating to debt issued under such Indenture in the aggregate principal
amount of $700,000,000, the Sixth Supplemental Indenture, dated as of
January 14, 2002 relating to debt issued under such Indenture in the aggregate
principal amount of $1,000,000,000, the Seventh Supplemental Indenture, dated as
of March 19, 2002 relating to debt issued under such Indenture in the aggregate
principal amount of $650,000,000 (for the 8.125% Notes) and $850,000,000 (for
the 8.75% Notes), the Eighth Supplemental Indenture, dated as of June 3, 2002
relating to debt issued under such Indenture in the aggregate principal amount
of $1,400,000,000, the Ninth Supplemental Indenture, dated as of June 10, 2003
relating to debt issued under such Indenture in the aggregate principal amount
of $800,000,000 and the Tenth Supplemental Indenture, dated as of August 17,
2004, an amendment to the Ninth Supplemental Indenture.     2.   Senior
Indenture, by and among The Williams Companies, Inc., (formerly known as
Williams Holdings of Delaware, Inc.) and Citibank, N.A., Trustee, dated as of
February 1, 1996, as amended by the First Supplemental Indenture, dated as of
July 31, 1999, by and among Williams Holdings of Delaware, Inc., The Williams
Companies, Inc. and Citibank, N.A.     3.   Subordinated Indenture among The
Williams Companies, Inc. and JPMorgan Chase Bank as Trustee, dated as of May 28,
2003 relating to debt issued under such Indenture in the aggregate principal
amount of $300,000,000.     4.   Senior Indenture by and among The Williams
Companies, Inc. (successor to MAPCO Inc.) and Bank One Trust Company, N.A.
(formerly known as The First National Bank of Chicago), Trustee, dated as of
February 25, 1997, and supplemented by Supplemental Indenture No. 1 dated as of
March 5, 1997 in the aggregate principal amount of $100,000,000 (for the 7.25%
Notes), Supplemental Indenture No. 2 dated as of March 5, 1997 in the aggregate
principal amount of $100,000,000 (for the 7.70% Debentures), the Third
Supplemental Indenture dated as of March 31, 1998, and the Fourth Supplemental
Indenture dated as of July 31, 1999.     5.   Indenture among Barrett Resources
Corporation and Bankers Trust Company as Trustee, dated as of February 1, 1997
in the aggregate principal amount of

Page 10



--------------------------------------------------------------------------------



 



      $150,000,000 and supplemented by the First Supplemental Indenture dated
2001, the Second Supplemental Indenture dated August 2, 2001, and the Third
Supplemental Indenture dated as of May 20, 2004.     6.   $400,000,000 Credit
Agreement, dated as of January 20, 2005, by and among The Williams Companies,
Inc., the banks, financial institutions and other institutional lenders listed
on the signature pages thereto as lenders, and Citibank, N.A. as Agent.     7.  
$100,000,000 Credit Agreement, dated as of January 20, 2005, by and among The
Williams Companies, Inc., the banks, financial institutions and other
institutional lenders listed on the signature pages thereto as lenders, and
Citibank, N.A. as Agent.     8.   $500,000,000 Credit Agreement, dated as of
September 20, 2005, by and among The Williams Companies, Inc., the banks,
financial institutions and other institutional lenders listed on the signature
pages thereto as lenders, and Citibank, N.A. as Agent.     9.   $200,000,000
Credit Agreement, dated as of September 20, 2005, by and among The Williams
Companies, Inc., the banks, financial institutions and other institutional
lenders listed on the signature pages thereto as lenders, and Citibank, N.A. as
Agent.     10.   $1,500,000,000 Credit Agreement, dated as of May 1, 2006, by
and among The Williams Companies, Inc., Northwest Pipeline Corporation,
Transcontinental Gas Pipe Line Corporation, Williams Partners L.P., certain
lenders, Citibank, N.A., as agent, and Citibank, N.A., Bank of America, National
Association and JPMorgan Chase Bank, N.A., as issuing banks.

Page 11



--------------------------------------------------------------------------------



 



WILLIAMS POWER COMPANY, INC.
OFFICERS’ CERTIFICATE
     The undersigned, Thomas G. Noulles and William E. Hobbs, do hereby certify
to Gibson, Dunn & Crutcher LLP (“Gibson, Dunn & Crutcher”), in their capacities
as officers of Williams Power Company, Inc., a Delaware corporation (“Williams
Power”), in connection with the Credit Agreement dated as of February 23, 2006
(the “Credit Agreement”) by and among Williams Production RMT Company, as
Borrower, Williams Production Company, LLC, as Guarantor, certain banks (the
“Banks”), Citibank, N.A., as administrative agent, Citigroup Energy Inc., as
computation agent, and Calyon New York Branch, as collateral agent and as PV
determination agent (each an “Agent”), as follows:
          1. We are the duly elected and incumbent Assistant Secretary and
Senior Vice President, respectively, of Williams Power and are authorized to
execute this Certificate on behalf of Williams Power.
          2. We have asked such questions regarding the meaning of any of the
provisions of this Certificate as we have considered necessary.
          3. Prior to the date hereof, Williams Power has delivered to Gibson,
Dunn & Crutcher true and correct copies of the most-current formation documents
and by-laws for Williams Power, including all amendments and restatements, and
such documents have not been amended or otherwise modified since the date shown
on the face of such documents or the most recent such amendment or restatement.
          4. Prior to the date hereof, Williams Power has delivered to Gibson,
Dunn & Crutcher copies of all resolutions and other similar action passed by the
board of directors of Williams Power related to the transactions contemplated by
the Credit Agreement.
          5. Schedule B to the GDC Opinion lists all material indentures,
material credit agreements and other material borrowings to which Williams Power
is a party.
          6. To the best of our knowledge, each and all of the representations
and warranties as to factual matters relating to Williams Power contained in the
Financing Documents are true and correct in all material respects as of the date
of such agreement and as of the date hereof.
          7. To the best of our knowledge, there are no agreements or
understandings between or among any Agent, any Bank, Williams Power or third
parties that would expand, modify or otherwise affect the terms of the Financing
Documents referred to in the GDC Opinion or the respective rights or obligations
of the parties thereunder.
     Capitalized terms used herein and not defined herein have the meanings
given to such terms in the Credit Agreement. This Certificate may be executed in
two or more counterparts. A

 



--------------------------------------------------------------------------------



 



copy of this Certificate executed and delivered by facsimile transmission shall
be valid for all purposes.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
February 23,2006.

                        Name:   Thomas G. Noulles      Title:   Assistant
Secretary            Name:   William E. Hobbs      Title:   Senior Vice
President     

 



--------------------------------------------------------------------------------



 



THE WILLIAMS COMPANIES, INC.
WILLIAMS PRODUCTION RMT COMPANY
WILLIAMS PRODUCTION, LLC
OFFICERS’ CERTIFICATE
     The undersigned, Brian K. Shore and Rodney J. Sailor, do hereby certify to
Gibson, Dunn & Crutcher LLP (“Gibson, Dunn & Crutcher”), in their capacities as
officers of Williams Production RMT Company, a Delaware corporation (the
“Counterparty”), and on behalf of The Williams Companies, Inc., a Delaware
corporation (“TWC”), and Williams Production Company, LLC, a Delaware limited
liability company (“WPC”), in connection with the Credit Agreement dated as of
February 23, 2006 (the “Credit Agreement”) by and among the Counterparty, as
Borrower, WPC, as Guarantor, certain banks (the “Banks”), Citibank, N.A., as
administrative agent, Citigroup Energy Inc., as computation agent, and Calyon
New York Branch, as collateral agent and as PV determination agent (each an
“Agent”), as follows:
          1. We are the duly elected and incumbent Secretary and Treasurer,
respectively, of the Counterparty, are officers of TWC and WPC and are
authorized to execute this Certificate on behalf of the Counterparty, TWC and
WPC.
          2. We have asked such questions regarding the meaning of any of the
provisions of this Certificate as we have considered necessary.
          3. Prior to the date hereof, the Counterparty, TWC and WPC have
delivered to Gibson, Dunn & Crutcher true and correct copies of the most-current
formation documents and by-laws or operating agreements for the Counterparty,
TWC and WPC, including all amendments and restatements, and such documents have
not been amended or otherwise modified since the date shown on the face of such
documents or the most recent such amendment or restatement.
          4. Prior to the date hereof, the Counterparty, TWC and WPC have
delivered to Gibson, Dunn & Crutcher copies of all resolutions and other similar
action passed by the respective board of directors of the Counterparty, TWC and
WPC related to the transactions contemplated by the Credit Agreement.
          5. Schedule B to the GDC Opinion lists all material indentures,
material credit agreements and other material borrowings to which the
Counterparty, TWC, WPC or any parent of the Counterparty, TWC or WPC is a party.
          6. To the best of our knowledge, neither the Counterparty, TWC nor WPC
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations promulgated thereunder (the
“ICA”), on the basis that it is primarily engaged, directly or through a
wholly-owned subsidiary or subsidiaries, in a business or

 



--------------------------------------------------------------------------------



 



businesses other than that of investing, reinvesting, owning, holding, or
trading in securities, as provided in Section 3(b)(l) of the ICA.
          7. To the best of our knowledge, each and all of the representations
and warranties as to factual matters relating to the Counterparty, TWC and WPC
contained in the Financing Documents are true and correct in all material
respects as of the date of such agreement and as of the date hereof.
          8. To the best of our knowledge, there are no agreements or
understandings between or among any Agent, any Bank, the Counterparty, TWC, WPC
or third parties that would expand, modify or otherwise affect the terms of the
Financing Documents referred to in the GDC Opinion or the respective rights or
obligations of the parties thereunder.
          9. The encumbrances and restrictions in Section 5.2(e) of the Credit
Agreement on the ability of the Credit Party Entities (i) to pay, directly or
indirectly, dividends or make any other distributions in respect of their Equity
Interests (as defined in the TWC Principal Credit Facility) or pay any Debt (as
defined in the TWC Principal Credit Facility) or other obligation owed, to TWC
or any Subsidiary of TWC or (ii) to make loans or advances to TWC or a
Subsidiary thereof, are customary and are not more restrictive in any material
respect, taken as a whole, than the encumbrances and restrictions that were in
Section 6.6 of the Term Loan Agreement, dated as of May 30, 2003, among Williams
Production Holdings LLC, the Counterparty, Lehman Brothers Inc. and Banc of
America Securities LLC, as joint advisors, joint lead arrangers and joint book
runners, Bank of America, N.A., as documentation agent, and Lehman Commercial
Paper Inc., as administrative agent.
     Capitalized terms used herein and not defined herein have the meanings
given to such terms in the Credit Agreement. This Certificate may be executed in
two or more counterparts. A copy of this Certificate executed and delivered by
facsimile transmission shall be valid for all purposes.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
February 23, 2006.

                             Name:   Brian K. Shore        Title:   Secretary   

                       Name:   Rodney J. Sailor        Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
SECURITY AGREEMENT
     This Security Agreement, dated as of February 23, 2007 (as it may be
modified, supplemented or amended from time to time in accordance with its
terms, the “Security Agreement”), is between Williams Production RMT Company, a
Delaware corporation (the “Grantor”), and Calyon New York Branch, as collateral
agent (the “Collateral Agent”) for the benefit of the Financial Institutions.
PRELIMINARY STATEMENTS
     A. The Grantor and Williams Production Company, LLC, a Delaware limited
liability company, have entered into a Credit Agreement dated as of February 23,
2007 (as amended or otherwise modified from time to time, the “Credit
Agreement”) with Citibank, N.A., Calyon New York Branch and others. From time to
time, additional parties may be added to, or parties may be deleted from, the
Credit Agreement on the terms set forth therein. The Agents, Banks and each of
their respective successors and permitted assigns are collectively referred to
herein as the “Financial Institutions”.
     B. The Credit Agreement provides for collateral to be held by the
Collateral Agent for the benefit of the Financial Institutions under certain
circumstances.
     Therefore, pursuant to the terms of the Credit Agreement and to induce the
Financial Institutions to enter into the Credit Agreement, the Grantor hereby
agrees with Collateral Agent for the benefit of the Financial Institutions as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following terms shall have the meanings
specified below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined), and capitalized terms used in this Security
Agreement but not defined herein shall have the meanings set forth for such
terms in the Credit Agreement
     “Applicable Law” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Grantor, the Collateral Agent, the
Financial Institutions, the Collateral or the Credit Documents, in each case as
in effect from time to time, and any judicial or administrative interpretation
thereof, including, without limitation, any judicial order, decree or judgment
applicable to the Grantor, the Collateral Agent, the Financial Institutions, the
Collateral or the Credit Documents.
     “Collateral” has the meaning set forth in Section 2.1 of this Security
Agreement.
     “Proceeds” means “proceeds” as that term is defined in the UCC, and
includes, but is not limited to, all proceeds of any or all of the Collateral,
including without limitation (a) any and all proceeds of, and all claims for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (b) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of a Governmental Authority), (c) all proceeds received or receivable when
any or all of the Collateral is

 



--------------------------------------------------------------------------------



 



collected, sold, exchanged or otherwise disposed, whether voluntarily,
involuntarily, in foreclosure or otherwise, and (d) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.
     “Secured Obligations” shall mean the Obligations.
     “UCC” shall mean the Uniform Commercial Code in effect in the State of New
York, as amended from time to time.
ARTICLE II
SECURITY INTERESTS
     Section 2.1 Pledge, Assignment and Grant of Security Interests. As
collateral security for the prompt and complete payment and performance when due
of all Secured Obligations, the Grantor hereby assigns and pledges to Collateral
Agent for the benefit of the Financial Institutions, and hereby grants to the
Collateral Agent for the benefit of the Financial Institutions, a lien on and
continuing security interest in, to and under the following (all items referred
to in this Section 2.1, whether now owned or hereafter acquired and wherever
located and whether now existing or hereafter arising, collectively, the
“Collateral”):

  (a)   all Property from time to time delivered to the Collateral Agent
pursuant to Section 2.7 of the Credit Agreement;     (b)   all right, title and
interest of the Grantor in or to any Property from time to time delivered to the
Collateral Agent pursuant to Section 2.10 of the Credit Agreement;     (c)   all
letters of credit from time to time delivered to the Collateral Agent and all
Property from time to time paid or delivered to the Collateral Agent pursuant to
or in connection with any letter of credit, this Security Agreement or any other
Credit Document (including, without limitation, payments pursuant to Section 6.1
of the Credit Agreement);     (d)   all right, title or interest of the Grantor
in or to any obligation of a Bank to make any payment or delivery under a
Qualifying Hedge;     (e)   all right, title and interest of the Grantor in or
to any obligation of the Collateral Agent to deposit into or return to the
Collateral Account any cash, securities or other Property;     (f)   all
investments of, additions to, all substitutions and replacements for and all
Proceeds of or derived from any of the Property referred to in this Section 2.1;
    (g)   all insurance, indemnities, warranties, guaranties and similar rights
pertaining to any of the Collateral; and     (h)   any and all Proceeds of any
Collateral.

     Section 2.2 After-Acquired Property. The security interest pledged,
assigned and granted to Collateral Agent pursuant to this Security Agreement is
intended to extend to all Collateral that is the subject of this Security
Agreement, whether now owned or hereafter acquired at any time, irrespective of

 



--------------------------------------------------------------------------------



 



whether such Collateral is in transit or in the Grantor’s, Collateral Agent’s or
any other Person’s constructive, actual or exclusive possession.
     Section 2.3 Obligations Independent. The obligations of the Grantor under
this Security Agreement are independent of the obligations of the Guarantor or
any other Person, and a separate action or actions may be brought and prosecuted
against the Grantor to enforce this Security Agreement, irrespective of whether
any action is brought against the Guarantor or any other Person or whether the
Guarantor or any other Person is joined in any such action or actions.
     Section 2.4 Obligations Absolute. The Grantor agrees that it will perform
its obligations hereunder strictly in accordance with the terms of this Security
Agreement regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting the Secured Obligations or the rights of any of
the Financial Institutions with respect thereto. The liability of the Grantor
under this Security Agreement shall be absolute and unconditional irrespective
of:

  (a)   any lack of validity or enforceability of any Credit Document or letter
of credit;     (b)   any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations or any other
liabilities, or any other amendment or waiver of or any consent to departure
from any Credit Document or letter of credit, including, without limitation, any
increase in the Secured Obligations or any other liabilities resulting from the
entering into of any Hedge or otherwise;     (c)   any liquidation, dissolution
or termination of existence of, or other change in, any Credit Party or any
other Person;     (d)   any bankruptcy, insolvency, receivership or other
proceeding involving any Credit Party or any other Person or any defense that
may arise in connection with or as a result of any such bankruptcy, insolvency,
receivership or other proceeding or otherwise;     (e)   any taking, exchange,
release or non-perfection of any Collateral, or any taking, release or amendment
or waiver of or consent to departure from any letter of credit or any guaranty
for all or any of the Secured Obligations or any other liabilities;     (f)  
any manner of application of Collateral, or proceeds thereof or of collections
on account of any letter of credit or any guaranty, to all or any of the Secured
Obligations or any other liabilities, or any manner of sale or other disposition
of any Collateral for all or any of the Secured Obligations or any other
liabilities or of any other collateral; or     (g)   any other circumstances
(other than those entitling Grantor to a termination of this Security Agreement
under Section 7.9) which might otherwise constitute a defense available to, or a
discharge of, any Credit Party, a surety or any other Person.

     Section 2.5 Security for Obligations. The security interests and other
rights granted pursuant to this Security Agreement secure, and the Collateral is
security for, the prompt performance of the Secured Obligations and the prompt
payment in full in cash when due, whether at stated maturity, by acceleration or
otherwise of the Secured Obligations.
     Section 2.6 Acceptable Security Interest. The Grantor shall promptly take
all actions required to cause an Acceptable Security Interest to exist at all
times in all Collateral.

 



--------------------------------------------------------------------------------



 



     Section 2.7 Grantor Remains Liable. Notwithstanding any other provisions of
this Security Agreement to the contrary, (a) the Grantor shall remain liable to
perform any and all obligations imposed on the Grantor under the Credit
Documents or with respect to the Collateral and to perform any and all duties
and obligations thereunder to the same extent as if this Security Agreement had
not been executed, (b) the exercise by Collateral Agent of any of its rights
hereunder shall not release the Grantor from any of its duties or obligations
under the Credit Documents or with respect to the Collateral and (c) neither
Collateral Agent nor any of the other Financial Institutions shall have any
obligation or liability under the Credit Documents by reason of this Security
Agreement, nor shall Collateral Agent or any other Financial Institution be
obligated to perform any of the obligations or duties of the Grantor hereunder
or thereunder or to take any action to collect or enforce any claim for payment
that constitutes Collateral.
     Section 2.8 Power of Attorney. The Grantor hereby constitutes and appoints
Collateral Agent as the Grantor’s attorney-in-fact, at Grantor’s cost and
expense, to exercise, in Collateral Agent’s discretion, all or any of the
following powers, which appointment, being coupled with an interest, shall be
irrevocable until this Security Agreement terminates:

  (a)   to obtain and adjust insurance under insurance policies relating to the
Collateral naming the Grantor as an insured party;     (b)   to receive, take,
endorse, sign, assign, deliver and collect, all in Collateral Agent’s name or
the Grantor’s name, any and all checks, notes, drafts and other documents or
instruments relating to the Collateral;     (c)   to ask, demand, collect, sue
for, recover, compromise, receive and give acquittance and receipts for moneys
due and to become due under or in connection with the Collateral;     (d)   to
receive, open and dispose of all mail addressed to the Grantor with respect to
the Collateral which comes into the possession of Collateral Agent and to notify
postal authorities to change the address for delivery thereof to such address as
Collateral Agent designates, with a copy of such notice to the Grantor;     (e)
  to request from account debtors of the Grantor or other obligors, in the
Grantor’s name or Collateral Agent’s name or that of Collateral Agent’s
designee, information concerning the Collateral and the amounts owing thereon;  
  (f)   to transmit to account debtors or other obligors obligated on Collateral
a notice of Collateral Agent’s interest therein;     (g)   to notify account
debtors or other obligors obligated on Collateral to make payment directly to
Collateral Agent; and     (h)   to take or bring, in the Grantor’s name or
Collateral Agent’s name, all steps, actions, suits or proceedings deemed by
Collateral Agent necessary or desirable to enforce or effect collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any contract pertaining to any Collateral or the rights of
Collateral Agent with respect to any of the Collateral.

     Section 2.9 Waiver. The Grantor hereby waives promptness, diligence, notice
of acceptance and any other notice (except notices expressly required to be
given to the Grantor under this Security Agreement) with respect to any of the
Secured Obligations and this Security Agreement and any requirement that
Collateral Agent or any other Financial Institution protect, secure, perfect or
insure any

 



--------------------------------------------------------------------------------



 



security interest or other Lien or any Property subject thereto or exhaust any
right to take any action against the Grantor or any other Person or any of the
Collateral.
     Section 2.10 Subrogation. The Grantor hereby irrevocably waives any and all
rights to which it may be entitled (by operation of law or otherwise) by
performing its obligations under this Security Agreement to be subrogated to the
rights of the Financial Institutions against any Credit Party or any other
Person. If any amount shall be paid to the Grantor on account of such
subrogation rights, the Grantor agrees to hold such amount or such payment, as
the case may be, in trust for the benefit of the Financial Institutions, and the
Grantor agrees to forthwith pay such amount or such payment, as the case may be,
to the Collateral Agent to be held as Collateral or credited against and applied
upon the Secured Obligations, whether matured or unmatured, in the same order as
provided in Section 5.4 hereof.
     Section 2.11 Financing Statements and Registrations. The Grantor authorizes
Collateral Agent to file in such jurisdictions as determined by Collateral Agent
any financing or continuation statements, and amendments thereto, relating to
all or any part of the Collateral without the signature of the Grantor where
permitted by Applicable Law.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Grantor, represents and warrants, as of the date hereof and as of each
date that a Qualifying Hedge is entered into, that the Grantor’s (a) chief
executive office address is its address for notices under the Credit Agreement,
(b) state of organization and exact legal name, as reflected in its certificate
of incorporation, is as set forth in the first paragraph hereof and
(c) organization number is 3388640, except in each case as the Grantor has
otherwise notified the Collateral Agent after the date hereof.
ARTICLE IV
ADDITIONAL PROVISIONS
     Section 4.1 Payments.

  (a)   Notices. The Grantor agrees that, upon the request of Collateral Agent,
it will notify each party to any Collateral of the assignment thereof to
Collateral Agent, instruct each of them that all payments due or to become due
and all amounts payable to the Grantor under such Collateral shall, until this
Security Agreement has been terminated in accordance with Section 7.9 hereof, be
made to Collateral Agent, and, if requested by Collateral Agent and reasonably
feasible, obtain a written consent and acknowledgement from them in form and
substance reasonably acceptable to Collateral Agent.     (b)   Non-Payment to
Collateral Agent. Until this Security Agreement has been terminated in
accordance with Section 7.9 hereof, if the Grantor shall receive or otherwise
have possession of any Collateral, the Grantor shall be deemed to hold
possession of such Collateral in trust for the benefit of the Financial
Institutions, shall segregate such Collateral from all other Property of the
Grantor, and shall forthwith transmit and deliver such Collateral to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

     Section 4.2 Direction to Account Parties. The Grantor agrees that it shall
be bound by any collection, compromise, forgiveness, extension or other action
taken by Collateral Agent with respect to

 



--------------------------------------------------------------------------------



 



the Collateral. Upon the occurrence and during the continuance of an Event of
Default, without notice to or assent from the Grantor, Collateral Agent may
apply any or all amounts then or thereafter deposited with it to the Secured
Obligations in accordance with the order provided in Section 5.4 hereof. The
costs and expenses (including reasonable attorneys’ fees) of collection, whether
incurred by the Grantor or Collateral Agent, shall be borne by the Grantor.
     Section 4.3 Contract Rights. The Grantor’s grant, pursuant to Section 2.1
of this Security Agreement, of a security interest in and on the Collateral
includes, but is not limited to:

  (a)   all (i) of the Grantor’s rights to payment under the Collateral and
(ii) payments due and to become due to the Grantor under the Collateral, in each
case whether as contractual obligations, damages or otherwise;     (b)   all of
the Grantor’s claims, rights, powers or privileges and remedies under the
Collateral; and     (c)   all of the Grantor’s rights under the Collateral to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
waiver or approval together with full power and authority with respect to the
Collateral to demand, receive, enforce or collect any of the foregoing rights or
any property which is the subject of the Collateral, to enforce or execute any
checks, or other instruments or orders, to file any claims and to take any
action which, in the opinion of Collateral Agent, may be necessary or advisable
in connection with any of the foregoing.

     Section 4.4 Certain Remedies; Possession. Collateral Agent may enforce all
remedies, rights, powers and privileges of the Grantor under any Collateral
and/or substitute itself or any nominee or trustee in lieu of the Grantor as
party to any of the Collateral. The Grantor shall have no right to possession
of, or control over, any Collateral.
ARTICLE V
REMEDIES
     Section 5.1 Remedies. Upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have all the rights and remedies of a
secured party under the laws which govern the creation, perfection or
enforcement of security interests hereunder to enforce this Security Agreement
and the security interests contained herein, and, in addition, Collateral Agent
may, upon the occurrence and during the continuance of an Event of Default, in
addition to its other rights and remedies hereunder, including without
limitation under Section 5.2 hereof, do any of the following to the extent
permitted by Applicable Law:

  (a)   personally, or by trustees or attorneys, immediately take possession of
the Collateral or any part thereof, from the Grantor or any other Person who
then has possession of any part thereof with or without notice or process of any
Applicable Law, and for that purpose may enter upon the Grantor’s premises where
any of the Collateral is located and remove the same and use in connection with
such removal any and all services, supplies, aids and other facilities of the
Grantor, and

 



--------------------------------------------------------------------------------



 



  (b)   take possession of the Collateral or any part thereof, by directing the
Grantor in writing to deliver the same to Collateral Agent at any place or
places designated by Collateral Agent, in which event the Grantor shall at its
own expense forthwith cause the same to be moved to the place or places so
designated by Collateral Agent and there be delivered to Collateral Agent.

To the extent permitted by Applicable Law, the Grantor’s obligation to deliver
the Collateral is of the essence of this Security Agreement and, accordingly,
upon application to a court of equity having jurisdiction, Collateral Agent
shall be entitled to obtain a decree requiring specific performance by the
Grantor of said obligation.
     Section 5.2 Disposition of the Collateral. Any Collateral of which
Collateral Agent has taken possession under or pursuant to Section 5.1 of this
Security Agreement and any other Collateral, whether or not so possessed by
Collateral Agent, may, upon the occurrence and during the continuance of an
Event of Default, to the extent permitted by Applicable Law, be sold, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as Collateral Agent may, in compliance with any requirements of
Applicable Law, determine to be commercially reasonable. Any such disposition
shall be made upon not less than ten days’ written notice to the Grantor
specifying the time such disposition is to be made and, if such disposition
shall be a public sale, specifying the place of such sale. Any such sale may be
adjourned by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the extent permitted by Applicable Law, Collateral Agent or any
Financial Institution may itself bid for and become the purchaser of the
Collateral or any item thereof offered for sale at a public auction without
accountability to the Grantor (except to the extent of any surplus money
received as provided in this Security Agreement).
     Section 5.3 Waiver.

  (a)   Except as otherwise provided in this Security Agreement, the Grantor
hereby waives, to the extent permitted by Applicable Law, notice or judicial
hearing in connection with Collateral Agent’s taking possession or Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which the Grantor would otherwise have under any Applicable Law, and
the Grantor hereby further waives, to the fullest extent permitted by Applicable
Law:

  (i)   all damages occasioned by such taking of possession of any Collateral
except to the extent attributable to the gross negligence or willful misconduct
of the Collateral Agent or its agents;     (ii)   all other requirements as to
the time, place and terms of sale or other requirements with respect to the
enforcement of Collateral Agent’s rights hereunder; and     (iii)   all rights
of redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any Applicable Law in order to prevent or delay the
enforcement of this Security Agreement or the absolute sale of the Collateral or
any portion thereof.

 



--------------------------------------------------------------------------------



 



  (b)   To the extent permitted by Applicable Law, any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the Grantor therein and thereto.

     Section 5.4 Application of Proceeds. The Collateral and all proceeds of any
sale, collection or other disposition of the Collateral or any part thereof
shall be applied (i) first, to payment of all reasonable costs, fees and
expenses, including, without limitation, indemnity payments owing to, and
reasonable attorneys’ fees and expenses incurred by, the respective Agents
(including, without limitation, those expenses incurred by the Collateral Agent
in exercising the remedies hereunder), (ii) second, to the payment of the
Secured Obligations (ratably based on the sum of (I) respective amounts of the
Secured Obligations owed to the Banks and Agents (a) following termination of
all Qualifying Hedges pursuant to clause (2) of Section 6.1 of the Credit
Agreement or (b) if such termination is not effected pursuant to such clause
(2) and the Required Banks elect that this clause (b) apply, following
termination of all Qualifying Hedges pursuant to the other terms of the Credit
Documents, and (II) an amount estimated in good faith by the Collateral Agent to
be the amount of all other Secured Obligations that may arise thereafter (which
other Secured Obligations shall be paid from time to time ratably by the
Collateral Agent to the Banks and Agents entitled thereto) and (iii) third, the
remainder, if any, shall be paid to the Grantor or such other Persons as may be
entitled thereto. Grantor shall be liable for any deficiency remaining after any
collection, sale or other disposition.
     Section 5.5 Remedies Cumulative; No Waiver. Each and every right, power and
remedy hereby specifically given to Collateral Agent shall be in addition to
every other right, power and remedy specifically given under this Security
Agreement, under any other Credit Document, under any letter of credit or now or
hereafter existing at law or in equity, or by Applicable Law, and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time or simultaneously and as often and in such
order as may be deemed expedient by Collateral Agent. All such rights, powers
and remedies shall be cumulative, and the exercise or the partial exercise of
one shall not be deemed a waiver of the right to exercise any other. No delay or
omission of Collateral Agent in the exercise any of its rights, remedies and
powers or partial or single exercise thereof and no renewal or extension of any
of the Secured Obligations, shall impair any such right, remedy or power or
shall constitute a waiver thereof.
     Section 5.6 Discontinuance of Proceedings. In case Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, sale, entry, or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason, or shall
have been determined adversely to Collateral Agent, then, in every such case,
the Grantor, Collateral Agent and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral, subject to the security interest created under this Security
Agreement, and all rights, remedies and powers of Collateral Agent shall
continue as if no such proceeding had been instituted.
ARTICLE VI
CONCERNING COLLATERAL AGENT
     Section 6.1 Collateral Agent’s Rights. The provisions of Article VII of the
Credit Agreement shall inure to the benefit of Collateral Agent in respect of
this Security Agreement and shall be binding upon the parties hereto.

 



--------------------------------------------------------------------------------



 



     Section 6.2 Action by Nominees. Notwithstanding anything to the contrary in
this Security Agreement, any and all of the rights, powers and remedies of
Collateral Agent under this Security Agreement may be exercised by any agent,
Person or nominee acting on behalf of the Collateral Agent, which may assign or
delegate all or any part of its rights and obligations under this Security
Agreement to any one or more agents, Persons or other nominees.
     Section 6.3 Limitation on Duty of Collateral Agent in Respect of
Collateral. Collateral Agent shall have no duty as to any Collateral in its
possession or control (other than to comply with mandatory provisions of law and
for its gross negligence or willful misconduct) or in the possession or control
of any agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. Collateral Agent
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any agent or bailee selected by Collateral Agent, unless Collateral
Agent was grossly negligent in the selection thereof. The Collateral Agent will
not be obligated to invest or pay interest on any of the Collateral, except as
provided in Section 2.12 of the Credit Agreement.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. Except as otherwise specified herein, all notices,
requests, demands, consents, instructions or other communications hereunder
shall be given in accordance with the terms of Section 8.2 of the Credit
Agreement.
     Section 7.2 Amendments; Waivers. Any amendment or waiver to this Security
Agreement or any provision hereof shall only be effective to the extent such
amendment or waiver (a) complies with all of those requirements set forth in
Section 8.1 of the Credit Agreement and (b) is executed by the Persons that
would be required to execute a like amendment of the Credit Agreement.
Furthermore, all amendments and waivers to this Security Agreement will be
subject to the limitations and restrictions applicable to amendments and waivers
of the Credit Agreement.
     Section 7.3 Successors and Assigns. This Security Agreement shall be
binding upon and inure to the benefit of the Grantor, Collateral Agent and the
other Financial Institutions and their respective successors and permitted
assigns.
     Section 7.4 Survival. All agreements, statements, representations and
warranties made by the Grantor herein or in any certificate or other instrument
delivered by the Grantor or on the behalf of the Grantor under this Security
Agreement shall be considered to have been relied upon by Collateral Agent and
the other Financial Institutions and shall survive the execution and delivery of
this Security Agreement and the other Credit Documents regardless of any
investigation made by Collateral Agent or any other Financial Institution or on
their behalf.
     Section 7.5 Headings Descriptive. The headings of the various articles,
sections and paragraphs of this Security Agreement are for convenience of
reference only, do not constitute a part hereof and shall not affect the meaning
or construction of any provision hereof.
     Section 7.6 Severability. In the event any one or more of the provisions
contained in this Security Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid,

 



--------------------------------------------------------------------------------



 



illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 7.7 Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
     Section 7.8 Collateral Agent May Perform. If the Grantor fails to perform
any agreement contained herein, Collateral Agent may itself perform, or cause
the performance of, such agreement, and the reasonable expenses of Collateral
Agent incurred in connection therewith shall be payable by the Grantor.
     Section 7.9 Termination; Release. When all of the Secured Obligations have
been irrevocably paid and performed in full, all Qualifying Hedges have been
terminated, the Grantor removes all Banks as parties to the Credit Agreement and
notifies the Collateral Agent of all such facts, this Security Agreement shall
terminate (except as provided in Section 7.10 of this Security Agreement), and
Collateral Agent, at the expense of the Grantor, will promptly execute and
deliver to the Grantor the proper instruments acknowledging the termination of
this Security Agreement, and will duly assign, transfer and deliver to the
Grantor or, in the case of Bank Collateral that is not Retained Bank Collateral,
the Bank entitled thereto (without recourse and without any representation or
warranty of any kind), such of the Collateral as may be in the possession of
Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Security Agreement or the Credit Agreement, and shall
take such other action, at the Grantor’s expense, as the Grantor may reasonably
request to effectuate the foregoing. To the extent any Collateral is sold or
otherwise disposed as permitted under this Security Agreement, such Collateral
(unless sold or otherwise disposed to a Credit Party Entity) shall be sold or
otherwise disposed free and clear of the Liens created hereby (which Liens shall
be automatically released upon such permitted sale or other disposition), and
the Collateral Agent shall be authorized to take any actions deemed appropriate
by it in order to effect the foregoing.
     Section 7.10 Reinstatement. This Security Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any amount
received by any Financial Institution in respect of the Secured Obligations is
rescinded or must otherwise be restored or returned by any Financial
Institution, including, without limitation, as a result of the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party or
any other Person, the appointment of any intervenor or conservator of, or
trustee or similar official for, any Credit Party or any other Person or any
substantial part of its Collateral, or otherwise, all as though such amounts had
not been received.
     Section 7.11 Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when so executed, shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Electronic
delivery of an executed counterpart of a signature page to this Security
Agreement shall be as effective as delivery of an original executed counterpart
of this Security Agreement.
     Section 7.12 No Third Party Beneficiaries. The agreements of the parties
hereto are solely for the benefit of the Grantor, the Collateral Agent and the
other Financial Institutions, and no Person (other than the parties hereto and
the Financial Institutions) shall have any rights hereunder.
     Section 7.13 Information. The Grantor will furnish to Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as
Collateral Agent may reasonably request, all in reasonable detail.

 



--------------------------------------------------------------------------------



 



     Section 7.14 Costs and Expenses. The Grantor shall pay on demand to
Collateral Agent the amount of any and all reasonable expenses that Collateral
Agent may incur in connection with this Security Agreement in accordance with
Section 8.4 of the Credit Agreement.
     Section 7.15 Other Security. The Collateral Agent, in its sole discretion
and without notice to or demand upon the Grantor and without otherwise affecting
the obligations applicable hereunder from time to time, may take and hold other
collateral (in addition to the Collateral) for payment of any Secured
Obligations, or any part thereof, and may exchange, enforce or release such
other collateral or any part thereof, and may accept and hold any endorsement or
guarantee of payment of the Secured Obligations or any part thereof, and may
release or substitute any endorser or guarantor or any other Person granting
security for or in any way obligated upon any Secured Obligations, or any part
thereof. The Grantor waives and releases any and all right to require Collateral
Agent to collect any of the Secured Obligations from any specific item or items
of Collateral or other collateral or from any other party liable as guarantor or
in any other manner in respect of any of the Secured Obligations or from any
letter of credit.
     Section 7.16 Additional Rights of Collateral Agent. In the event of any
ambiguity or uncertainty hereunder or in any notice, instruction or other
communication received by the Collateral Agent hereunder, the Collateral Agent
may, in its sole discretion, refrain from taking any action other than retaining
possession of the Collateral, unless the Collateral Agent receives written
instructions, signed by the Grantor and the Required Banks, which eliminates
such ambiguity or uncertainty.
     In the event of any dispute between or conflicting claims by or among the
Grantor and any other Person with respect to any Collateral, the Collateral
Agent shall be entitled, in its sole discretion, to refuse to comply with any
and all claims, demands or instructions with respect to such Collateral so long
as such dispute or conflict shall continue, and the Collateral Agent shall not
be or become liable in any way to the Grantor for failure or refusal to comply
with such conflicting claims, demands or instructions. The Collateral Agent
shall be entitle to refuse to act until, in its sole discretion, either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to the Collateral
Agent or (ii) the Collateral Agent shall have received security or an indemnity
satisfactory to it sufficient to hold it harmless from and against any and all
losses which it may incur by reason of so acting. The Collateral Agent may, in
addition, elect, in its sole discretion, to commence an interpleader action or
seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by the
Grantor.
     IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
to be executed and delivered by their duly authorized officers as of the date
first above written.

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

CALYON NEW YORK BRANCH, solely in its capacity as Collateral Agent         By:  
        Name:           Title:           By:           Name:           Title:  
        GRANTOR:

WILLIAMS PRODUCTION RMT COMPANY, a
Delaware corporation
             By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D

             
YR200_ WILLIAMS RESERVES
      DATE:     02/13/0_
   USING FLAT PRICING
      TIME:    13:47:23
   GRAND TOTAL
      FILE:    AATEST
   ***EXAMPLE***
        PROP:     51
 
  R E S E R V E S    A N D    E C O N O M I C S   STID:    BASE
 
      .CMD:    CURRENT:
 
      .OUT:    

AS OF DECEMBER 31, 200_

                                                                               
                                                      PRICES     OPERATIONS, M$
                    10.00 PCT   END   GROSS PRODUCTION     NET PRODUCTION    
OIL     GAS     NET OPER     SEV+ADV     NET OPER     CAPITAL     CASH FLOW    
CUM. DISC   MO-YR   OIL, MBBL     GAS, MMCF     OIL, MBBL     GAS, MMCF     $/B
    $/M     REVENUES     TAXES     EXPENSES     COSTS, M$     BTAX, M$     BTAX,
M$  
12-07
                                                                               
               
12-08
                                                                               
               
12-09
                                                                               
               
12-10
                                                                               
               
12-11
                                                                               
               
 
                                                                               
               
12-12
                                                                               
               
12-13
                                                                               
               
12-14
                                                                               
               
12-15
                                                                               
               
12-16
                                                                               
               
 
                                                                               
               
12-17
                                                                               
               
12-18
                                                                               
               
12-19
                                                                               
               
12-20
                                                                               
               
12-21
                                                                               
               
 
                                                                               
               
12-22
                                                                               
               
12-23
                                                                               
               
12-24
                                                                               
               
12-25
                                                                               
               
12-26
                                                                               
               
 
                                                                               
               
12-27
                                                                               
               
12-28
                                                                               
               
12-29
                                                                               
               
12-30
                                                                               
               
12-31
                                                                               
               
 
                                                                               
               
12-32
                                                                               
               
12-33
                                                                               
               
12-34
                                                                               
               
12-35
                                                                               
               
12-36
                                                                               
               
 
                                                                               
               
S TOT
    .000       .000       .000       .000       .00       .00       .000      
.000       .000       .000       .000       .000  
 
                                                                               
               
REM.
    .000       .000       .000       .000       .00       .00       .000      
.000       .000       .000       .000       .000  
 
                                                                               
               
TOTAL
    .000       .000       .000       .000       .00       .00       .000      
.000       .000       .000       .000       .000  
 
                                                                               
                CUM.     .000       .000             NET OIL REVENUES (M$)      
      .000     PRESENT WORTH PROFILE

 
                          NET GAS REVENUES (M$)             .000     DISC   PW
OF NET   DISC   PW OF NET
ULT.
    .000       .000             TOTAL REVENUES (M$)             .000     RATE  
BTAX, M$   RATE   BTAX, M$
 
                                                                               
                BTAX RATE OF RETURN (PCT)     .00     PROJECT LIFE (YEARS)      
      -2.900       .0       .000       30.0       .000   BTAX PAYOUT    
12/31/200_     DISCOUNT RATE (PCT)             10.000       2.0       .000      
35.0       .000   BTAX PAYOUT (DISC)     12/31/200_     GROSS OIL WELLS        
    .000       5.0       .000       40.0       .000   BTAX NET INCOME/INVEST    
.00     GROSS GAS WELLS             1.000       8.0       .000       45.0      
.000   BTAX NET INCOME/INVEST (DISC)     .00     GROSS WELLS             1.000  
    10.0       .000       50.0       .000  
 
                                                                    12.0      
.000       60.0       .000   INITIAL W.I. FRACTION     1.000000     INITIAL NET
OIL FRACTION             .000000       15.0       .000       70.0       .000  
FINAL W.I. FRACTION     1.000000     FINAL NET OIL FRACTION             .000000
      18.0       .000       80.0       .000   PRODUCTION START DATE     1/01/0_
    INITIAL NET GAS FRACTION             .800000       20.0       .000      
90.0       .000   MONTHS IN FIRST LINE     12.00     FINAL NET GAS FRACTION    
        .800000       25.0       .000       100.0       .000  





--------------------------------------------------------------------------------



 



EXHIBIT E
[Form of ISDA Master Agreement]

 



--------------------------------------------------------------------------------



 



(ISDA LOGO) [c60750c6075000.gif]
International Swaps and Derivatives Association, Inc.
2002 MASTER AGREEMENT
dated as of February 23, 2007
and Williams Production RMT Company
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together refereed to as this “Master’
Agreement”.
Accordingly, the parties agree as follows:
1. Interpretation
(a) Definitions. The terms defined in Section 14 and elsewhere in this Master
Agreement will have the meanings therein specified for the purpose of this
Master Agreement.
(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement, such Confirmation will prevail for the
purpose of the relevant Transaction.
(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.
2. Obligations
(a) General Conditions.
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 



--------------------------------------------------------------------------------



 



(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other condition
specified in this Agreement to be a condition precedent for the purpose of this
Section 2(a)(iii).
(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the Scheduled Settlement Date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.
(c) Netting of Payments. If on any date amounts would otherwise be payable:-
(i) in the same currency; and
(ii) in respect of the same Transaction,
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
the parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.
(d) Deduction or Withholding, for Tax.
(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:
(1) promptly notify the other party (“Y”) of such requirement;
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 



--------------------------------------------------------------------------------



 



(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:
(A) Other failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or, brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.
(ii) Liability. If.-
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
(2) X does not so deduct or withhold; and
(3) a liability resulting from such Tax is assessed directly against X,
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
3. Representations
Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement). If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.
(a) Basic Representations.
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 



--------------------------------------------------------------------------------



 



(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.
(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it, any of its Credit Support Providers or any of its applicable
Specified Entities any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or any Credit Support Document to which it is a party or, its
ability to perform its obligations under this Agreement or such Credit Support
Document
(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true
(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
(g) No Agency. It is entering into this Agreement, including each Transaction,
as principal and not as agent of any person or entity.

 



--------------------------------------------------------------------------------



 



4. Agreements
Each party agrees with the other that, so long as either party has or, may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-
(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii) below, to such government or taxing authority
as the other party reasonably directs: -
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
(ii) any other documents specified in the Schedule or any Confirmation; and
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
(c) Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled or considered to have its seat, or where an Office through which it
is acting for the purpose of this Agreement is located (“Stamp Tax
Jurisdiction”), and will indemnify the other party against any Stamp Tax levied
or imposed upon the other party or in respect of the other party’s execution or
performance of this Agreement by any such Stamp Tax Jurisdiction which is not
also a Stamp Tax Jurisdiction with respect to the other party.
5. Events of Default and Termination Events
(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events

 



--------------------------------------------------------------------------------



 



constitutes (subject to Sections 5(c) and 6(e)(iv)) an event of default (an
“Event of Default”) with respect to such party:-
(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is not remedied on or before the
first Local Business Day in the case of any such payment or the first Local
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;
(ii) Breach of Agreement; Repudiation of Agreement.
(1) Failure by the party to comply with or, perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination
Event or any agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d))
to be complied with or performed by the party in accordance with this Agreement
if such failure is not remedied within 30 days after notice of such failure is
given to the party; or
(2) the party disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, this Master Agreement, any Confirmation executed
and delivered by that party or any Transaction evidenced by such a Confirmation
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
(iii) Credit Support Default.
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;
(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document, or any security interest granted by
such party or such Credit Support Provider to the other party pursuant to any
such Credit Support Document, to be in full force and effect for the purpose of
this Agreement (in each case other than in accordance with its terms) prior to
the satisfaction of all obligations of such party under each Transaction to
which such Credit Support Document relates without the written consent of the
other party; or
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document (or such action is taken by any person or entity appointed or
empowered to operate it or act on its behalf);
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by the party or, any Credit Support Provider of such party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

 



--------------------------------------------------------------------------------



 



(v) Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party:-
(1) defaults (other than by failing to make a delivery) under a Specified
Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment due on the last payment or exchange date of, or,
any payment on early termination of, a Specified Transaction (or, if there is no
applicable notice requirement or grace period, such default continues for at
least one Local Business Day);
(3) defaults in making any delivery due under (including any delivery due on the
last delivery or exchange date of) a Specified Transaction or any credit support
arrangement relating to a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, such default results in a
liquidation of, an acceleration of obligations under, or an early termination
of, all transactions outstanding under the documentation applicable to that
Specified Transaction; or
(4) disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either, case,
confirmed or, evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);
(vi) Cross-Default. If “Cross-Default” is specified in the Schedule as applying
to the party, the occurrence or existence of:-
(1) a default, event of default or other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below, is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or
(2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-

 



--------------------------------------------------------------------------------



 



(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or’
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of; or acquiescence in, any of the foregoing
acts; or
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganisation, reincorporation
or reconstitution:-
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party; or
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under, this Agreement
(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes (subject to Section 5(c))
an Illegality if the event is specified in clause (i) below, a Force Majeure
Event if the event is specified in clause (ii) below, a Tax Event if the event
is specified in clause (iii) below, a Tax Event Upon Merger if the event is
specified in clause (iv) below, and, if specified to be

 



--------------------------------------------------------------------------------



 



applicable, a Credit Event Upon Merger if the event is specified pursuant to
clause (v) below or an Additional Termination Event if the event is specified
pursuant to clause (vi) below:-
(i) Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party) occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including without limitation the laws of any country in
which payment, delivery or compliance is required by either party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):-
(1) for the Office through which such party (which will be the Affected Party)
makes and receives payments or deliveries with respect to such Transaction to
perform any absolute or contingent obligation to make a payment or delivery in
respect of such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or
(2) for such party or any Credit Support Provider of such party (which will be
the Affected Party) to perform any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, to receive a payment or
delivery under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;
(ii) Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of force majeure or act
of state occurring after a Transaction is entered into, on any day:-
(1) the Office through which such party (which will be the Affected Party) makes
and receives payments or deliveries with respect to such Transaction is
prevented from performing any absolute or contingent obligation to make a
payment or delivery in respect of such Transaction, from receiving a payment or
delivery in respect of such Transaction or from complying with any other
material provision of this Agreement relating to such Transaction (or would be
so prevented if such payment, delivery or compliance were required on that day),
or it becomes impossible or impracticable for such Office so to perform, receive
or comply (or it would be impossible or impracticable for such Office so to
perform, receive or comply if such payment, delivery or compliance were required
on that day); or
(2) such party or any Credit Support Provider of such party (which will be the
Affected Party) is prevented from performing any absolute or contingent
obligation to make a payment or delivery which such party or Credit Support
Provider has under any Credit Support Document relating to such Transaction,
from receiving a payment or delivery under such Credit Support Document or from
complying with any other material provision of such Credit Support Document (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such party or Credit
Support Provider so to perform, receive or comply (or it would be impossible or
impracticable for such party or Credit Support Provider so

 



--------------------------------------------------------------------------------



 



to perform, receive or comply if such payment, delivery or compliance were
required on that day),
so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;
(iii) Tax Event. Due to (1) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, after a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (2) a Change in Tax Law, the party (which will be the
Affected Party) will, or there is a substantial likelihood that it will, on the
next succeeding Scheduled Settlement Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
(B));
(iv) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to, or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;
(v) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, a Designated Event (as defined below) occurs
with respect to such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party (in each case, “X”) and such
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated Event” with
respect to X means that:-
(1) X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets (or any substantial part of the assets
comprising the business conducted by X as of the date of this Master Agreement)
to, or reorganises, reincorporates or reconstitutes into or as, another entity;
(2) any person, related group of persons or entity acquires directly or
indirectly the beneficial ownership of (A) equity securities having the power to
elect a majority of the

 



--------------------------------------------------------------------------------



 



board of directors (or its equivalent) of X or (B) any other ownership interest
enabling it to exercise control of X; or
(3) X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into or exchangeable for debt or preferred stock
or (B) in the case of entities other than corporations, any other form of
ownership interest; or
(vi) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties will be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
(c) Hierarchy of Events.
(i) An event or circumstance that constitutes or gives rise to an Illegality or
a Force Majeure Event will not, for so long as that is the case, also constitute
or give rise to an Event of Default under Section 5(a)(i), 5(a)(ii)(1) or
5(a)(iii)(1) insofar as such event or circumstance relates to the failure to
make any payment or delivery or a failure to comply with any other material
provision of this Agreement or a Credit Support Document, as the case may be.
(ii) Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would otherwise constitute or give rise to an Illegality or a
Force Majeure Event also constitutes an Event of Default or any other
Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.
(iii) If an event or circumstance which would otherwise constitute or give rise
to a Force Majeure Event also constitutes an Illegality, it will be treated as
an Illegality, except as described in clause (ii) above, and not a Force Majeure
Event.
(d) Deferral of Payments and Deliveries During Waiting Period. If an Illegality
or a Force Majeure Event has occurred and is continuing with respect to a
Transaction, each payment or delivery which would otherwise be required to be
made under that Transaction will be deferred to, and will not be due until:-
(i) the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first day that would have been a Local Business Day or
Local Delivery Day, as appropriate, but for the occurrence of the event or
circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or
(ii) if earlier, the date on which the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event ceases to exist or, if
such date is not a Local Business Day or, in the case of a delivery, a Local
Delivery Day, the first following day that is a Local Business Day or Local
Delivery Day, as appropriate
(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force Majeure Event occurs under Section 5(b)(i)(1) or
5(b)(ii)(1) and the relevant Office is not the Affected Party’s head or home
office, (ii) Section 1D(a) applies, (iii) the other party seeks performance of
the relevant obligation or compliance with the relevant provision by the
Affected Party’s head or home

 



--------------------------------------------------------------------------------



 



office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party, then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1)
6. Early Termination; Close-Out Netting
(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon. the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
(b) Right to Terminate Following Termination Event.
(i) Notice. If a Termination Event other than a Force Majeure Event occurs, an
Affected Party will, promptly upon becoming aware of it, notify the other party,
specifying the nature of that Termination Event and each Affected Transaction,
and will also give the other party such other information about that Termination
Event as the other party may reasonably require. If a Force Majeure Event
occurs, each party will, promptly upon becoming aware of it, use all reasonable
efforts to notify the other party, specifying the nature of that Force Majeure
Event, and will also give the other party such other information about that
Force Majeure Event as the other party may reasonably require.
(ii) Transfer to Avoid Termination Event. If a Tax Event occurs and there is
only one Affected Party, or if a Tax Event Upon Merger occurs and the Burdened
Party is the Affected Party, the Affected Party will, as a condition to its
right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another, of its Offices or Affiliates
so that such Termination Event ceases to exist.
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer, within 30 days after the notice is given under
Section 6(b)(i).
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 



--------------------------------------------------------------------------------



 



(iii) Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use all reasonable efforts to reach agreement within
30 days after notice of such occurrence is given under Section 6(b)(i) to avoid
that Termination Event.
(iv) Right to Terminate.
(1) If:-
(A) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or
(B) a Credit Event Upon Merger or an Additional Termination Event occurs, or a
Tax Event Upon Merger occurs and the Burdened Party is not the Affected Party,
the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.
(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing and any applicable Waiting Period has expired:-
(A) Subject to clause (B) below, either party may, by not more than 20 days
notice to the other party, designate (I) a day not earlier than the day on which
such notice becomes effective as an Early Termination Date in respect of all
Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions. Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.
(B) An Affected Party (if the Illegality or Force Majeure Event relates to
performance by such party or any Credit Support Provider of such party of an
obligation to make any payment or delivery under, or to compliance with any
other material provision of, the relevant Credit Support Document) will only
have the right to designate an Early Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior designation
by the other party of an Early

 



--------------------------------------------------------------------------------



 



Termination Date, pursuant to Section 6(b)(iv)(2)(A), in respect of less than
all Affected Transactions.
(c) Effect of Designation.
(i) If notice designating an Early Termination Date is given under Section 6(a)
or 6(b), the Early Termination Date will occur on the date so designated,
whether or not the relevant Event of Default or Termination Event is then
continuing.
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).
(d) Calculations, Payment Date.
(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including any
quotations, market data or information from internal sources used in making such
calculations), (2) specifying (except where there are two Affected Parties) any
Early Termination Amount payable and (3) giving details of the relevant account
to which any amount payable to it is to be paid In the absence of written
confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.
(ii) Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will, together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on which notice of the amount
payable is effective in the ease of an Early Termination Date which is
designated or occurs as a result of an Event of Default and (2) on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (or, if there are two Affected Parties, after the day on which the
statement provided pursuant to clause (i) above by the second party to provide
such a statement is effective) in the case of an Early Termination Date which is
designated as a result of a Termination Event.
(e) Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in respect of that Early Termination Date (the “Early
Termination Amount”) will be determined pursuant to this Section 6(e) and will
be subject to Section 6(f).
(i) Events of Default. If the Early Termination Date results from an Event of
Default, the Early Termination Amount will be an amount equal to (1) the sum of
(A) the Termination Currency Equivalent of the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be, and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early Termination Amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.

 



--------------------------------------------------------------------------------



 



(ii) Termination Events. If the Early Termination Date results from a
Termination Event:-
(1) One Affected Party. Subject to clause (3) below, if there is one Affected
Party, the Early Termination Amount will be determined in accordance with
Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.
(2) Two Affected Parties. Subject to clause (3) below, if there are two Affected
Parties, each party will determine an amount equal to the Termination Currency
Equivalent of the sum of the Close-out Amount or Close-out Amounts (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and the Early Termination Amount will be an
amount equal to (A) the sum of (I) one-half of the difference between the higher
amount so determined (by party “X”) and the lower amount so determined (by party
“Y”) and (II) the Termination Currency Equivalent of the Unpaid Amounts owing to
X less (B) the Termination Currency Equivalent of the Unpaid Amounts owing to Y.
If the Early Termination Amount is a positive number, Y will pay it to X; if it
is a negative number, X will pay the absolute value of the Early Termination
Amount to Y.
(3) Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:-
(A) if obtaining quotations from one or more third parties (or from any of the
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and
(B) in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.
(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because Automatic Early Termination applies in respect of a party,
the Early Termination Amount will be subject to such adjustments as are
appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).
(iv) Adjustment for Illegality or Force Majeure Event. The failure by a party or
any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under Section 5(a)(i)
or 5(a)(iii)(1) if such failure is due to the occurrence of an event or
circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event. Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 4(h)(ii)(2).

 



--------------------------------------------------------------------------------



 



(v) Pre Estimate.. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable pre-estimate of loss and not a penalty. Such amount
is payable for the loss of bargain and the loss of protection against future
risks, and, except as otherwise provided in this Agreement, neither party will
be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.
(f) Set-Off. Any Early Termination Amount payable to one party (the “Payee”) by
the other party (the “Payer”), in circumstances where there is a Defaulting
Party or where there is one Affected Party in the case where either a Credit
Event Upon Merger has occurred or any other Termination Event in respect of
which all outstanding Transactions are Affected Transactions has occurred, will,
at the option of the Non-defaulting Party or the Non-affected Party, as the case
may be (“X”) (and without prior notice to the Defaulting Party or the Affected
Party, as the case may be), be reduced by its set-off against any other amounts
(“Other Amounts”) payable by the Payee to the Payer (whether or not arising
under this Agreement, matured or contingent and irrespective of the currency,
place of payment or place of booking of the obligation). To the extent that any
Other Amounts are so set off, those Other Amounts will be discharged promptly
and in all respects X will give notice to the other party of any set-off
effected under this Section 6(f).
For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.
If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.
Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).
7. Transfer
Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security of otherwise) by either party
without the prior written consent of the other party, except that:-
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
(b) a party may make such a transfer of all or any part of its interest in any
Early Termination Amount payable to it by a Defaulting Party, together with any
amounts payable on or with respect to that interest and any other rights
associated with that interest pursuant to Sections 8, 9(h) and 11.
Any purported transfer that is not in compliance with this Section 1 will be
void.
8. Contractual Currency
(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the

 



--------------------------------------------------------------------------------



 



extent permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other, than the Contractual Currency, except to the
extent such tender results in the actual receipt by the party to which payment
is owed, acting in good faith and using commercially reasonable procedures in
converting the currency so tendered into the Contractual Currency, of the full
amount in the Contractual Currency of all amounts payable in respect of this
Agreement. If for any reason the amount in the Contractual Currency so received
falls short of the amount in the Contractual Currency payable in respect of this
Agreement, the party required to make the payment will, to the extent permitted
by applicable law, immediately pay such additional amount in the Contractual
Currency as may be necessary to compensate for the shortfall. If for any reason
the amount in the Contractual Currency so received exceeds the amount in the
Contractual Currency payable in respect of this Agreement, the party receiving
the payment will refund promptly the amount of such excess.
(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in clause (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.
(c) Separate Indemnities. To the extent permitted by applicable law, the
indemnities in this Section 8 constitute separate and independent obligations
from the other obligations in this Agreement, will be enforceable as separate
and independent causes of action, will apply notwithstanding any indulgence
granted by the party to which any payment is owed and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement.
(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
9. Miscellaneous
(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter. Each of the
parties acknowledges that in entering into this Agreement it has not relied on
any oral or written representation, warranty or, other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.
(b) Amendments. An amendment, modification or waiver in respect of this
Agreement will only be effective if in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

 



--------------------------------------------------------------------------------



 



(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
(e) Counterparts and Confirmations.
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each of which will be deemed
an original.
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement. The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.
(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
(h) Interest and Compensation.
(i) Prior to Early Termination. Prior to the occurrence or effective designation
of an Early Termination Date in respect of the relevant Transaction:-
(1)  Interest on Defaulted Payments. If a party defaults in the performance of
any payment obligation, it will, to the extent permitted by applicable law and
subject to Section 6(c), pay interest (before as well as after judgment) on the
overdue amount to the other party on demand in the same currency as the overdue
amount, for the period from (and including) the original due date for payment to
(but excluding) the date of actual payment (and excluding any period in respect
of which interest or compensation in respect of the overdue amount is due
pursuant to clause (3)(B) or (C) below), at the Default Rate.
(2) Compensation for Defaulted Deliveries. If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after, judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as

 



--------------------------------------------------------------------------------



 



that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate. The fair market value of
any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.
(3) Interest on Deferred Payments. If:-
(A) a party does not pay any amount that, but for Section 2(a)(iii), would have
been payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;
(B) a payment is deferred pursuant to Section 5(d), the party which would
otherwise have been required to make that payment will, to the extent permitted
by applicable law, subject to Section 6(c) and for so long as no Event of
Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other, party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier, of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or
(C) a party fails to make any payment due to the occurrence of an Illegality or
a Force Majeure Event (after giving effect to any deferral period contemplated
by clause (B) above), it will, to the extent permitted by applicable law,
subject to Section 6(c) and for so long as the event or circumstance giving rise
to that Illegality or Force Majeure Event continues and no Event of Default or
Potential Event of Default with respect to that party has occurred and is
continuing, pay interest (before as well as after judgment) on the overdue
amount to the other party on demand in the same currency as the overdue amount,
for the period from (and including) the date the party fails to make the payment
due to the occurrence of the relevant Illegality or Force Majeure Event (or, if
later, the date the payment is no longer deferred pursuant to Section 5(d)) to
(but excluding) the earlier of the date the event or circumstance giving rise to
that illegality or Force Majeure Event ceases to exist and the date during the
period upon which an Event of Default or Potential Event of Default with respect
to that party occurs (and excluding any period in respect of which interest or
compensation in respect of the overdue

 



--------------------------------------------------------------------------------



 



amount is due pursuant to clause (B) above), at the Applicable Deferral Rate.
(4) Compensation for Deferred Deliveries. If-
(A) a party does not perform any obligation that, but for Section 2(a)(iii),
would have been required to be settled by delivery;
(B) a delivery is deferred pursuant to Section 5(d); or
(C) a party fails to make a delivery due to the occurrence of an Illegality or a
Force Majeure Event at a time when any applicable Waiting Period has expired,
the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.
(ii) Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in respect of a Transaction:-
(1) Unpaid Amounts. For the purpose of determining an Unpaid Amount in respect
of the relevant Transaction, and to the extent permitted by applicable law,
interest will accrue on the amount of any payment obligation or the amount equal
to the fair market value of any obligation required to be settled by delivery
included in such determination in the same currency as that amount, for the
period from (and including) the date the relevant obligation was (or would have
been but for Section 2(a)(iii) or 5(d)) required to have been performed to (but
excluding) the relevant Early Termination Date, at the Applicable Close-out
Rate.
(2) Interest on Early Termination Amounts. If an Early Termination Amount is due
in respect of such Early Termination Date, that amount will, to the extent
permitted by applicable law, be paid together with interest (before as well as
after judgment) on that amount in the Termination Currency, for the period from
(and including) such Early Termination Date to (but excluding) the date the
amount is paid, at the Applicable Close-out Rate.
(iii) Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of daily compounding and the actual number of days
elapsed.
10. Offices; Multibranch Parties
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or

 



--------------------------------------------------------------------------------



 



delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.
(b) If a party is specified as a Multibranch Party in the Schedule, such party
may, subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).
(c) The Office through which a party enters into a Transaction will be the
Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office. Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction Subject to
Section 6(b)(ii), neither party may change the Office in which it books the
Transaction or the Office through which it makes and receives payments or
deliveries with respect to a Transaction without the prior written consent of
the other party.
11. Expenses
A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.
12. Notices
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner described below (except that a notice or
other communication under Section 5 or 6 may not be given by electronic
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or e-mail details provided (see the Schedule) and
will be deemed effective as indicated:-
     (i) if in writing and delivered in person or by courier, on the date it is
delivered;
     (ii) if sent by telex, on the date the recipient’s answerback is received;
     (iii) if sent by facsimile transmission, on the date it is received by a
responsible employee of the recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);
     (iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;
     (v) if sent by electronic messaging system, on the date it is received; or
     (vi) if sent by e-mail, on the date it is delivered,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close

 



--------------------------------------------------------------------------------



 



of business on a Local Business Day, in which case that communication will be
deemed given and effective on the first following day that is a Local Business
Day.
(b) Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.
13. Governing Law and Jurisdiction
(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
(b) Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in connection with this Agreement (“Proceedings”),
each party irrevocably:
(i) submits:-
(1) if this Agreement is expressed to be governed by English law, to (A) the
non-exclusive jurisdiction of the English courts if the Proceedings do not
involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or
(2) if this Agreement is expressed to be governed by the laws of the State of
New York, to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City;
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
tight to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and
(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.
(c) Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv).
Nothing in this Agreement will affect the right of either party to serve process
in any other manner permitted by applicable law.
(d) Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 



--------------------------------------------------------------------------------



 



14. Definitions
As used in this Agreement:-
“Additional Representation” has the meaning specified in Section 3 “Additional
Termination Event” has the meaning specified in Section 5(b) “Affected Party”
has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) of a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
“Agreement” has the meaning specified in Section 1(c).
“Applicable Close-out Rate” means:-
(a) in respect of the determination of an Unpaid Amount:-
(i) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
(ii) in respect of obligations payable or, deliverable (or which would have been
but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;
(iii) in respect of obligations deferred pursuant to Section 5(d), if there is
no Defaulting Party and for so long as the deferral period continues, the
Applicable Deferral Rate; and
(iv) in all other cases following the occurrence of a Termination Event (except
where interest accrues pursuant to clause (iii) above), the Applicable Deferral
Rate; and
(b) in respect of an Early Termination Amount:-
(i) for the period from (and including) the relevant Early Termination Date to
(but excluding) the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable:-
(1) if the Early Termination Amount is payable by a Defaulting Party, the
Default Rate;
(2) if the Early Termination Amount is payable by a Non-defaulting Party, the
Non-default Rate; and
(3) in all other cases, the Applicable Deferral Rate; and

 



--------------------------------------------------------------------------------



 



(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable to (but excluding) the date of
actual payment:-
(1) if a party fails to pay the Early Termination Amount due to the occurrence
of an event or circumstance which would, if it occurred with respect to a
payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;
(2) if the Early Termination Amount is payable by a Defaulting Party (but
excluding any period in respect of which clause (1) above applies), the Default
Rate;
(3) if the Early Termination Amount is payable by a Non-defaulting Party (but
excluding any period in respect of which clause (1) above applies), the
Non-default Rate; and
(4) in all other cases, the Termination Rate.
“Applicable Deferral Rate” means:-
(a) for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
payer to be a rate offered to the payer by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the payer for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;
(b) for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
of Applicable Close-out Rate, the rate certified by the relevant payer to be a
rate offered to prime banks by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the payer after consultation with the other party, if practicable, for
the purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market; and
(c) for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
(b)(ii)(1) of the definition of Applicable Close-out Rate, a rate equal to the
arithmetic mean of the rate determined pursuant to clause (a) above and a rate
per annum equal to the cost (without proof or, evidence of any actual cost) to
the relevant payee (as certified by it) if it were to fund or of funding the
relevant amount.
“Automatic Early Termination” has the meaning specified in Section 6(a).
“Burdened Party” has the meaning specified in Section 5(b)(iv).
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.
“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or, would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the

 



--------------------------------------------------------------------------------



 



payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for,
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.
Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result. The Determining Party may determine
a Close-out Amount for any group of Terminated Transactions or any individual
Terminated Transaction but, in the aggregate, for not less than all Terminated
Transactions, Each Close-out Amount will be determined as of the Early
Termination Date or, if that would not be commercially reasonable, as of the
date or dates following the Early Termination Date as would be commercially
reasonable.
Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
ate to be excluded in all determinations of Close-out Amounts.
In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:-
(i) quotations (either firm or indicative) for replacement transactions supplied
by one or more third parties that may take into account the creditworthiness of
the Determining Party at the time the quotation is provided and the terms of any
relevant documentation, including credit support documentation, between the
Determining Party and the third party providing the quotation;
(ii) information consisting of relevant market data in the relevant market
supplied by one or more third parties including, without limitation, relevant
rates, prices, yields, yield curves, volatilities, spreads, correlations or
other relevant market data in the relevant market; or
(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Determining Party’s Affiliates) if that
information is of the same type used by the Determining Party in the regular
course of its business for the valuation of similar transactions.
The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or, relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards. When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised. Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.
Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 



--------------------------------------------------------------------------------



 



Commercially reasonable procedures used in determining a Close-out Amount may
include the following:-

(a)   application to relevant market data from third parties pursuant to clause
(ii) above or information from internal sources pursuant to clause (iii) above
of pricing or other valuation models that are, at the time of the determination
of the Close-out Amount, used by the Determining Party in the regular course of
its business in pricing or valuing transactions between the Determining Party
and unrelated third parties that are similar to the Terminated Transaction or
group of Terminated Transactions; and   (b)   application of different valuation
methods to Terminated Transactions or groups of Terminated Transactions
depending on the type, complexity, size or number of the Terminated Transactions
or group of Terminated Transactions.

“Confirmation” has the meaning specified in the preamble.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Contractual Currency” has the meaning specified in Section 8(a).
“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Cross-Default” means the event specified in Section 5(a)(vi).
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum
“Defaulting Party” has the meaning specified in Section 6(a).
“Designated Event” has the meaning specified in Section 5(b)(v).
“Determining Party” means the party determining a Close-out Amount.
“Early Termination Amount” has the meaning specified in Section 6(e).
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 



--------------------------------------------------------------------------------



 



“English law” means the law of England and Wales, and “English” will be
construed accordingly.
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
“Force Majeure Event” has the meaning specified in Section 5(b).
“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).
“Illegality” has the meaning specified in Section 5(b).
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).
“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.
“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or,
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.
“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.
“Master Agreement” has the meaning specified in the preamble.

 



--------------------------------------------------------------------------------



 



“Merger Without Assumption” means the event specified in Section 5(a)(viii).
“Multiple Transaction Payment Netting” has the meaning specified in Section 2(c)
“Non-affected Party” means, so long as there is only one Affected Party, the
other party.
“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.
“Non-defaulting Party” has the meaning specified in Section 6(a).
“Office” means a branch or office of a party, which may be such party’s head or
home office.
“Other Amounts” has the meaning specified in Section 6(f).
“Payee” has the meaning specified in Section 6(f).
“Payer” has the meaning specified in Section 6(f).
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Proceedings” has the meaning specified in Section 13(b).
“Process Agent” has the meaning specified in the Schedule.
“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Schedule” has the meaning specified in the preamble.
“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
“Specified Entity” has the meaning specified in the Schedule.
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap,

 



--------------------------------------------------------------------------------



 



commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, (b) any combination of these transactions and
(c) any other transaction identified as a Specified Transaction in this
Agreement or the relevant confirmation.
“Stamp Tax” means any stamp, registration, documentation or similar tax.
“Stamp Tax Jurisdiction” has the meaning specified in Section 4(c).
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
“Tax Event” has the meaning specified in Section 5(b).
“Tax Event Upon Merger ” has the meaning specified in Section 5(b).
“Terminated Transactions” means, with respect to any Early Termination Date,
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.
“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or; if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The

 



--------------------------------------------------------------------------------



 



foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.
“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
“Threshold Amount” means the amount, if any, specified as such in the Schedule
“Transaction” has the meaning specified in the preamble.
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (OT would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other compensation in respect of that obligation
or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(l) or
(2), as appropriate. The fair market value of any obligation referred to in
clause (b) above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the
party obliged to make the determination under Section b(e) or, if each party is
so obliged, it will be the average of the Termination Currency Equivalents of
the fair market values so determined by both parties.
“Waiting Period” means:-
(a) in respect of an event or circumstance under Section 5(b)(i), other than in
the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and
(b) in respect of an event or circumstance under Section 5(b)(ii), other than in
the case of Section 5(b)(ii)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

                            Williams Production RMT Company
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
  Date:       Date:
 
           
By:
           
 
           
 
  Name:        
 
  Title:        
 
  Date:        

 



--------------------------------------------------------------------------------



 



ISDA
International Swaps and Derivatives Association, Inc.
SCHEDULE
to the
2002 Master Agreement
dated as of February 23, 2006
between
____________________________ (“Party_A”)
and
Williams Production RMT Company (“Party_B”)
Part I
TERMINATION PROVISIONS
In this Agreement:
(a) “Specified Entity” means in relation to Party A for the purpose of:
Section 5(a)(v): Not Applicable
Section 5(a)(vi): Not Applicable
Section 5(a)(vii): Not Applicable
Section 5(b)(iv): Not Applicable
in relation to Party B for the purpose of:
Section 5(a)(v): Not Applicable
Section 5(a)(vi): Not Applicable
Section 5(a)(vii): any Material Subsidiary (as defined in the Credit Agreement)
of Party B
Section 5(b)(iv): Not Applicable
(b) The “Cross Default” provisions of Section 5(a)(vi) of this Agreement will
not apply to either Party A or Party B.
(c) The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will not apply to either Party A or Party B.
(d) The “Automatic Early Termination provision of Section 6(a) will not apply to
Party A or Party B; provided, however, where the Event of Default specified in
Section 5(a)(vii)( 1), (3), (4), (5), (6) or to the extent analogous thereto,
(8), is governed by a system of law which does not permit termination to take
place after the occurrence of the relevant Event of Default, then the Automatic
Early Termination provision of Section 6(a) will apply to Party A and Party B.
(e) “Termination Currency” means United States Dollars.

 



--------------------------------------------------------------------------------



 



(f) “Additional Termination Event” will not apply.
Part 2.
TAX REPRESENTATIONS
(a) Party A and Party B each make the following representations:
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) of this Agreement by reason of material prejudice to its legal
or commercial position.
(b) For the purpose of Section 3(f) of this Agreement, Party A makes the
following representations:
It is a __________ organized under the laws of _______, its U.S. federal
taxpayer identification number is ____________, and ____________________.
(c) For the purpose of Section 3(f) of this Agreement, Party B makes the
following representations.
It is a corporation organized under the laws of the State of Delaware, its U.S.
federal taxpayer identification number is 73-1613076, the payments received by
it or to be received by it are for its own account, and it will not act through
an Office outside the United States of America with respect to any Transaction.
[To be modified for each Lender. Some Lenders may act through an Office outside
of the United States]
Part 3
AGREEMENT TO DELIVER DOCUMENTS
For the purpose of Section 4(a) of this Agreement, each party agrees to deliver
the following documents, as applicable:

  (a)   Tax forms, documents or certificates to be delivered are:         Each
of Party B and, if Party A is organized under the laws of a jurisdiction outside
the United States, Party A agrees to complete, execute and deliver to the other
party, (i) United States Internal Revenue Service Form (a) W-9 in the case of
Party B and (b) [W-8ECI or W-8BEN] in the case of Party A, or any successor of
such form upon execution of this Agreement and thereafter promptly upon
reasonable demand and promptly upon learning that any such forms previously
provided to the other party have become obsolete or incorrect, and (ii) any
other document required or reasonably requested to allow the other party to make
payments under this Agreement without any deduction or withholding for or on the
amount of any Tax or with such deduction or withholding at a reduced rate
promptly upon reasonable demand and promptly upon learning that any such forms
previously provided to the other party have become obsolete or incorrect.    
(b)   Other documents to be delivered are: With respect to Party A — none. With
respect to Party B — each document and certificate required by the Credit
Agreement to be delivered by Party B or required by any Credit Support Document
with respect to Party B.

- 2 -



--------------------------------------------------------------------------------



 



Part 4
MISCELLANEOUS

  (a)   Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:

    Address for notices or communications to Party A:

      Attention:
Facsimile No.:         For Transaction Confirmations:
Attention:
Facsimile No.:
Telephone No.:

    A copy of any notice sent to Party A pursuant to Section 5 or 6 of this
Agreement must also be sent to       Address for notices or communications to
Party B:

      Williams Production RMT Company
One Williams Center, Suite 5000
Tulsa, Oklahoma 74172
Attention: Assistant Treasurer
Facsimile No.: (918) 573-2065
Telephone No.: (918) 573-2148

    A copy of any notice sent to Party B pursuant to Section 5 or 6 of this
Agreement must also be sent to

      Williams Production RMT Company
One Williams Center, Suite 5000
Tulsa, Oklahoma 74172
Attention: General Counsel
Facsimile No.: (918) 573-4503
Telephone No.: (918) 573-2613

  (b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
  Party A appoints as its Process Agent: Not Applicable       Party B appoints
as its Process Agent: Not Applicable     (c)   Offices. The provisions of
Section 10(a) of this Agreement will apply to this Agreement.     (d)  
Multibranch Party. Party A is a Multibranch Party and may enter into a
Transaction through any of the following Offices: _________________________.
Party B is not a Multibranch Party.

- 3 -



--------------------------------------------------------------------------------



 



  (e)   Calculation Agent. The Calculation Agent is Party A unless otherwise
specified in a Confirmation in relation to the relevant Transaction.     (f)  
Credit Support Document(s):

  (i)   With respect to Party A — the ISDA Credit Support Annex attached hereto.
    (ii)   With respect to Party B — the Credit Agreement and the Security
Documents (as defined in the Credit Agreement).

  (g)   Credit Support Provider(s):         Credit Support Provider means with
respect to Party A: none; and with respect to Party B: the Guarantor (as defined
in the Credit Agreement).

(h) Governing Law. This Agreement as well as any matter arising out of, relating
to or incidental to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine other than § 5-1401 of the New York General Obligations Laws).
(i) Netting of Payments. For Scheduled Settlement Dates, with regard to payments
due on that date, Multiple Transaction Payment Netting will apply to the
following groups of Transactions, each of which shall be treated separately for
purposes of payment netting: (x) Gas Transactions (other than options on
physical Gas); (y) options on physical gas; and (z) to the extent operationally
feasible, financially-settled Transactions in Commodities. In addition, a party
wishing to net payments across any of such groups of Transactions and/or
payments with respect to other types of Transactions on a particular Scheduled
Settlement Date may cause such to occur by notifying the other party in writing,
not less than one Local Business Day in advance of the applicable Scheduled
Settlement Date, that with regard to payments due on that date, Multiple
Transaction Payment Netting will apply to such groups of Transactions and/or
other transactions as are specified in the notice. Except to the extent that
such advance written notice shall have been given, Multiple Transaction Payment
Netting will not apply for purposes of Section 2(c) of this Agreement across any
of such groups of Transactions or with respect to any other types of
Transactions.

  (j)   “Affiliate” will have the meaning specified in Section 14 of this
Agreement.     (k)   Absence of Litigation. For the purpose of Section 3(c) of
this Agreement:

          “Specified Entity” means in relation to Party A, none.
          “Specified Entity” means in relation to Party B, each Subsidiary (as
defined in the Credit Agreement) of Party B.

  (l)   No Agency. The provisions of Section 3(g) of this Agreement will apply
to this Agreement.     (m)   Additional Representation will apply. For the
purpose of Section 3 of this Agreement, the following will constitute Additional
Representations:

  (1)   Relationship Between Parties. Each party will be deemed to represent to
the other party on the Effective Date and on each date on which it enters into a
Transaction that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for that Transaction):-

  (i)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.     (iii)   Status of Parties. The other party is not acting as a
fiduciary for or an adviser to it in respect of that Transaction.     (iv)   No
Employee Benefit Assets. The assets that are used, directly or indirectly, in
connection with the execution, delivery and performance of this Agreement and
the Transactions entered into pursuant hereto are legally and beneficially owned
by such party and are not held by it, directly or indirectly, for the benefit of
or under any form of any employee benefit or other plan, trust plan, pension
plan, individual retirement accounts or other type of similar plans.     (v)  
Risk Management. Party B alone represents that this Agreement has been, and each
Transaction hereunder has been or will be, as the case may be, entered into for
the purpose of managing its borrowings or investments, hedging its underlying
assets or liabilities or in connection with its line of business (including
financial intermediation services) and not for the purpose of speculation.

(2) Credit Agreement and Security Documents. Party B will be deemed to represent
to Party A on each date on which Party B enters into a Transaction that each of
the representations and warranties contained in the Credit Agreement and each of
the representations and warranties contained in any Security Document are
correct in all material respects on and as of such date, before and after giving
effect to such Transaction, as though made on and as of’ such date (unless such
representation and warranty speaks solely as of a particular date or a
particular period, in which case, as of such date or for such period). Party A
will be deemed to represent to Party B on each date on which they enter into a
Transaction that each of the representations and warranties contained in any
security agreement or other security instrument executed by Party A pursuant to
this Agreement are correct in all material respects on and as of such date,
before and after giving effect to such Transaction, as though made on and as of
such date (unless such representation and warranty speaks solely as of a
particular date or a particular period, in which case, as of such date or for
such period).
(n) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, and (ii) agrees, to the extent permitted by applicable law, that
recordings may be submitted in evidence in any Proceedings. To the extent that
one party records telephone conversations (the “Recording Party”) and the other
party does not (the “Non-Recording Party”), the Recording Party shall, in the
event of any dispute, make a complete and unedited copy of such party’s tape of
the entire day’s conversations with the Non-Recording Party’s personnel
available to the Non- Recording Party. The Recording Party’s tapes may be used
by either party in any forum in which a dispute is sought to be resolved and the
Recording Party will retain tapes for a consistent period of time in accordance
with the Recording Party’s policy unless one party notifies the other that a
particular Transaction is under review and warrants further retention.
(o) Section 5(a)(viii). Section 5(a)(viii) of this Agreement is hereby replaced
in its entirety with the following:
(viii) Credit Agreement Default. The occurrence of any Credit Agreement Default
Event (any such occurrence shall be deemed to be an Event of Default hereunder
with respect to Party B and not with respect to Party A).
(p) Section 6(e)(v). Section 6(e)(v) of this Agreement is hereby amended by
adding the words “or in the Credit Agreement” immediately after the word
“Agreement” in such Section.
(q) Section 7. Section 7 of this Agreement is hereby amended (i) by adding the
words “and the Administrative Agent” immediately after the words “consent of the
other party” in such Section, and (ii) inserting immediately before the
semicolon set forth in Section 7(a) of this Agreement the following: “;
provided, with respect to Party B, that such consolidation, amalgamation, merger
or transfer is not in relation to a Change of Control Event, as defined in the
Credit Agreement”.

- 5 -



--------------------------------------------------------------------------------



 



(r) Section 8(a). Section 8(a) of this Agreement is hereby amended to read in
its entirety as follows:
(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made only in United States Dollars (the “Contractual Currency”). Any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency.
(s) Section 9(a). Section 9(a) of this Agreement is hereby amended to read in
its entirety as follows:
     (a) Entire Agreement. This Agreement and the Credit Agreement constitute
the entire agreement and understanding of the parties with respect to their
subject matter. Each of the parties acknowledges that in entering into this
Agreement and the Credit Agreement it has not relied on any oral or written
representation, warranty or other assurance (except as provided for or referred
to in this Agreement or the Credit Agreement) and waives all rights and remedies
which might otherwise be available to it in respect thereof, except that nothing
in this Agreement or the Credit Agreement will limit or exclude any liability of
a party for fraud.
(t) Section 14. Section 14 of this Agreement is hereby amended by adding the
following four definitions:
     “Bank” has the meaning specified in the preamble of this Agreement.
     “Credit Agreement” means the Credit Agreement dated as of February 23, 2007
among Party B, Citibank, N.A., Calyon New York Branch and others, as amended or
otherwise modified from time to time.
     “Credit Agreement Default Event” means the occurrence of any “Event of
Default” as that term is defined in the Credit Agreement.
     “Security Document” has the meaning specified in the Credit Agreement.
Part 5
OTHER PROVISIONS
     (a) Additional Representations. Section 3 of this Agreement is hereby
amended by adding at the end thereof the following Subparagraphs (h), (i),
(j) and (k):
(h) Eligible Contract Participant and Eligible Commercial Entity. It constitutes
an “eligible contract participant” as such term is defined Section la(12) of the
Commodity Exchange Act, as amended. It is an “eligible commercial entity” within
the meaning of Section l(a)(11) of the Commodity Exchange Act, as amended.
(i) Standardization and Creditworthiness. (x) The economic terms of this
Agreement, any Credit Support Document to which it is a party, and each
Transaction have been individually tailored and negotiated by it; (y) it has
received and reviewed financial information concerning the other party and has
had a reasonable opportunity to ask questions of and receive answers and
information from the other party concerning such other party, this Agreement,
such Credit Support Document, and such Transaction, and (z) the creditworthiness
of the other party was a material consideration in its entering into or
determining the terms of this Agreement, such Credit Support Document, and such
Transaction.
(j) Line of Business. It has entered into this Agreement (including each
Transaction hereunder) in conjunction with its line of business (including
financial intermediation services) or the financing of its business.
(k) Bankruptcy Code Representation. The parties hereto intend that this
Agreement shall be a “master agreement” for purposes of 11 U.S.C. 101(53B) and
12 U.S.C. 1821 (e)(8)(d)(vii) or any successor provisions.
(b) ISDA Definitions. Unless otherwise specified in a Confirmation, this
Agreement, each Confirmation and each Transaction incorporates, and is subject
to and governed by the 2000 ISDA Definitions (the

- 6 -



--------------------------------------------------------------------------------



 



“Swap Definitions”) as published by the International Swaps and Derivatives
Association, Inc. In the event of any inconsistency between the provisions of
this Agreement and the Definitions, this Agreement will prevail. The parties
agree that the definitions and provisions contained in Annexes 1 to 16 and
Section 6 of the 2002 Master Agreement Protocol published by the International
Swaps and Derivatives Association, Inc. on July 15, 2003 are incorporated into
and apply to this Agreement.
     (c) Accounts. If a Confirmation does not state the account to which
payments are to be made, they shall be made in United States Dollars to the
following accounts:
Party A
Payment:
For the Account of:
Account No/CHIPS UID:
Fed. ABA No.:
Party B
Payment:
For the Account of:
Account No/CHIPS UID:
Fed. ABA No.:
     (d) Existing Transactions. Any transaction entered into between Party A and
Party B prior to the date of this Agreement shall not be a “Transaction” and
shall not be governed by this Agreement.
     (e) Procedures for Entering into Transactions. The parties hereby amend
Section 9(e)(ii) of this Agreement by adding the following sentences at the end
thereof: “On or promptly following the date on which the parties reach agreement
on the terms of a Transaction as contemplated by the first sentence of this
Section 9(e)(ii), Party A will send to Party B a Confirmation. Party B will
promptly thereafter confirm the accuracy of (in the manner required by this
Section 9(e)(ii)), or request the correction of, such Confirmation (in the
latter case, indicating how it believes the terms of such Confirmation should be
correctly stated and such other terms which should be added to or deleted from
such Confirmation so that it correctly reflects the agreement with respect to
the Transaction referred to in the Confirmation). If any dispute shall arise as
to whether an error exists in a Confirmation, the parties shall in good faith
make reasonable efforts to resolve the dispute. If Party B fails to accept or
dispute the Confirmation in the manner set forth above within two Local Business
Days after it was received by Party B, its failure shall constitute its
acknowledgment that the Confirmation correctly reflects the parties’ agreement
on the terms of the Transaction referred to therein, absent manifest error. The
requirement of this Section 9(e)(ii)and elsewhere in this Agreement that the
parties exchange Confirmations shall for all purposes be deemed satisfied by a
Confirmation sent and an acknowledgment deemed given as provided herein”.
     (f) Set-Off. The parties hereby amend Section 6(f) of this Agreement by
deleting the phrase beginning in the sixth line which reads “any other amounts
(“Other Amounts”) payable by the Payee to the Payer” and replacing it with the
following: “any other amounts (“Other Amounts”) payable by the Payee and/or, if
the Payee is Party A, its Affiliates (in each case to the extent payable by the
Payee or such Affiliates under any “Qualifying Hedge” (as defined in the Credit
Agreement)) to the Payer and/or, if the Payer is Party A, its Affiliates (in
each case to the extent payable to the Payer or such Affiliates under any
“Qualifying Hedge” (as defined in the Credit Agreement))”.
     (g) Severability. Except as otherwise provided in Sections 5(b)(i) or
5(b)(ii) of this Agreement, any provision of this Agreement (including any
Transaction hereunder) which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be invalid to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Transaction or affecting the validity or enforceability of such
provision in any other jurisdiction unless such invalidity shall substantially
impair the benefits of the remaining portions of this Agreement or such
Transaction or changes the reciprocal obligations of the parties. The parties
hereto shall endeavor in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

- 7 -



--------------------------------------------------------------------------------



 



     (h) Confidentiality. The contents of this Agreement and all other documents
relating to this Agreement, and any information made available by one party or
its Credit Support Provider to the other party or its Credit Support Provider
with respect to this Agreement is confidential and shall not be disclosed to any
third party (nor shall any public announcement disclosing the contents of this
Agreement be made by either party), except for such information (i) as may
become generally available to the public, (ii) as may be required or appropriate
in response to any summons, subpoena, or otherwise in connection with any
litigation or to comply with any applicable law, order, regulation, ruling, or
accounting disclosure rule or standard, (iii) as may be obtained from a
non-confidential source that disclosed such information in a manner that did
not, to the knowledge of the party receiving such information, violate its
obligations to the other party or its Credit Support Provider in making such
disclosure, (iv) with respect to Party A, at the request of a bank examiner in
connection with an examination of Party A or its affiliates, (v) as may be
furnished to the disclosing party’s Affiliates, and to each of such person’s
auditors, attorneys, advisors or lenders which are required to keep the
information that is disclosed in confidence, or (vi) referred to in Section 8.10
of the Credit Agreement that may be disclosed pursuant to such Section 8.10.
With respect to information provided with respect to a Transaction, this
obligation shall survive for a period of one year following the expiration or
termination of such Transaction. With respect to information provided with
respect to this Agreement, this obligation shall survive for a period of one
year following the expiration or termination of this Agreement.
     (i) Limitation of Rate. Notwithstanding any provision to the contrary
contained in this Agreement, in no event shall the Default Rate, Non-default
Rate, or Termination Rate exceed the Highest Lawful Rate. For purposes hereof,
“Highest Lawful Rate” shall mean, with respect to each party, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received on the subject
indebtedness under the law applicable to such party which is presently in effect
or, to the extent allowed by law, may hereafter be in effect and which allows a
higher maximum non-usurious interest rate than applicable law presently allows.
     (j) Imaged Documents. Any document generated by the Parties with respect to
this Agreement, including this Agreement, may be imaged and stored
electronically (“Imaged Documents”). Imaged Documents may be introduced as
evidence in any proceeding as if such were original business records and neither
Party shall contest the admissibility of Imaged Documents as evidence in any
proceeding.
     (k) LIMITATION OF LIABILITY. NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES
(OTHER THAN ANY SUCH DAMAGES OWING TO A THIRD PARTY PURSUANT TO INDEMNITY
OBLIGATIONS RELATED TO A THIRD PARTY CLAIM), WHETHER OR NOT ARISING FROM ITS
NEGLIGENCE, TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS
PROVISION SHALL AFFECT SECTION 6(e) OF THIS AGREEMENT. IF AND TO THE EXTENT ANY
PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE
LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGED AND AGREE THAT SUCH DAMAGES ARE
DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS INTENDED TO BE A
REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT A PENALTY.
     (l) Waiver of Right to Trial by Jury. Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Agreement.
Part 6
ADDITIONAL PROVISIONS FOR
COMMODITY DERIVATIVE TRANSACTIONS
The 2005 ISDA Commodity Definitions as published by the International Swaps and
Derivatives Association, Inc. and otherwise as amended, supplemented or modified
from time to time (the “Commodity Definitions”), are

- 8 -



--------------------------------------------------------------------------------



 



incorporated by reference into this Agreement and the relevant Confirmations
with respect to “Transactions”, as defined by the Commodity Definitions, except
as otherwise specifically provided in the relevant Confirmation.
Part 7
Physical Gas Transactions
     (a) ISDA North American Gas Annex. The North American Gas Annex to the ISDA
Master Agreement published by the International Swaps and Derivatives
Association, Inc. (attached hereto as Attachment I-A), as amended, supplemented,
replaced or modified from time to time, (the “Gas Annex”) is incorporated by
reference in this Agreement and in the relevant Confirmations with respect to
“Transactions,” as defined by the Commodity Definitions, in physical gas, except
as otherwise specifically provided in the relevant Confirmation. The Commodity
Definitions and the provisions of Part 6 are incorporated by reference in the
Gas Annex for all purposes. All terms used in this Part 7 that are not otherwise
defined shall have the meanings given to them in the Gas Annex.
(b) Amendments to the Gas Annex.
(i) FERC Standard of Review; Certain Covenants and Waivers. Clause (j) of the
Gas Annex is amended by the addition of the following as clauses (iv)(A), (B),
(C) and (D):
     (A) Absent the agreement of all parties to the proposed change, the
standard of review for changes to any provision of this Agreement (including all
Gas Transactions and/or Confirmations) specifying the rate(s) or other material
economic terms and conditions agreed to by the parties herein, whether proposed
by a party, a non-party or the Federal Energy Regulatory Commission (“FERC”)
acting sua sponte, shall be the “public interest” standard of review set forth
in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) and
Federal Power Commission v. Sierra Pacific Power Co., 350 U.S. 348 (1956) (the
“Mobile-Sierra” doctrine).
     (B) The parties, for-themselves and their successors and assigns, (y) agree
that this “public interest” standard of review shall apply to any proposed
changes in any other documents, instruments or other agreements executed or
entered into by the parties in connection with this Agreement and (z) hereby
expressly and irrevocably waive any rights they can or may have to the
application of any other standard of review, including the “just and reasonable”
standard, provided that this standard of review and the other provisions of this
(j)(iv) shall only apply to proceedings before the FERC or appeals thereof.
     (C) In addition, and notwithstanding the foregoing clauses (j)(iv)(A) and
(B), to the fullest extent permitted by applicable law, each party, for itself
and its successors and assigns, hereby expressly and irrevocably waives any
rights it can or may have, now or in the future, whether under Sections 4 and 5
of the Natural Gas Act or otherwise, to seek to obtain from FERC by any means,
directly or indirectly (through complaint, investigation or otherwise), and each
hereby covenants and agrees not at any time to seek to so obtain, an order from
FERC changing any provision of this Agreement (including any applicable Gas
Transactions and/or Confirmations) specifying the rate(s) or other material
economic terms and conditions agreed to by the parties, it being the express
intent of the parties that, to the fullest extent permitted by applicable law,
the “sanctity of contract” principles acknowledged by FERC in its Notice of
Proposed Policy Statement (issued August 1, 2002) in Docket No. PL02-7-000,
Standard of Review for Proposed Changes to Market-Based Rate Contracts for
Wholesale Sales of Electric Energy by Public Utilities (“NPPS”) shall prevail
and neither of them shall unilaterally seek to obtain from FERC any relief
changing the rate(s) and/or other material economic terms and conditions of
their agreement(s), as set forth in this Agreement and in any Gas Transactions
or Confirmations, notwithstanding any subsequent changes in applicable law or
market conditions that may occur. In the event it were to be determined that
applicable law precludes the parties from waiving their rights to seek changes
from FERC to their market-based gas sales contracts (including entering into
covenants not to do so) then this clause (j)(iv) shall not apply, provided that,
consistent with clause (j)(iv) neither party shall seek any such changes except
under the “public interest” standard of review and otherwise as set forth in
clauses (j)(iv)(A) and (B).

- 9 -



--------------------------------------------------------------------------------



 



     (D) The Parties agree that in the event that any portion of clause (j)(iv)
is determined to be invalid, illegal or unenforceable for any reason, the
provisions of clause (j)(iv)(A) shall be unaffected and unimpaired thereby, and
shall remain in full force and effect, to the fullest extent permitted by
applicable law.
(ii) Cerain Amendments to this Agreement. Clause (j) of the Gas Annex is amended
as follows:
     (A) the clause beginning in the second line of Clause (j)(i) with the words
“, if the pre-printed form” and ending in the third line of such Clause with the
words “Master Agreement form,” shall be deleted; and
     (B) Clause (j)(iii) shall be deleted in its entirety.
(ii) Elective Provisions. Clause (1) of the Gas Annex is amended and restated in
its entirety to read as follows:
“(1) Elective Provisions.

  1.   (a)(ii) Outstanding Gas Transactions. This Gas Annex shall not apply to
any Gas Transaction between the parties that was executed prior to the date this
Gas Annex becomes effective.     2.   (a)(iii) Outstanding Gas Credit Support:
Not Applicable.     3.   (b)(ii) Performance Obligation (remedy for breach of
Firm obligation):

Option A: Cover Standard     4.   (e) Taxes:
Option A: Buyer Pays At and After Delivery Point     5.   (f)(ii) Payment Date:

Option A: the later of the 25th Day of the Month following Month of delivery or
10 Days after receipt of the invoice by Buyer (provided that if the Payment Date
is not a Local Business Day, payment is due on the next Local Business Day
following that date).”
6. (k)(xxii) — Alternative to Spot Price Index. The parties have selected the
following alternative index as the Spot Price Index:                     . If no
index is specified, the Spot Price Index specified in clause (l)(xxi) applies.
(iii) Notice Information for Gas Transactions:

     
PARTY A
All Notices
  PARTY B
All Notices  
As Set forth in Part 4 of this Schedule unless otherwise set forth below:
  As Set forth in Part 4 of this Schedule unless otherwise set forth below:
Attn:
  Attn:
Phone:
  Phone:
Facsimile:
  Facsimile:

(iv) Other Provisions/Modifications to this Gas Annex. The following new
paragraph is added as clause (n)(i):
“(i) Each party agrees that notwithstanding any provisions of law relating to
adequate assurance of future performance, including without limitation
Article 2-609 of the UCC, the parties shall only be entitled to request adequate
assurance as specifically provided in this Agreement or the Credit Agreement.
For purposes of the foregoing, UCC means the Uniform

- 10 -



--------------------------------------------------------------------------------



 



Commercial Code as adopted by the jurisdiction governing the parties and the
Transactions. Section references are to the Model Uniform Commercial Code and
are intended to correspond to the same substantive provisions contained in the
specific codes adopted in the controlling jurisdictions, to the extent that
section references differ.”

- 11 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
TO
SCHEDULE
to the
2002 ISDA MASTER AGREEMENT
dated as of February 23, 2006
between
                      
                                                            (“Party A”)
and
Williams Production RMT Company (“Party B”)
     IN WITNESS WHEREOF, the parties hereto have executed this document as of
the date specified on the first page hereof.

                                              WILLIAMS PRODUCTION RMT COMPANY
 
                           
By:
          By:        
 
  Name:               Name:        
 
  Title:               Title:        
 
  Date:               Date:        
 
     
 
             
 
   

 



--------------------------------------------------------------------------------



 



ISDA
CREDIT SUPPORT ANNEX
to the Schedule
to the
ISDA Master Agreement
dated as of February 23, 2007,
between

         
[                                                             ],
  and   Williams Production RMT Company,
a [                     ] organized and existing
      a corporation organized and existing
under the laws of [                     ]
      under the laws of Delaware                     (“Party A”)       (“Party
B”)

Paragraph 13. Elections and Variables
(a) Security Interest for “Obligations”. The term “Obligations” shall have the
meaning set forth in Paragraph 12.
(b) Credit Support Obligations.
     (i) Delivery Amount, Return Amount and Credit Support Amount; Addition to
Paragraph 3 of this Annex.
(A) “Delivery Amount” has the meaning set forth in Paragraph 3(a).
(B) “Return Amount” has the meaning set forth in Paragraph 3(b).
(C) “Credit Support Amount” means for any Valuation Date (i) the Secured Party’s
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor’s Threshold,
if any; provided, however, that (x) in the case where the sum of the Independent
Amounts applicable to the Pledgor exceeds zero, the Credit Support Amount will
not be less than the sum of all Independent Amounts applicable to the Pledgor
and (y) in all other cases, the Credit Support Amount will be deemed to be zero
whenever the calculation of the Credit Support Amount yields an amount less than
zero.
     (ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral” for the party specified:

                  Party A   Party B   Valuation Percentage
(A) Cash
  [X]   [ ]   100%
 
           
(B) Direct United States treasury obligations having a remaining term to
maturity of less than one year
  [X]   [ ]   100%

11



--------------------------------------------------------------------------------



 



     (iii) Other Eligible Support. The following items will quality as “Other
Eligible Support” for the party specified:
None
     (iv) Thresholds.
(A) “Independent Amount” shall mean $0.00 with respect to Party A.
(B) “Threshold” shall mean, with respect Party A, the amount set forth below
opposite the lower of the Credit Ratings in effect on any Valuation Date for
Party A or Party’s A’s Credit Support Provider.

          Threshold   S&P Credit Rating   Moody’s Credit Rating U.S.
$75,000,000.00   AA- or higher   Aa3 or higher U.S. $50,000,000.00   A+   A1
U.S. $50,000,000.00   A   A2 U.S. $50,000,000.00   A-   A3 Zero   BBB+ and
below, or not rated   Baa1 and below, or not rated

(C) “Minimum Transfer Amount” for purposes of computing a Delivery Amount
pursuant to Paragraph 3(a) and a Return Amount pursuant to Paragraph 3(b), as of
any date shall mean, with respect to Party A, U.S. $1,000,000.
(D) Rounding. The Delivery Amounts will be rounded up and Return Amounts will be
rounded down to the nearest integral multiple of U.S. $10,000.
(c) Valuation and Timing.
     (i) “Valuation Agent” means the Collateral Agent.
     (ii) “Valuation Date” means each Local Business Day.
     (iii) “Valuation Time” means, with respect to the determination of
Exposure, Value of Eligible Credit Support and Posted Credit Support, the close
of business on the Local Business Day immediately before the Valuation Date or
date of calculation, as applicable.
     (iv) “Notification Time” means 10:00 a.m., New York time on a Valuation
Date provided, however, that, notwithstanding Paragraph 4(b), if a request for
Transfer is made by the Notification Time, then the relevant Transfer shall be
made not later than the close of business on such day and, if such request is
received after the Notification Time, not later than the close of business on
the next Local Business Day following such request. Notwithstanding anything
herein to the contrary, with regard to Transfers of Independent Amounts, the
relevant Transfer shall be made by the close of business on the second Local
Business Day following the Trade Date of the applicable Transaction.
(d) Conditions Precedent and Secured Party’s Rights and Remedies. Each
Termination Event specified below with respect to a party will be a “Specified
Condition” for that party (the specified party

12



--------------------------------------------------------------------------------



 



being the Affected Party if a Termination Event or Additional Termination Event
occurs with respect to such party):

              Party A   Party B Illegality   [ ]   [ ] Tax Event   [ ]   [ ] Tax
Event Upon Merger   [ ]   [ ] Credit Event Upon Merger   [ ]   [ ] Additional
Termination Events specified in the Schedule to this Agreement   [ ]   [ ]

(e) Substitution.
     (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii) of
this Annex.
     (ii) The following phrase shall be inserted after the word “Support” and
before the period at the end of Paragraph 4(d)(ii): “and in an amount in excess
of the Pledgor’s Minimum Transfer Amount”.
(f) Dispute Resolution.
     (i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which notice is given that gives rise to a dispute
under Paragraph 5.

  (ii)   Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows: the sum of (i) (x) the
arithmetic mean of the mid market quotations on the relevant date of three
nationally recognized principal market makers (which may include an affiliate of
Party A) for such security chosen by the Valuation Agent multiplied by the
applicable Valuation Percentage or (y) if no quotations are available from such
principal market makers on the relevant date, the arithmetic mean of the closing
bid prices on the next preceding date multiplied by the applicable Valuation
Percentage plus (ii) the accrued interest on such security (except to the extent
Transferred to a party pursuant to any applicable provision of this Agreement or
included in the applicable price referred to in (i) of this clause) as of such
date.     (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g) Holding and Using Posted Collateral.
     (i) Eligibility to Hold Posted Collateral; Custodians. Party B will not be
entitled to hold Posted Collateral pursuant to Paragraph 6(b) or to appoint a
Custodian for such purposes. Posted Collateral will be delivered to the
Collateral Agent pursuant to Section 2.10 of the Credit Agreement.
     (ii) Use of Posted Collateral. The provisions of Section 6(c) will not
apply.
(h) Distributions and Interest Amount.
     (i) Interest Rate. The “Interest Rate” will be determined in accordance
with Section 2.12(b) of the Credit Agreement.
     (ii) Transfer of Interest Amount. Transfers of the Interest Amount will be
made in arrears on the last Local Business Day of each calendar month.

13



--------------------------------------------------------------------------------



 



     (iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply, provided, however, that the Interest Amount will compound daily.
(i) Other Eligible Support and Other Posted Support.
     (i) “Value” with respect to Other Eligible Support and Other Posted Support
means: N/A
     (ii) “Transfer” with respect to Other Eligible Support and Other Posted
Support means: N/A
(j) Demands and Notices.
All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, provided, that the address for Party A
for such purposes shall be:
and the address for Party B for such purposes shall be:
(k) Other Provisions.
     (i) Custodians. A party shall be eligible to serve as Custodian if and for
so long as it (i) is not affiliated with Party A or Party B, (ii) is a trust
company or commercial bank with trust powers, organized under the laws of the
United States of America or any state thereof and subject to supervision or
examination by federal or state authority, having a combined capital surplus of
at least $10,000,000,000 and (iii) shall have outstanding long term unsecured
unsubordinated debt securities rated at least “A3” by Moody’s and “A-” by S&P.
The Collateral Agent shall not act as Party B’s Custodian but instead shall hold
Posted Collateral in accordance with the provisions of Section 2.10 of the
Credit Agreement.
     (ii) Actions Hereunder. Either party may take any actions hereunder,
including liquidation rights, through its Custodian or other agent.
     (iii) Events of Default. Paragraph 7(i) shall be amended and restated in
its entirety as follows: “(i) that party fails (or fails to cause its Custodian)
to make, when due any Transfer of Eligible Collateral, Posted Collateral or the
Interest Amount, as applicable, required to be made by it and that failure
continues for one Local Business Day after notice of that failure is given to
that party;”
     (iv) Amendments to Definitions. Paragraph 12 of this Annex is hereby
amended by adding or amending, as applicable, the following defined terms:
“Local Business Day” is hereby amended by inserting the following in lieu
thereof: “Local Business Day” shall mean a day on which commercial banks in New
York City are open for business (including dealings in foreign exchange and
foreign currency deposits).”

14



--------------------------------------------------------------------------------



 



“Collateral Agent” shall mean the Collateral Agent serving from time to time
under the Credit Agreement.
“Credit Agreement” shall mean the Credit Agreement dated as of February 23, 2007
among Party B, Citibank, N.A., Calyon New York Branch and others, as amended or
otherwise modified from time to time
“Credit Rating” shall mean with respect to a party (or its Credit Support
Provider, as the case may be) or entity, on any date of determination, the
respective ratings then assigned to such party’s (or its Credit Support
Provider’s, as the case may be) or entity’s unsecured, senior long-term
Dollar-demoninated debt or deposit obligations (not supported by third party
credit enhancement) by S&P, Moody’s or any other specified rating agency or
agencies.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“New York Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in New York City.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.
     (v) No Posting Obligation by Party B. Notwithstanding anything in this
Annex to the contrary, in no event shall Party B be a Pledgor under this Annex.
This Annex is provided to Party B by Party A solely for the purpose of securing
Party A’s obligations to Party B.
     (vi) Role of Collateral Agent. Notwithstanding anything in this Annex to
the contrary, Party A and Party B understand and agree that the Collateral Agent
shall hold the Posted Collateral of Party A in accordance with the provisions of
the Credit Agreement. Accordingly, Party B shall not have any obligation or
liability for the handling of such Posted Collateral, delivery of any Return
Amount to Party A, or the payment of any Interest Amount to Party A on account
of any Posted Collateral and no failure with respect to any such item shall
constitute an Event of Default with respect to Party B under this Annex.
     IN WITNESS WHEREOF, the parties hereto have executed this Annex as of the
date first above written.

                              [                    ]               Williams
Production RMT Company     (Party A)               (Party B)    

                             
By:
              By:                                  
 
  Name:               Name:        
 
     
 
             
 
   
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           

15



--------------------------------------------------------------------------------



 



ISDA NORTH AMERICAN GAS ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of February 23, 2007
between
and
This Gas Annex supplements, forms part of, and is subject to the
above-referenced Agreement and is part of the Schedule thereto.

(a)   Physical Gas Transactions under this Agreement; Credit Support Documents

     (i) Physical Gas Transactions under this Agreement. The provisions of this
Gas Annex shall apply solely to transactions between the parties for the
purchase or sale of physical Gas with delivery points in North America on a Firm
or Interruptible basis on a spot or forward basis or as an option to purchase or
sell Gas (collectively, “Gas Transactions”). All Gas Transactions will be deemed
to have been entered into in accordance with the terms of this Agreement and
shall be Transactions for all purposes of this Agreement. A subsequent agreement
between the parties to settle a Gas Transaction without involving a physical
delivery of Gas shall not affect such Gas Transaction’s status as a Gas
Transaction under this Gas Annex. In the event of any inconsistency among or
between the other provisions of this Agreement and this Gas Annex, this Gas
Annex will govern with respect to Gas Transactions. In the event of any
inconsistency between the Confirmation for a Gas Transaction and this Gas Annex,
the Confirmation will govern with respect to such Gas Transaction, except as
provided in clause (a)(ii) with respect to Outstanding Gas Transactions.
     (ii) Applicability to Outstanding Gas Transactions. Gas Transactions
executed by the parties prior to the effectiveness of this Gas Annex and
selected under clause (l)(l) (“Outstanding Gas Transactions”) shall be
Transactions and shall be subject to the terms and conditions of this Agreement
upon effectiveness of this Gas Annex, unless otherwise agreed in writing by the
parties with respect to one or more specific Outstanding Gas Transactions. All
confirmations evidencing such Outstanding Gas Transactions shall constitute
“Confirmations” within the meaning of this Agreement that supplement, form part
of and are subject to this Agreement. If any confirmation issued or entered into
with respect to one or more Outstanding Gas Transactions pursuant to the terms
of a master agreement or in a form that contains provisions that are not
directly related to the commercial terms of the Transaction and that are
inconsistent with or duplicative of the terms and conditions of this Agreement
(such master agreement or the portion of such Confirmation containing such
non-commercial terms being referred to herein as the “Prior Master Agreement”),
then, notwithstanding any provision of this Agreement to the contrary, the terms
of the Schedule and the pre-printed form of this Agreement shall automatically
supersede such Prior Master Agreement effective upon the effectiveness of this
Gas Annex.
     (iii) Credit Support Documents. If elected under clause (I) as being
applicable:
     (A) Outstanding Gas Credit Support. The parties agree that to the extent
any collateral, margin, security or other similar form of credit support (such
credit support, excluding guarantees, being referred to herein as “Outstanding
Gas Credit Support”) is held by a party in connection with the obligations of
the other party under Outstanding Gas Transactions, such Outstanding Gas Credit
Support shall be deemed to have been delivered in respect of the obligations of
the other party under and in connection with this Agreement.
     The parties further agree that with respect to any Outstanding Gas Credit
Support that (x) if the parties have entered into a Credit Support Document in
connection with this Agreement that governs the provision of collateral, margin,
security or other similar form of credit support (such Credit Support Document,
an “Existing ISDA Credit Support Document”) then the Outstanding Gas Credit
Support shall be deemed to constitute credit support provided under such
Existing ISDA Credit Support Document and such Existing ISDA Credit Support
Document shall automatically supersede any agreement between the parties
pursuant to which the Outstanding Gas Credit Support was provided (the
“Outstanding Gas Credit Support Document”) effective as of the date agreed by
the parties and (y) if the parties have not entered into an Existing ISDA Credit
Support Document, then the Outstanding Gas Credit Support Document constitutes a
Credit Support Document with respect to the party that provided such credit
support.

-1-



--------------------------------------------------------------------------------



 



     (B) Amendments/Guaranties. The parties agree that they will enter into such
amendments to any Outstanding Gas Credit Support Document as may be necessary to
give effect to the terms of this clause (a)(iii). To the extent that a guaranty
was delivered in connection with a party’s obligations under Outstanding Gas
Transactions or a Prior Master Agreement, that party represents and warrants
that any amendments necessary to ensure that the guaranty would extend to
Transactions subject to this Agreement have been made prior to the effectiveness
of this Gas Annex and agrees (x) that such guaranty constitutes a Credit Support
Document with respect to the obligations of such party and (y) the guarantor
under such guaranty constitutes a Credit Support Provider with respect to the
obligations of such party.

(b)   Performance Obligation

(i) Seller agrees to sell and deliver, and Buyer agrees to receive and purchase,
the Contract Quantity for a particular Gas Transaction in accordance with the
terms of this Gas Annex. Sales and purchases will be on a Firm or Interruptible
basis, as agreed to by the parties in a Gas Transaction.
(ii) The remedy for the breach of a Firm obligation by a party shall be
determined pursuant to the option below that the parties select in clause
(l)(3):
Option A Cover Standard: The sole and exclusive remedy of the parties in the
event of a breach of a Firm obligation to deliver or receive Gas shall be
recovery of the following: (i) in the event of a breach by Seller on any Day(s),
payment by Seller to Buyer in an amount equal to the positive difference, if
any, between the purchase price paid by Buyer utilizing the Cover Standard and
the Contract Price, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually delivered by
Seller for such Day(s); or (ii) in the event of a breach by Buyer on any Day(s),
payment by Buyer to Seller in the amount equal to the positive difference, if
any, between the Contract Price and the price received by Seller utilizing the
Cover Standard for the resale of such Gas, adjusted for commercially reasonable
differences in transportation costs to or from the Delivery Point(s), multiplied
by the difference between the Contract Quantity and the quantity actually taken
by Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s). Imbalance Charges shall not be
recovered under this clause (b)(ii), but Seller and/or Buyer shall be
responsible for Imbalance Charges, if any, as provided in clause (c)(iii) of
this Gas Annex. The amount of such unfavorable difference shall be payable five
Local Business Days after presentation of the performing party’s invoice, which
shall set forth the basis upon which such amount was calculated.
Option B Spot Price Standard: The sole and exclusive remedy of the parties in
the event of a breach of a Firm obligation to deliver or receive Gas shall be
recovery of the following: (i) in the event of a breach by Seller on any Day(s),
payment by Seller to Buyer in an amount equal to the difference between the
Contract Quantity and the actual quantity delivered by Seller and received by
Buyer for such Day(s), multiplied by the positive difference, if any, obtained
by subtracting the Contract Price from the Spot Price; or (ii) in the event of a
breach by Buyer on any Day(s), payment by Buyer to Seller in an amount equal to
the difference between the Contract Quantity and the actual quantity delivered
by Seller and received by Buyer for such Day(s), multiplied by the positive
difference, if any, obtained by subtracting the applicable Spot Price from the
Contract Price. Imbalance Charges shall not be recovered under this clause
(b)(ii), but Seller and/or Buyer shall be responsible for Imbalance Charges, if
any, as provided in clause (c)(iii) of this Gas Annex. The amount of such
unfavorable difference shall be payable five Local Business Days after
presentation of the performing party’s invoice, which shall set forth the basis
upon which such amount was calculated.
(iii) Notwithstanding clause (b)(ii) of this Gas Annex, the parties may agree to
Alternative Damages in a Confirmation executed in writing by both parties.

-2-



--------------------------------------------------------------------------------



 



(c)   Transportation, Nominations and Imbalances

(i) Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).
(ii) The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior notice, sufficient to meet the requirements of all
Transporter(s) involved in the Gas Transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.
(iii) The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance Charges. If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by Seller.
If the Imbalance Charges were incurred as a result of Seller’s delivery of
quantities of Gas greater than or less than the Scheduled Gas, then Seller shall
pay for such Imbalance Charges or reimburse Buyer for such Imbalance Charges
paid by Buyer. “Unpaid Amounts” as defined in Section 14 of this Agreement shall
include unpaid Imbalance Charges, if any.

(d)   Quality and Measurement

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of Gas Transactions shall be one MMBtu dry. Measurement of Gas
quantities hereunder shall be in accordance with the established procedures of
the Receiving Transporter.

(e)   Taxes

The Taxes payable by a party shall be determined pursuant to the option below
that the parties select in clause (l)(4):
Option A: Buyer Pays At and After Delivery Point: Seller shall pay or cause to
be paid all taxes, fees, levies, penalties, licenses or charges imposed by any
government authority (“Taxes”) on or with respect to the Gas prior to the
Delivery Point(s). Buyer shall pay or cause to be paid all Taxes on or with
respect to the Gas at the Delivery Point(s) and all Taxes after the Delivery
Point(s). If a party is required to remit or pay Taxes that are the other
party’s responsibility hereunder, the party responsible for such Taxes shall
promptly reimburse the other party for such Taxes. Any party entitled to an
exemption from any such Taxes or charges shall furnish the other party any
necessary documentation thereof.
Option B: Seller Pays Before and At Delivery Point. Seller shall pay or cause to
be paid all taxes, fees, levies, penalties, licenses or charges imposed by any
government authority (“Taxes”) on or with respect to the Gas prior to the
Delivery Point(s) and all Taxes at the Delivery Point(s). Buyer shall pay or
cause to be paid all Taxes on or with respect to the Gas after the Delivery
Point(s). If a party is required to remit or pay Taxes that are the other
party’s responsibility hereunder, the party responsible for such Taxes shall
promptly reimburse the other party for such Taxes. Any party entitled to an
exemption from any such Taxes or charges shall furnish the other party any
necessary documentation thereof

(f)   Billing, Payment and Audit

(i) Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

-3-



--------------------------------------------------------------------------------



 



(ii) Buyer shall remit the amount due under clause (f)(i) of this Gas Annex, in
immediately available funds to the account specified from time to time by
Seller, on or before the Payment Date elected in clause (l)(5) of this Gas
Annex. In the event any payments are due Buyer hereunder, payment to Buyer shall
be made in accordance with this clause (f)(ii).
(iii) In the event payments become due pursuant to clauses (b)(ii) or (b)(iii)
of this Gas Annex, the performing party may submit an invoice to the
nonperforming party for an accelerated payment setting forth the basis upon
which the invoiced amount was calculated. Payment from the nonperforming party
will be due five Local Business Days after receipt of invoice.
(iv) If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof; such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this clause (f).
(v) A party shall have the right, at its own expense, upon reasonable notice and
at reasonable times, to examine and audit and to obtain copies of the relevant
portion of the books, records, and telephone recordings of the other party only
to the extent reasonably necessary to verify the accuracy of any statement,
charge, payment, or computation made under this Gas Annex. This right to
examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to Gas Transactions under this Gas
Annex. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under clause (f) of this Gas Annex
shall be paid in full by the party owing payment within 30 Days of notice and
substantiation of such inaccuracy.

(g)   Title, Warranty and Indemnity

(i) Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s).Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and
assume any liability with respect to said Gas after its delivery to Buyer at the
Delivery Point(s).
(ii) Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS CLAUSE (g)(ii), ALL OTHER WARRANTIES WITH RESPECT TO GAS, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.
(iii) Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.
(iv) Notwithstanding the other provisions of this clause (g) of this Gas Annex,
as between Seller and Buyer, Seller will be liable for all Claims to the extent
that such arise from the failure of Gas delivered by Seller to meet the quality
requirements of clause (d) of this Gas Annex.

(h)   Force Majeure

(i) Except with regard to a party’s obligation to make payment(s) due under
clause (f) of this Gas Annex, Section 6 e) of this Agreement and Imbalance
Charges under clause (c)(iii) of this Gas Annex, neither party shall be liable
to the

-4-



--------------------------------------------------------------------------------



 



other for failure to perform a Firm obligation, to the extent such failure was
caused by Force Majeure. The term “Force Majeure” as employed herein means any
cause not reasonably within the control of the party claiming suspension, as
further defined in clause (h)(ii) of this Gas Annex.
(ii) Force Majeure shall include, but not be limited to, the following:
(A) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (B) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (C) interruption
and/or curtailment of Firm transportation and/or storage by Transporters;
(D) acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, insurrections or wars; and (E) governmental actions such as
necessity for compliance with any court order, law, statute, ordinance,
regulation, or policy having the effect of law promulgated by a governmental
authority having jurisdiction. Seller and Buyer shall make reasonable efforts to
avoid the adverse impacts of a Force Majeure and to resolve the event or
occurrence once it has occurred in order to resume performance.
(iii) Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (A) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(B) the party, claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(C) economic hardship, to include, without limitation, Seller’s ability to sell
Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Agreement; (D) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in clause (h)(ii) of this Gas Annex; (E) the loss or failure
of Seller’s gas supply or depletion of reserves, except, in either case, as
provided in clause (h)(ii) of this Gas Annex. The party claiming Force Majeure
shall not be excused from its responsibility for Imbalance Charges.
(iv) Notwithstanding anything to the contrary herein, the parties agree that the
settlement of strikes, lockouts or other industrial disturbances shall be within
the sole discretion of the party experiencing such disturbance.
(v) The party whose performance is prevented by Force Majeure must provide
notice to the other party. Initial notice may be given orally; however, written
notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.
(vi) Notwithstanding clauses (h)(ii) and (h)(iii) of this Gas Annex, the parties
may agree to alternative Force Majeure provisions in a Confirmation executed in
writing by both parties.
If the pre-printed form portion of this Agreement is the 2002 ISDA Master
Agreement form, Section 5(b)(ii) of this Agreement shall not apply to any Gas
Transaction.

(i)   Limitation of Liability

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
GAS TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY. SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL
OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY
HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS

-5-



--------------------------------------------------------------------------------



 



OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER
ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.

(J)   Certain Amendments to this Agreement for Gas Transactions

  (i)   Section 5(a)(i). With respect to all Gas Transactions, the words “or
delivery under Section 2(a)(i) or 2(e)” in the second line of Section 5(a)(i) of
this Agreement and, if the pre-printed form portion of this Agreement is the
2002 ISDA Master Agreement form, the words “or the first Local Delivery Day in
the case of any such delivery” and “, in each case,” in the third and fourth
lines of Section 5(a)(i) of this Agreement, are hereby deleted.     (ii)  
Section 5(a)(ii). With respect to all Gas Transactions, the words “or delivery
under Section 2(a)(i) or 2(e)” in the second line of Section 5(a)(ii) are hereby
deleted and the words “or to deliver or receive Gas, the exclusive remedy for
which is provided in clause (b)(ii) of the Gas Annex to the Schedule” are hereby
added at the end of the parenthetical of Section 5(a)(ii) if the pre-printed
form portion of this Agreement is the 1992 ISDA Master Agreement form or Section
5(a)(ii)(l) if the pre-printed form portion of this Agreement is the 2002 ISDA
Master Agreement form.     (iii)   Section 5(a)(v,). With respect to all Gas
Transactions, (A) if the pre-printed form portion of this Agreement is the 1992
ISDA Master Agreement, the parenthetical “(other than by failing to make a
delivery)” is inserted after the word “defaults” in clause (1) of
Section 5(a)(v) and the words “or delivery” in clause (2) of Section 5(a)(v) of
this Agreement are deleted; and (B) if the pre-printed form portion of this
Agreement is the 2002 ISDA Master Agreement, the words “(including any delivery
due on the last delivery or exchange date of) a Specified Transaction or” in
clause (3) of Section 5(a)(v) of this Agreement are deleted.

(k)   Definitions. For purposes of this Gas Annex, the following definitions
apply:

  (i)   “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.     (ii)   “British thermal unit” or “Btu” shall mean the International
BTU, which is also called the Btu (IT).     (iii)   “Buyer” shall mean the party
receiving Gas under a Gas Transaction.     (iv)   “Contract Price” shall mean
the amount expressed in U.S. Dollars per MMBtu to be paid by Buyer to Seller for
the purchase of Gas as agreed to by the parties in a Gas Transaction.     (v)  
“Contract Quantity” shall mean the quantity of Gas to be delivered and taken as
agreed to by the parties in a Gas Transaction.     (vi)   “Cover Standard” shall
mean that if there is an unexcused failure to take or deliver any quantity of
Gas pursuant to this Gas Annex, then the performing party shall use commercially
reasonable efforts to (i) if Buyer is the performing party, obtain Gas, (or an
alternate fuel if elected by Buyer and replacement Gas is not available),or
(ii) if Seller is the performing party, sell Gas, in either case, at a price
reasonable for the delivery or production area, as applicable, consistent with:
the amount of notice provided by the nonperforming party; the immediacy of the
Buyer’s Gas consumption needs or Seller’s Gas sales requirements, as applicable;
the quantities involved; and the anticipated length of failure by the
nonperforming party.

-6-



--------------------------------------------------------------------------------



 



  (vii)   “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.    
(viii)   “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a Gas Transaction.     (ix)   “Delivery
Point(s)” shall mean such point(s) as are agreed to by the parties in a Gas
Transaction.     (x)   “EFP” shall mean, when used in a Confirmation of a Gas
Transaction, the purchase, sale or exchange of natural Gas as the “physical”
side of an exchange for physical transaction involving gas futures contracts.
EFP shall incorporate the meaning and remedies of “Firm”, provided that a
party’s excuse for nonperformance of its obligations to deliver or receive Gas
will be governed by the rules of the relevant futures exchange regulated under
the U.S. Commodity Exchange Act (7 U.S. Code 1, as amended).     (xi)   “Firm”
shall mean that either party may interrupt its performance without liability
only to the extent that such performance is prevented for reasons of Force
Majeure; provided, however, that during Force Majeure interruptions, the party
invoking Force Majeure may be responsible for any Imbalance Charges as set forth
in clause (c)(iii) of this Gas Annex related to its interruption after the
nomination is made to the Transporter and until the change in deliveries and/or
receipts is confirmed by the Transporter.     (xii)   “Gas” shall mean any
mixture of hydrocarbons and noncombustible gases in a gaseous state consisting
primarily of methane.     (xiii)   “Imbalance Charges” shall mean any fees,
penalties, costs or charges (in cash or in kind) assessed by a Transporter for
failure to satisfy the Transporter’s balance and/or nomination requirements.    
(xiv)   “Interruptible” shall mean that either party may interrupt its
performance at any time for any reason, whether or not caused by an event of
Force Majeure, with no liability, except such interrupting party may be
responsible for any Imbalance Charges as set forth in clause (c)(iii) of this
Gas Annex related to its interruption after the nomination is made to the
Transporter and until the change in deliveries and/or receipts is confirmed by
Transporter.     (xv)   “MMBtu” shall mean one million British thermal units,
which is equivalent to one dekatherm.     (xvi)   “Month” shall mean the period
beginning on the first Day of the calendar month and ending immediately prior to
the commencement of the first Day of the next calendar month.     (xvii)  
“Payment Date” shall mean the payment date for Gas Transactions under this Gas
Annex, as specified in clause (l)(5) of this Gas Annex.     (xviii)   “Receiving
Transporter” shall mean the Transporter receiving Gas at a Delivery Point, or
absent such receiving Transporter, the Transporter delivering Gas at a Delivery
Point.     (xix)   “Scheduled Gas” shall mean the quantity of Gas confirmed by
Transporter(s) for movement, transportation or management.     (xx)   “Seller”
means the party delivering Gas under a Gas Transaction.     (xxi)   “Spot Price”
as referred to in clause (b)(ii) of this Gas Annex shall mean the price
published as the Spot Price Index for the relevant Day; provided, if there is no
single price published as the Spot Price Index for such location for such Day,
but there is published a range of prices, then the Spot Price shall be the
average of such high and low prices. If no price or range of prices is published
for such Day, then the Spot Price shall be the average of the following: (i) the
price (determined as stated above) for the first Day for which a price or range
of prices is published that next precedes the relevant Day; and (ii) the price
(determined as stated above) for the first Day for which a price or range of
prices is published that next follows the relevant Day.     (xxii)   “Spot Price
Index” shall mean, with respect to a Gas Transaction, unless otherwise specified
in the Confirmation for that Transaction, the “Daily Midpoint” price set forth
in Gas Daily (published by Platts), or any successor publication, in the column
“Daily Price Survey” under the listing applicable to the geographic location
closest in proximity to the Delivery Point(s) for the relevant Day or, if an
alternative index or price is specified in clause (l)(6) below, such alternative
index or price.     (xxiii)   “Transporter(s)” shall mean all Gas gathering or
pipeline companies, or local distribution companies, acting in the capacity of a
transporter, transporting Gas for Seller or Buyer upstream or downstream,
respectively, of the Delivery Point pursuant to a particular Gas Transaction.

-7-



--------------------------------------------------------------------------------



 



(l)   Elective Provisions

     1. (a)(ii) — Outstanding Gas Transactions. This Gas Annex shall apply to
the following pre-existing Gas Transactions pursuant to clause (a)(ii):
           Option A: All Gas Transactions outstanding between the parties as of
the date this Gas Annex becomes effective.
           Option B: The Gas Transactions listed in Schedule I to this Gas
Annex.
           Option C: None of the Gas Transactions between the parties that were
executed prior to the date this Gas Annex becomes effective.
     If none of the above options is selected, Option A shall apply.
     2. (a)(iii) — Outstanding Gas Credit Support
           Outstanding Gas Credit Support held by a party in connection with
Outstanding Gas Transactions shall be deemed to have been delivered under and in
connection with this Agreement pursuant to clause (a)(iii).
     If not checked, not applicable.
     3. (b)(ii) — Performance Obligation (remedy for breach of Firm obligation)
           Option A: Cover Standard
           Option B: Spot Price Standard
     If neither option is selected, Option A shall apply.
     4. (e) — Taxes
           Option A: Buyer Pays At and After Delivery Point
           Option B: Seller Pays Before and At Deliver Point
     If neither option is selected, Option A shall apply.
     5. (f)(ii) — Payment Date
           Option A: the later of the 25th Day of Month following Month of
delivery or 10 Days after receipt of the invoice by Buyer (provided that if the
Payment Date is not a Local Business Day, payment is due on the next Local
Business Day following that date).
           Option B: the later of the Day of Month following Month of delivery
or 10 Days after receipt of the invoice by Buyer (provided that if the Payment
Date is not a Local Business Day, payment is due on the next Local Business Day
following that date).
           Option C: Notwithstanding anything to the contrary in the Schedule,
payments with respect to both Gas Transactions and Power Transactions (as
defined separately in the Schedule) will be netted and payable on or before the
later of the 20th Day of Month following Month of delivery or 10 Days after
receipt of the invoice by Buyer (provided that if the Payment Date is not a
Local Business Day, payment is due on the next Local Business Day following that
date).
           Option D: Notwithstanding anything to the contrary in the Schedule,
payments with respect to both Gas Transactions and Power Transactions (as
defined separately in the Schedule) will be netted and payable on or before the

-8-



--------------------------------------------------------------------------------



 



later of the 25th Day of Month following Month of delivery or 10 Days after
receipt of the invoice by Buyer (provided that if the Payment Date is not a
Local Business Day, payment is due on the next Local Business Day following that
date).
     If none of the above options is selected, Option A shall apply.

  6.   (k)(xxii) — Alternative to Spot Price Index. The parties have selected
the following alternative index as the Spot Price Index:                      If
no index is specified, the Spot Price Index specified in clause (l)(xxi)
applies.

(m) Notices for Gas Transactions

      PARTY A   PARTY B Invoices:   Invoices:
 
   
As set forth in Part 4 of the Schedule unless otherwise set forth below:
  Asset forth in Part 4 of the Schedule unless otherwise set forth below:
 
   
Attn:
  Attn:
 
   
 
Phone:
 
 
 Phone:
 
   
 
Facsimile:
 
 
 Facsimile:
 
   
 
 
 
 
 
   
Nominations:
  Nominations:
As set forth in Part 4 of the Schedule unless otherwise set forth below:
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
 
   
Attn:
  Attn:
 
   
 
Phone:
 
 
 Phone:
 
   
 
Facsimile:
 
 
 Facsimile:
 
   
 
 
 
 
 
   
Confirmations:
  Confirmations:
As set forth in Part 4 of the Schedule unless otherwise set forth below:
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
 
   
Attn:
  Attn:
 
   
 
Phone:
 
 
 Phone:
 
   
 
Facsimile:
 
 
 Facsimile:
 
   
 
 
 
 

-9-



--------------------------------------------------------------------------------



 



      Option Exercise:   Option Exercise:
 
   
As set forth in Part 4 of the Schedule unless otherwise set forth below:
  As set forth in Part 4 of the Schedule unless otherwise set forth below:
 
   
Attn:
  Attn:
 
   
 
Phone:
 
 
 Phone:
 
   
 
Facsimile:
 
 
 Facsimile:
 
   
 
 
 
 

              o Wire Transfer .or. o ACH (check one box):   o Wire Transfer .or.
o ACH (check one box):
 
    As set forth in Part 4 of the Schedule unless otherwise set forth below:  
As set forth in Part 4 of the Schedule unless otherwise set forth below:
 
           
Bank:
      Bank:    
 
           
ABA:
      ABA:    
 
           
Account:
      Account:    
 
           
Other Details
      Other Details:    
 
           

(n) Other Provisions/Modifications to this Gas Annex.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT F
SUBORDINATION AGREEMENT
     This Subordination Agreement dated as of
                                         (this “Subordination Agreement”), is
made by (i)                                          the (the “Subordinated
Creditors”), (ii)                      (the “Debtors”), and (iii) Citibank,
N.A., as Administrative Agent, in favor of the Agents and the Banks.
INTRODUCTION
     This Subordination Agreement is entered into in connection with the Credit
Agreement dated as of February 23, 2007 (as amended or otherwise modified from
time to time, the “Credit Agreement”) among Citibank, N.A., Calyon New York
Branch and                     . The Subordinated Creditors and Debtors are
entering this Subordination Agreement pursuant to the terms of the Credit
Agreement. In consideration of the foregoing, the Subordinated Creditors, the
Debtors and the Administrative Agent hereby agree as follows:
SECTION 1. Subordination. The Subordinated Obligations shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to the prior payment and performance of all Senior Obligations, whether
now outstanding or hereafter incurred:
     1.1. Subordination. Except as set forth in this Section 1.1, until the date
that all Senior Obligations are Performed in Full, all Qualifying Hedges are
terminated, the Counterparty removes each Bank as a party to the Credit
Agreement and the Counterparty notifies the Senior Creditors that all of the
foregoing have occurred (the “Termination Date”), no Debtor shall directly or
indirectly, declare, order, pay, make or set apart any sum or any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including, without limitation, in substance or
legal defeasance), sinking fund or other payment with respect to, make any
delivery related to, or otherwise perform, the Subordinated Obligations, and the
Holders of the Subordinated Obligations shall not accept, take or receive, by
payment, delivery or otherwise, in cash or in kind, by’ way of setoff, or in any
other manner, from or on behalf of any Debtor the whole or any part of any sums
that may now or hereafter be owing to, or any Property that may at any time be
deliverable to, the Holders of the Subordinated Obligations on account of the
Subordinated Obligations (other than Restructuring Securities). Subject to the
conditions set forth herein (including, without limitation, Sections 1.2 and 1.5
of this Subordination Agreement), the Debtors may pay and deliver to the Holders
of Subordinated Obligations, and the Holders of Subordinated Obligations may
accept and receive on account of the Subordinated Obligations, Permitted
Payments and Permitted Deliveries.
     1.2. Bankruptcy, Etc. In the event of any Proceeding with respect to any
Debtor, the holders of Senior Obligations shall be entitled to have Performed in
Full all Senior Obligations before the Holders of the Subordinated Obligations
are entitled to receive payment, delivery or other performance in respect of any
Subordinated Obligations (other than Restructuring Securities) and, to that end,
the holders of Senior Obligations shall be entitled to receive for application
in payment thereof any payment or distribution of any kind or character, whether
in cash or property (including securities), which may be payable or deliverable
in any such Proceeding in respect of the Subordinated Obligations, including,
without limitation, any Cash or property payable or deliverable by reason of the
payment of any other obligation of a Debtor that is subordinated to the
Subordinated Obligations (other than Restructuring Securities).

 



--------------------------------------------------------------------------------



 



     1.3. Proofs of Claim; Etc. In the event of any Proceeding referred to in
Section 1.2 above, if any Holder of Subordinated Obligations has not filed any
proof of claim or other instrument of similar character necessary to enforce the
obligations of any Debtor in respect of the Subordinated Obligations (a “Proof
of Claim”) held by such Holder within 30 days before the expiration of the time
to file the same, then in such event the Administrative Agent may, as
attorney-in-fact for such Holder of Subordinated Obligations, duly file such
Proof of Claim, and each Holder of Subordinated Obligations appoints the
Administrative Agent as an attorney-in-fact for such Holder of Subordinated
Obligations for the limited purpose of filing any such Proof of Claim in
accordance with the terms of this Section 1.3. In the event the Administrative
Agent makes any filing in accordance with the authority granted hereby, no
Holder of Subordinated Obligations shall be entitled to amend or otherwise
modify such filing without the prior, written consent of the Administrative
Agent. Notwithstanding the foregoing, each Holder of Subordinated Obligations
shall nevertheless retain, exclusively, all rights to enforce and to vote all
Proofs of Claim and otherwise to act in any Proceeding in its capacity as a
Holder of Subordinated Obligations (including the right to vote to accept or
reject any plan of reorganization, composition, arrangement or liquidation) to
the extent provided by applicable law. Except as expressly set forth in this
Subordination Agreement, the Holders of Subordinated Obligations shall not be
deemed to have waived or relinquished any rights that they may have with respect
to any claims or otherwise in connection with any Proceeding and hereby reserve
all such rights.
     1.4. No Waiver of Default. The failure of any Debtor to make any payment or
delivery with respect to the Subordinated Obligations by reason of the operation
of this Subordination Agreement shall not be construed as preventing the
occurrence of a default under the Subordinated Obligations or the accrual of
default interest in accordance with the terms of the Subordinated Obligations.
     1.5. Standstill. No Holder of Subordinated Obligations shall take any
Collection Action during the continuance of any Event of Default or any Present
Value Deficiency; provided that the restrictions contained in this Section 1.5
shall not apply after the commencement of any Proceeding with respect to any
Debtor (other than any such Proceeding initiated by a Holder of Subordinated
Obligations).
     1.6. Turnover. If any Holder of the Subordinated Obligations shall have
received any payment, delivery or distribution of assets of a Debtor of any kind
or character (including any such payment or distribution which may be payable or
deliverable by reason of the payment of any other obligation of a Debtor that is
subordinated to the payment of the Subordinated Obligations), in violation of
this Agreement, then such payment or distribution shall be deemed to have been
received by the Holders of the Subordinated Obligations in trust for the benefit
of the holders of the Senior Obligations and such payment, delivery or
distribution shall be paid over or delivered forthwith to the Administrative
Agent for the holders of the Senior Obligations or, to the extent required by
applicable law, to the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee, agent, representative or other Person making payment or
distribution of assets of the applicable Debtor, for application to the payment
of all Senior Obligations remaining unpaid, to the extent necessary for all
Senior Obligations to be Performed in Full; provided that, if any such assets
are tangible goods, the holders of the Senior Obligations may elect to have the
Holders of the Subordinated Obligations deliver forthwith to the Administrative
Agent Cash in an amount equal to the fair market value of such assets in lieu of
delivery of such assets.
     1.7. Limitation on Amendments. The Debtors and the Holders of Subordinated
Obligations will not amend, supplement or otherwise modify any of the terms or
provisions of this Subordination Agreement without the prior written consent of
the Required Banks.
     1.8. No Impairment of Senior Rights. No right of any present or future
holder of any Senior Obligations to enforce subordination as herein provided
shall at any time or in any way be prejudiced or impaired by any failure to act
on the part of any Debtor, or by any noncompliance by any Debtor with the

 



--------------------------------------------------------------------------------



 



terms, provisions and covenants of this Subordination Agreement, regardless of
any knowledge thereof that any such holder of Senior Obligations may have or be
otherwise charged with or any amendment or modification of or supplement to the
Credit Documents or any exercise or non-exercise of any right, power or remedy
under or in respect of the Senior Obligations.
     1.9 No Impairment of Subordinated Rights. The provisions hereof are solely
for the purpose of defining the relative rights of the holders of Senior
Obligations, on the one hand, and the Holders of the Subordinated Obligations,
on the other hand, and nothing herein shall impair, as between any Debtor and
the Holder of the Subordinated Obligations, the obligation of each Debtor to pay
to the Holders of the Subordinated Obligations the entire amount thereof in
accordance with the terms thereof, subject to the rights of holders of Senior
Obligations as herein provided.
     1.10. Subrogation. Following the Termination Date, in the event cash or
other property otherwise payable to the Holders of Subordinated Obligations
shall have been applied pursuant to this Agreement (or otherwise) to the Senior
Obligations, then the Holders of the Subordinated Obligations shall be
subrogated to the rights of the holders of the Senior Obligations to receive
payments or distributions of assets made on or in respect of Senior Obligations
until all amounts constituting Subordinated Obligations shall be paid in full,
and, for the purposes of such subrogation, no payments to the holders of Senior
Obligations of any cash, property, stock or obligations to which the Holders of
the Subordinated Obligations would be entitled shall, as between the Debtors,
creditors (other than the holders of Senior Obligations) and the Holders of the
Subordinated Obligations, be deemed to be a payment by the Debtors to or on
account of Senior Obligations; provided that in no event will the Holders of
Subordinated Obligations have any right, title or interest in any Collateral,
letter of credit existing for the benefit of any holder of Senior Obligations or
other security, all of which may be released, returned, applied to obligations
or otherwise dealt with in such manner as the Senior Creditors may elect.
     1.11. Notices to Holders of Subordinated Obligations. All notices provided
for under this Subordination Agreement shall be in writing and shall be deemed
to have been validly given only (1) after receipt of confirmation or answer back
if sent by telecopy, or other similar facsimile transmission, (2) one Business
Day after deposit with a reputable overnight courier service for next Business
Day delivery with all charges prepaid, or (3) when delivered, if hand-delivered
by messenger, in each case addressed to the party to be notified as follows:
(a) if to any Holder of Subordinated Obligations listed on the signature pages
hereto, addressed to such Holder at the address specified for such
communications on such signature pages, or at such other address as such Holder
shall have specified to the Administrative Agent in writing, (b) if to any other
Holder of any Subordinated Obligations, addressed to such other Holder at such
address as such other Holder shall have specified to the Administrative Agent in
writing or, if any such other Holder shall not have so specified an address to
the Administrative Agent, then addressed to such other Holder in care of the
Counterparty at the Counterparty’s address for notice provided in the Credit
Agreement (and the Counterparty hereby agrees to promptly forward any such
notice so received to the intended recipient using the last known address for
such recipient in the Counterparty’s records, but its failure to do so shall not
affect the validity of such notice), (c) if to the Administrative Agent,
addressed to it at its address for notice provided in the Credit Agreement, or
at such other address as the Administrative Agent shall have specified for
itself to the Holders of Subordinated Obligations by notice and (d) if to any
Debtor, addressed to it at its address for notice provided in the Credit
Agreement, or at such other address as such Debtor shall have specified for
itself by notice to the Administrative Agent and the Holders of the Subordinated
Obligations. Upon request by the Administrative Agent, the Counterparty shall
promptly provide a list of each Holder of Subordinated Obligations including the
last known address for such Holder.
     1.12. Acknowledgment of Subordination. Each Holder of the Subordinated
Obligations acknowledges and agrees that:

 



--------------------------------------------------------------------------------



 



          (1) the holders of Senior Obligations have relied on the terms and
provisions of this Subordination Agreement in executing and delivering the
Credit Agreement and in entering into Qualifying Hedges contemplated thereby and
shall continue to rely on such terms and provisions in entering into Qualifying
Hedges from time to time, and the provisions of this Subordination Agreement are
for the benefit of and may be enforced by the holders of the Senior Obligations;
and
          (2) the Holders of the Subordinated Obligations will not challenge the
validity or enforceability of the subordination provisions contained in this
Subordination Agreement.
     1.13. Reinstatement. Each Holder of Subordinated Obligations agrees that
the provisions of this Subordination Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time any payment (in whole or in
part) of any of the Senior Obligations is rescinded or must otherwise be
restored by any holder of Senior Obligations by court order, following the
insolvency, bankruptcy or reorganization of any Debtor, or otherwise, as though
such payment had not been made.
SECTION 2. Definitions. Capitalized terms used herein, but not defined herein
shall have the meanings set forth for such terms in the Credit Agreement. The
following terms shall have the following meanings:
     “Cash” shall mean lawful money of the United States of America and any
other payment in Dollars acceptable to the Administrative Agent.
     “Collection Action” shall mean (a) any suit or any commencement of any
other legal action against any Debtor to enforce payment of or collect the whole
or any part of the Subordinated Obligations, (b) acceleration of the maturity of
any of the Subordinated Obligations, (c) commencement or initiation of any
Proceeding against any Debtor, (d) any action under the provisions of any state,
local, federal or foreign law, including, without limitation, the Uniform
Commercial Code, or under any contract or agreement, to enforce any Lien
against, or foreclose upon, any property of any Debtor or (e) any demand on any
Debtor for any payment on account of the Subordinated Obligations; provided,
however, that the term “Collection Action” shall not include any suit or action
initiated or maintained to prevent the loss of a claim as a result of the
running of any applicable statute of limitations or other similar restriction on
claims.
     “Holder of Subordinated Obligations” shall mean each Subordinated Creditor
and the successors and assigns of any Subordinated Creditor or other Holder of
Subordinated Obligations.
     “Performed in Full” shall mean, (i) as to any Senior Obligations that are
monetary obligations, payment in full of such Senior Obligations in Cash, and
(ii) as to any Senior Obligations that are not monetary obligations, performance
in full of such Senior Obligations.
     “Permitted Deliveries” shall mean deliveries made when no Event of Default
exists and no Present Value Deficiency exists.
     “Permitted Payments” shall mean payments made when no Event of Default
exists and no Present Value Deficiency exists.
     “Proceeding” shall mean, with respect to any Person, any insolvency or
bankruptcy proceedings by or against such Person or its assets, or any
receivership, liquidation, reorganization, arrangement or other similar
proceedings in connection therewith, or any proceedings for liquidation,
dissolution or other winding-up of any such Person whether or not involving
insolvency or bankruptcy or any assignment for the benefit of creditors.

 



--------------------------------------------------------------------------------



 



     “Restructuring Securities” shall mean (i) debt securities of any Debtor, as
reorganized or readjusted, provided for by a plan of reorganization or
readjustment authorized by an order or decree of a court of competent
jurisdiction in a Proceeding under any applicable law, so long as such
securities (a) are subordinated in right of payment to all Senior Obligations
and to all debt securities issued in exchange for Senior Obligations to the same
extent as, or to a greater extent than, the Subordinated Obligations are so
subordinated as provided for in this Subordination Agreement and (b) have terms
that are no less favorable to the holders of Senior Obligations than the terms
set forth in this Subordination Agreement; (ii) equity securities of any Debtor,
as reorganized or readjusted, provided for by a plan of reorganization or
readjustment authorized by an order or decree of a court of competent
jurisdiction in a Proceeding under any applicable law, so long as (a) the
holders of Senior Obligations receive (1) debt securities and equity securities
(and such equity securities are senior to the equity securities received by
Holders of the Subordinated Obligations), (2) solely equity securities, and such
equity securities are senior to the equity securities received by the Holders of
the Subordinated Obligations, or (3) solely debt securities and (b) the equity
securities received by the Holders of the Subordinated Obligations, if any, do
not contain a mandatory redemption date (or require dividends to be paid on a
date) that is earlier than the mandatory redemption date or final maturity date
of the securities received by the holders of the Senior Obligations; or
(iii) common equity of a Debtor, provided, however, that if such equity is
received in connection with a Proceeding, it must satisfy the requirements of
clause (ii) above.
     “Senior Creditors” shall mean the Banks (including, without limitation,
each Designated Affiliate of a Bank) and the Agents.
     “Senior Obligations” shall mean all Obligations now existing or hereafter
created (including, without limitation, any interest accruing subsequent to the
commencement of any case or proceeding, whether or not such interest is an
allowed claim under applicable law).
     “Subordinated Obligations” shall mean all liabilities of any Debtor to any
Holder of Subordinated Obligations under, in connection with or as a result of
any Hedge or any Debt, whether such liability arises by reason of contract, law,
equity, court order, substantive consolidation, piercing the corporate veil,
claims of mismanagement or fraud or otherwise, including, without limitation,
liabilities for payments, deliveries, principal, interest, fees, costs,
expenses, early termination amounts and other amounts.
SECTION 3. Subordination Absolute. This is an irrevocable agreement of
subordination and the Senior Creditors may, without notice to any Person and
without impairing or releasing the obligations of the Debtors or the Holders of
the Subordinated Obligations; (a) create Senior Obligations by entering into
Hedges or otherwise; (b) change the terms of or increase the amount of the
Senior Obligations by extending, rearranging, amending, supplementing or
otherwise modifying any of the Credit Documents or any Senior Obligations;
(c) sell, exchange, release, or otherwise deal with any letter of credit or any
collateral securing any Senior Obligations; (d) release any Person, including,
without limitation, any Debtor or any guarantor, liable in any manner for the
payment or collection of any Senior Obligations; (e) exercise or refrain from
exercising any rights against any Debtor or any other Person; and (f) apply any
sums received from whatever source, to the payment of the Senior Obligations, in
any order. The liability of each Holder of Subordinated Obligations under this
Subordination Agreement shall be absolute and unconditional irrespective of:
     (a) The lack of validity or unenforceability of the Senior Obligations or
any Credit Document for any reason whatsoever, including that the act of
creating the Senior Obligations is ultra vires, that the officers or
representatives executing the documents creating the Senior Obligations exceeded
their authority, that the Senior Obligations violate usury or other laws, or
that any Person has

 



--------------------------------------------------------------------------------



 



defenses to the payment of the Senior Obligations, including breach of warranty,
statute of frauds, bankruptcy, statute of limitations, lender liability, or
accord and satisfaction;
     (b) Any change in the time, manner, or place of payment of, or in any term
of, any of the Senior Obligations, any increase, reduction, extension, or
rearrangement of the Senior Obligations, any amendment, supplement, or other
modification of the Credit Documents, or any waiver or consent granted under the
Credit Documents, including waivers of the payment and performance of the Senor
Obligations;
     (c) Any release, exchange, subordination, waste, or other impairment
(including negligent, willful, unreasonable, or unjustifiable impairment) of any
collateral securing payment of the Senior Obligations; the failure of any Agent,
any Bank or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale, or other handling of any
collateral; the fact that any Lien or assignment related to any collateral for
the Senior Obligations shall not be properly perfected, or shall prove to be
unenforceable or subordinate to any other Lien or assignment;
     (d) Any full or partial release of any Person;
     (e) The failure to apply or the manner of applying payments, collateral or
the proceeds of collateral against the Senior Obligations;
     (f) Any change in the existence, organization or structure of any Person;
any change in the shareholders, directors, or officers of any Person; or the
insolvency, bankruptcy, liquidation, or dissolution of any Person or any defense
that may arise in connection with or as a result of any such insolvency,
bankruptcy, liquidation or dissolution;
     (g) The failure to give notice of any Hedge, notice of any amendment,
supplement, or other modification of any Credit Document, notice of the
execution of any document or agreement creating new Senior Obligations, notice
of any default or event of default, however denominated, under the Credit
Documents, notice of intent to demand, notice of demand, notice of presentment
for payment, notice of nonpayment, notice of intent to protest, notice of
protest, notice of grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, notice of bringing of suit, notice of any Person’s
transfer of Senior Obligations, notice of the financial condition of or other
circumstances regarding any Person, notice of any Event of Default, any Present
Value Deficiency or any other Present Value Matter or any other notice of any
kind relating to the Senior Obligations;
     (h) Any payment or grant of collateral by any Person to any Bank, Agent or
other Person being held to constitute a preference under bankruptcy laws, or for
any reason any Bank, Agent or other Person is required to refund such payment or
release such collateral;
     (i) Any other action taken or omitted which affects the Senior Obligations,
whether or not such action or omission prejudices any Holder of Subordinated
Obligations;
     (j) Any claim or right of set-off that any Holder of Subordinated
Obligations may have; and
     (k) Any other circumstances which might otherwise constitute a defense
available to, or a discharge of any Person.

 



--------------------------------------------------------------------------------



 



SECTION 4. Miscellaneous.

4.1.   At the request of any Senior Creditor in writing, the Holders of the
Subordinated Obligations will cause all Subordinated Obligations to be evidenced
by a writing evidencing such Subordinated Obligations and will inscribe a
statement or legend thereon to the effect that the Subordinated Obligations
evidenced by such writing are subordinate to the Senior Obligations in the
manner and to the extent set forth in this Subordination Agreement.

4.2.   The Holders of the Subordinated Obligations shall not assign or otherwise
transfer to any other Person any interest in the Subordinated Obligations unless
such Holder causes the assignee or other transferee to execute and deliver to
the Senior Creditors a subordination agreement in substantially the form of this
Subordination Agreement.

4.3   The provisions of Article VII of the Credit Agreement shall inure to the
benefit of the Administrative Agent with respect to this Subordination Agreement
and shall be binding on the parties hereto. Without limiting the generality of
the foregoing, the Administrative Agent shall have no duty or responsibility to
any Debtor or any Holder of Subordinated Obligations.

4.4   Each Debtor and each Subordinated Creditor hereby represents and warrants
to the Senior Creditors that the execution, delivery and performance of this
Subordination Agreement by such Debtor or Subordinated Creditor, as the case may
be, do not contravene any restriction under any material agreement binding on or
affecting such Debtor or Subordinated Creditor, as the case may be.

SUBORDINATED CREDITORS:
 
 
   

Address:
       
 
 
 
   

 
   

Address:
       
 
 
 
   

DEBTORS:
 
 
   

 
   

          ADMINISTRATIVE AGENT:

CITIBANK, N.A, as Administrative Agent
    By:         Authorized Officer         

 



--------------------------------------------------------------------------------



 



EXHIBIT G
COUNTERPARTY DAILY REPORT
As of [Date]

                                                                               
          COUNTERPARTY   COMMODITY     PHY     OTC     DELIVERY     TRADE    
BUY SELL     MONTHLY     VALUATION     PREMIUM     STRIKE         CD   CD    
FIN     TRADE SEQ     PERIOD     DT     CD     DAILY CD     PR     PR     PR    
CURVE NM  
Bank I
                                                                               
       
Q. Hedge 1
                                                                               
       
Q. Hedge 2
                                                                               
       
 
                                                                               
       
 
                                                                               
       
 
                                                                               
       
Bank II
                                                                               
       
Q. Hedge 1
                                                                               
       
Q. Hedge 2
                                                                               
       
 
                                                                               
       
 
                                                                               
       
 
                                                                               
       
Bank III
                                                                               
       
Q. Hedge 1
                                                                               
       
Q. Hedge 2
                                                                               
       
 
                                                                               
       
 
                                                                               
       
 
                                                                               
       
 
                                                                               
       

The Other Present Value Obligations Amount is $________________.
The aggregate amount referred to in clause (ii) of the definition of Aggregate
Net MTM Exposure set forth in the Credit Agreement to which this report pertains
is $________________.

 



--------------------------------------------------------------------------------



 



                                                                          CALL
PUT     TRADE TYPE     CURVE TYPE     CURRENCY     PRICE UOM     UOM     RISK
MANAGER     STRATEGY     QTY   CD     CD     CD     CD     CD     CD     CD    
DESCR  
Bank I
                                                               
Q. Hedge 1
                                                               
Q. Hedge 2
                                                               
 
                                                               
 
                                                               
 
                                                               
Bank II
                                                               
Q. Hedge 1
                                                               
Q. Hedge 2
                                                               
 
                                                               
 
                                                               
 
                                                               
Bank III
                                                               
Q. Hedge 1
                                                               
Q. Hedge 2
                                                               
 
                                                               
 
                                                               
 
                                                               
 
                                                               

 



--------------------------------------------------------------------------------



 



EXHIBIT H
COMPUTATION AGENT DAILY REPORT

                  Bank   Net MTM   Is RMT   If yes, Has Bank   Credit Adjusted
Code   Exposure   Exposed to Banks   Margined Correctly**   Net MTM Exposure    
A*   Yes/No   Yes/No   B*
Bank I
  $           $
Bank Il
  $           $
Bank III
  $           $
Bank IV
  $           $         Sum of Credit Adjusted net MTM Exposure for All Banks  
$         If (B<0), then do not continue (PV Deficiency does not exist)        
Continue with calculation below?    

             
Acceptable Credit Support
  C      $  
Aggregate amount referred to in clause (ii) of the definition of Aggregate Net
MTM Exposure set forth in the Credit Agreement to which this report pertains
  D      $
Aggregate Net MTM Exposure
  (B+D–C) = E      $
Other Present Value Obligations Amount
  F      $
Aggregate Net MTM Exposure + Other Present Value Obligations
  (E+F) = G      $
Present Value
  H      $
Present Value Ratio
  (H/G) = I        
 
           
Does a Present Value Deficiency exist?
  [0 <I < (1.50 to 1.00)]        

The following information is required only as each Bank, if any, that has not
provided the amount of collateral required by the ISDA Master Agreement to which
such Bank is party;

                            Amount of Collateral   Bank   Applicable Credit
Support   Amount of Collateral   Provided by   Code   Threshold**   Required by
Bank**   Bank**  
Bank l
  $          
Bank II
  $          
Bank III
  $          
Bank IV
  $          

 

*   Amounts in parentheses are negative

 



--------------------------------------------------------------------------------



 



 

**   Provided by Collateral Agent as to any Bank that has not provided the
amount of collateral required by the ISDA Master Agreement to which such Bank is
a party. The Computation Agent may assume that each Bank is correctly margined,
except to the extent notified otherwise pursuant to the last sentence of
Section 7.1 of the Credit Agreement to which this report pertains.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ACCEPTABLE LETTER OF CREDIT

Beneficiary:     Calyon New York Branch
as Collateral Agent
1301 Avenue of the Americas
New York, New York 10019
Attn: Gener David
Telephone: 212-261-7411
Fax: 212-917-5440

Applicant:
Williams Production RMT Company (“RMT”)
One Williams Center, Suite 5000
Tulsa, Oklahoma 74172
Effective Date: ____________
Expiry Date:    ________________ (subject to extension as set forth herein)

 



--------------------------------------------------------------------------------



 



We hereby issue our Irrevocable Letter of Credit Number ___________ (this
“Letter of Credit”), in favor of the Beneficiary as Collateral Agent under the
Credit Agreement dated as of February 23, 2007 among RMT, Williams Production
Company, LLC, Calyon New York Branch, Citibank, N.A. and _________, as amended
or otherwise modified from time to time (the “Credit Agreement”). This Letter of
Credit is issued for the account of the Applicant named above for the benefit of
the Beneficiary. This Letter of Credit is available at sight in one or more
drawings for up to an aggregate amount not to exceed the Maximum Credit Amount
(as herein defined) against presentation of a sight draft and a certificate in
the form of Annex A hereto to [name of issuing bank] (the “Issuing Bank”) at
[New York address of issuing bank] (the “Location”) on any Business Day (as
herein defined) on or prior to the Expiry Date. Partial drawings are permitted.
The “Maximum Credit Amount” is __________________________ United States Dollars
(U.S. $__________________________). A “Business Day” is any day other than a
Saturday, Sunday or any other day which is a legal holiday or a day on which
banking institutions are permitted to be closed in New York City.
This Letter of Credit expires at the close of business at the Location on the
Expiry Date, but such Expiry Date shall be automatically extended for a period
of one year from the present or any future Expiry Date, unless you receive
notice from the Issuing Bank at least twenty (20) days prior to such Expiry Date
that the Issuing Bank elected not to further extend this Letter of Credit.
We hereby engage with you that all documents drawn under and in compliance with
the terms of this Letter of Credit will be duly honored. This Letter of Credit
is subject to the International Standby Practices (ISP98). This Letter of Credit
shall be deemed to be made under the laws of the State of New York, including
Article 5 of the Uniform Commercial Code, and shall, as to matters not governed
by the International Standby Practices (ISP98), be governed by and construed in
accordance with the laws of the State of New York, excluding any choice of law
provisions or conflict of law principles which would require reference to the
laws of any other jurisdiction.
This Letter of Credit is transferrable in its entirety (but not in part) at any
time, and from time to time, to any entity that is then the “Collateral Agent”
under the Credit Agreement.
Regards,
[Name of Issuing Bank]
______________________________
Authorized Bank Representative

 



--------------------------------------------------------------------------------



 



ANNEX A TO LETTER OF CREDIT NO. __________________________
FORM OF DRAW CERTIFICATE
                     ________________, _____
[Name and address of Issuing Bank]
     re: Your Irrevocable Letter of Credit No. ____________ (the “Letter of
Credit”)
Ladies and Gentlemen:
The undersigned is the Collateral Agent referred to in the Letter of Credit and
is making a drawing under the Letter of Credit in the amount of U.S.
$____________ (the “Drawing Amount”).
[choose only one of the following paragraphs:]
[The undersigned hereby certifies that: (a) the aggregate amount of Obligations
is U.S.$_________, (b) the Drawing Amount does not exceed the aggregate amount
of the Obligations and (c) the sum of the Drawing Amount plus all prior Drawing
Amounts previously paid by the Issuing Bank under the Letter of Credit does not
exceed the Maximum Credit Amount.]
[The undersigned hereby certifies that: (a) fewer than twenty (20) days remain
prior to the Expiry Date of the Letter of Credit, and (b) the sum of the Drawing
Amount plus all prior Drawing Amounts previously paid by the Issuing Bank under
the Letter of Credit does not exceed the Maximum Credit Amount.]

 



--------------------------------------------------------------------------------



 



[The undersigned hereby certifies that: (a) the Administrative Agent has
notified the undersigned that the senior unsecured long-term Dollar-denominated
debt of the Issuing Bank is rated lower than A by S&P or is rated lower than A2
by Moody’s or that either S&P or Moody’s has no rating for any such debt of the
Issuing Bank, and (b) the sum of the Drawing Amount plus all prior Drawing
Amounts previously paid by the Issuing Bank under the Letter of Credit does not
exceed the Maximum Credit Amount]
Capitalized terms used in this Draw Certificate have the meanings given such
terms in the Letter of Credit or in the Credit Agreement referred to in the
Letter of Credit.
Payment of the Drawing Amount should be made to the undersigned as follows:

__________________________________ [payment directly by wire to New York
account].

            [Name of Collateral Agent],
              as Collateral Agent



BY:

TITLE:


                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT J
NEW BANK AGREEMENT
     This New Bank Agreement dated as of ___________________ (this “Agreement”)
is by and among (i) Williams Production RMT Company, a Delaware corporation the
(“Counterparty”), and (ii) __________________ (“New Bank).
Preliminary Statements
     A. Pursuant to Section 2.8 of the Credit Agreement dated as of February 23,
2007 among the Counterparty, Williams Production Company, LLC, Citibank, N.A.,
Calyon and _____ [, as amended] (the “Credit Agreement”, terms used herein that
are defined therein and not defined herein are used herein as therein defined),
the Counterparty has the right, subject to the terms and conditions thereof, to
add to the Credit Agreement as Banks one or more Persons.
     B. The Counterparty desires to add the New Bank to the Credit Agreement as
a Bank, and the New Bank desires to be so added.
     Accordingly, the parties hereto agree as follows:
     Section 1. Addition of New Bank. Pursuant to Section 2.8 of the Credit
Agreement, the New Bank is hereby added to the Credit Agreement as a Bank. The
New Bank specifies as its initial address for notices the following:

         
 
  Address:    
 
  Attention:    
 
  Telecopy:    
 
  Email address:    

     The New Bank (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and its own decision to enter into this Agreement and to agree to the
various matters set forth herein and (ii) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank.
     Section 2. Appointment of Agents. The New Bank hereby appoints and
authorizes the Administrative Agent, the Computation Agent, the PV Determination
Agent and the Collateral Agent to take such action as Administrative Agent,
Computation Agent, PV Determination Agent and Collateral Agent, respectively, on
its behalf and to exercise such powers and discretion under the Credit Documents
as are delegated to the Administrative Agent, the Computation Agent, the PV
Determination Agent and the Collateral Agent, respectively, by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto.
     Section 3. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed

 



--------------------------------------------------------------------------------



 



shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
     Section 5. Bank Decisions. The New Bank acknowledges that it has,
independently and without reliance upon any Agent, the Joint Lead Arrangers or
any Bank and based on such financial statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and its
own decision to enter into this Agreement and to agree to the various matters
set forth herein. The New Bank also agrees that it will, independently and
without reliance upon any Agent, the Joint Lead Arrangers or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Credit Documents.
     Section 6. Representations and Warranties. The New Bank represents and
warrants to the Counterparty, each Agent and each Bank that its senior unsecured
long-term Dollar-denominated debt or deposit obligations are rated at least BBB
by S&P and Baa2 by Moody’s, determined consistent with Section 1.5 of the Credit
Agreement. Each party hereto represents and warrants to each other, each Agent
and each Bank as follows (except that the representation in clause (e) below is
made only by the Counterparty and not the New Bank):
          (a) Attached hereto (i) as Attachment A is a true and correct copy of
an ISDA master agreement executed by the Counterparty and the Bank (the
“Executed Master Agreement”) and (ii) as Attachment B is a list of all
differences between the Executed Master Agreement and Exhibit E to the Credit
Agreement.
          (b) The Executed Master Agreement is in substantially the form of
Exhibit E to the Credit Agreement.
          (c) The execution, delivery and performance by such party of this
Agreement and the Executed Master Agreement are within such party’s corporate
powers, have been duly authorized by all necessary corporate action of such
party, require, in respect of such party, no action by or in respect of, or
filing with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of law or regulation applicable to
such party or the charter or bylaws of such party or any judgment, injunction,
order, decree or agreement binding upon such party.
          (d) This Agreement and the Executed Master Agreement are legal, valid
and binding obligations of such party enforceable against such party in
accordance with their respective terms, except as the enforceability thereof may
be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.
          (e) After giving effect to this Agreement and all other New Bank
Agreements, no more than ten Banks will be party to the Credit Agreement.
     Section 7. Default. Without limiting any other event that may constitute an
Event of Default, in the event any representation or warranty of the
Counterparty set forth herein shall prove to have been incorrect in any material
respect when made, such event shall constitute an “Event of Default” under the
Credit Agreement.
     Section 8. Expenses. The Counterparty agrees to pay on demand all
reasonable out-of- pocket costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the Executed Master Agreement, including, without

 



--------------------------------------------------------------------------------



 



limitation, the reasonable fees and out-of-pocket expenses of external counsel
for the Administrative Agent with respect thereto.
     Section 9. Effectiveness. This Agreement shall become effective as of the
date on which the Administrative Agent shall have received counterparts of this
Agreement executed by the Counterparty and the New Bank.
     Section 10. Amendments. This Agreement may not be amended or modified,
except in accordance with Section 8.1 of the Credit Agreement.
     Section 11. Reliance. This Agreement is intended for the benefit of and may
be relied on by the parties hereto, the Banks, the Agents and the Joint Lead
Arrangers.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          COUNTERPARTY:

WILLIAMS PRODUCTION RMT COMPANY
    By:         Name:         Title:      

          NEW BANK:
        By:         Name:         Title:      

          Receipt acknowledged this _____ day of
___, _______________:

ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



          COMPUTATION AGENT:

CITIGROUP ENERGY INC.
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

Attachment A
[Exact copy of Executed Master Agreements]

 



--------------------------------------------------------------------------------



 



Attachment B
[List of differences between Executed Master Agreement and Credit Agreement
Exhibit E]

 



--------------------------------------------------------------------------------



 



EXHIBIT K
GUARANTY
Guarantee of Obligations of [Name of Designated Affiliate]
by [Name of Bank or parent of Bank]
Guarantee, dated as of [                    ], of [Name of Bank or parent of
Bank], (the “Guarantor”), in favor of Williams Production RMT Company, a
Delaware corporation (the “Counterparty”). Capitalized terms used herein that
are not defined herein, are not defined in the Agreement and are defined in the
Credit Agreement dated as of February 23, 2007 among the Counterparty,
                     and others, as amended or otherwise modified from time to
time, are used herein as therein defined.
1. Guarantee. In order to induce the Counterparty to enter into an ISDA Master
Agreement, dated as of the date hereof (the “Agreement”), with the Designated
Affiliate of [a subsidiary of] the Guarantor, [Name of Designated Affiliate]
(“Primary Obligor”), the Guarantor absolutely and unconditionally guarantees to
the Counterparty, its successors and permitted assigns, as primary obligor and
not as a surety, the prompt payment of all amounts payable by Primary Obligor
under the Agreement, whether due or to become due, secured or unsecured, joint
or several together with any and all expenses referred to under Section 11 of
the Agreement incurred by Counterparty in enforcing Counterparty’s rights under
this Guarantee (the “Obligations”) all without regard to any counterclaim,
set-off, deduction or defense of any kind which Primary Obligor or the Guarantor
may have or assert, and without abatement, suspension, deferment or diminution
on account of any event or condition whatsoever; provided however, that
Guarantor’s obligations under this Guarantee shall be subject to Primary
Obligor’s defenses and rights to set-off, counterclaim or withhold payment as
provided in the Agreement. Any capitalized term used herein and not otherwise
defined herein shall have the meaning assigned to it in the Agreement.
2. Nature of Guarantee. This Guarantee is a guarantee of payment and not of
collection. The Counterparty shall not be obligated, as a condition precedent to
performance by the Guarantor hereunder, to file any claim relating to the
Obligations in the event that Primary Obligor becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Counterparty to
file a claim shall not affect the Guarantor’s obligations hereunder. This
Guarantee shall continue to be effective or be reinstated if any payment to the
Counterparty by Primary Obligor on account of any Obligation is returned to
Primary Obligor or is rescinded upon the insolvency, bankruptcy or
reorganization of Primary Obligor.
3. Consents, Waivers and Renewals. The Guarantor agrees that the Counterparty
may at any time and from time to time, either before or after the maturity
thereof, without notice to or further consent of the Guarantor, change the time,
manner or place of payment or any other term of, any Obligation, exchange,
release, nonperfection or surrender any collateral for, or renew or change any
term of any of the Obligations owing to it, and may also enter into a written
agreement with Primary Obligor or with any other party to the Agreement or
person liable on any Obligation, or interested therein, for the extension,
renewal, payment, compromise, modification, waiver, discharge or release
thereof, in whole or in part, without impairing or affecting this Guarantee. The
Obligations of the Guarantor under this Guarantee are unconditional,
irrespective of the value, genuineness, validity, or enforceability of the
Obligations, any law, regulation or order of any jurisdiction or any other event
affecting the term of any Obligation or of Counterparty’s rights with respect
thereto and, to the fullest extent permitted by applicable law, any other
circumstance which might constitute a defense available to, or a discharge of,
the Guarantor, including (a) any law, rule or policy that is now or hereafter
promulgated by any governmental authority (including any

 



--------------------------------------------------------------------------------



 



central bank) or regulatory body that may adversely affect Counterparty’s
ability or obligation to make or receive such payments, (b) any nationalization,
expropriation, war, riot, civil commotion or other similar event, (c) any
inability to convert any currency into the currency of payment of such
obligation, (d) any inability to transfer funds in the currency of payment of
such obligation to the place of payment therefor. The Guarantor agrees that the
Counterparty may have recourse to the Guarantor for payment of any of the
Obligations, whether or not the Counterparty has proceeded against any
collateral security or any obligor principally or secondarily obligated for any
Obligation. The Guarantor waives demands, promptness, diligence and all notices
that may be required by law or to perfect the Counterparty’s rights hereunder
except notice to the Guarantor of a default by Primary Obligor under the
Agreement, provided, however, that any delay in the delivery of notice shall in
no way invalidate the enforceability of this Guarantee. No failure, delay or
single or partial exercise by the Counterparty of its rights or remedies
hereunder shall operate as a waiver of such rights or remedies. All rights and
remedies hereunder or allowed by law shall be cumulative and exercisable from
time to time.
4. Representations and Warranties. The Guarantor hereby represents and warrants
that:
          (i) the Guarantor is duly organized, validly existing and in good
standing under the laws of the State of Delaware;
          (ii) the Guarantor has the requisite corporate power and authority to
issue this Guarantee and to perform its obligations hereunder, and has duly
authorized, executed and delivered this Guarantee;
          (iii) the Guarantor is not required to obtain any authorization,
consent, approval, exemption or license from, or to file any registration with,
any government authority as a condition to the validity of, or to the execution,
delivery or performance of, this Guarantee;
          (iv) as of the date of this Guarantee, there is no action, suit or
proceeding pending or threatened against the Guarantor before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could affect, in a
materially adverse manner, the ability of the Guarantor to perform any of its
obligations under, or which in any manner questions the validity of, this
Guarantee;
          (v) the execution, delivery and performance of this Guarantee by the
Guarantor does not contravene or constitute a default under any statute,
regulation or rule of any governmental authority or under any provision of the
Guarantor’s certificate of incorporation or by-laws or any contractual
restriction binding on the Guarantor; and
          (vi) this Guarantee constitutes the legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, subject to
the effect of any bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally, and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
5. Subrogation. Upon payment by Guarantor of any sums to Counterparty under this
Guarantee, all rights of Guarantor against Primary Obligor arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of all the obligations of Primary Obligor under the Agreement, including
all Transactions then in effect between Primary Obligor and Counterparty.
6. Termination. This Guarantee is a continuing guarantee and shall remain in
full force and effect until such time as it may be revoked by the Guarantor by
notice given to the Counterparty, such notice to

 



--------------------------------------------------------------------------------



 



be deemed effective upon receipt thereof by the Counterparty or at such later
date as may be specified in such notice; provided, however, that such revocation
shall not limit or terminate this Guarantee in respect of any Transaction
effected under the Agreement which shall have been entered into prior to the
effectiveness of such revocation. Notwithstanding anything to the contrary in
this Paragraph 6, this Guarantee shall terminate, and Guarantor shall be
released from all of the Obligations hereunder with respect to any
Transaction(s), immediately upon the transfer or assignment of such
Transaction(s) to an entity which is not an Affiliate of Primary Obligor (as
such term is defined in Section 14 of the Agreement), if such transfer or
assignment is completed in accordance with the provisions of Section 7 of the
Agreement.
7. Notices. Any notice or communication required or permitted to be made
hereunder shall be made to the appropriate addresses set forth below (or to such
other addresses as either party may designate by notice to the other party):

         
 
  If to the Counterparty:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   
 
  If to the Guarantor    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

8. GOVERNING LAW; JURISDICTION. This Guarantee shall be governed by and
construed in accordance with the laws of the State of New York. The Guarantor
hereby irrevocably consents to, for the purposes of any proceeding arising out
of this Guarantee, the exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the borough of Manhattan in
New York City.
9. Waiver of Immunity. To the extent that the Guarantor has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to the Guarantor or the
Guarantor’s property, the Guarantor hereby irrevocably waives such immunity in
respect of the Guarantor’s obligations under this Guarantee.
10. Waiver of Jury Trial. The Guarantor hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Guarantee or the
negotiation, administration or enforcement hereof.
11. Miscellaneous. Each reference herein to the Guarantor, Counterparty or
Primary Obligor shall be deemed to include their respective successors and
assigns. The provisions hereof shall inure in favor of each such successor or
assign. This Guarantee (i) shall supersede any prior or contemporaneous
representations, statements or agreements, oral or written, made by or between
the parties with regard to the subject matter hereof, (ii) may be amended only
by a written instrument executed by the Guarantor and Counterparty and (iii) may
not be assigned by either party without the prior written consent of the other
party.

 



--------------------------------------------------------------------------------



 



12. Limitation of Liability. Notwithstanding anything to the contrary contained
herein or in the Agreement, whether express or implied, Guarantor shall in no
event be required to pay or be liable to the Counterparty for any consequential,
indirect or punitive damages, opportunity costs or lost profits.
IN WITNESS WHEREOF, the undersigned has executed this Guarantee as of the date
first above written.
[NAME OF BANK OR PARENT OF BANK]

          By:         Name:        Title:        Date:     

 



--------------------------------------------------------------------------------



 



EXHIBIT L
BANK IDENTIFICATION REPORT
[Date]
[Name and address
          of Collateral Agent]

Re:    Credit Agreement dated as of February 23, 2007 among
Williams Production RMT Company, Citibank, N.A.,
Calyon and others (the “Credit Agreement”)

Ladies and Gentlemen:
     This is the daily report referred to in Section 5.1(b)(xi) of the Credit
Agreement for __________, 20___. Reference is made to the report for this date
in the form of Exhibit G to the Credit Agreement delivered to the Computation
Agent pursuant to Section 5.1(b)(x) of the Credit Agreement (“Exhibit G
Report”). For each Qualifying Hedge referred to in the Exhibit G Report, the
name of the Bank party thereto is as follows:

      Bank referenced in Exhibit G Report   Actual Bank Name
Bank I
  ____________________
 
   
Bank II
  ____________________
 
   
Bank III
  ____________________
 
   
____________________
  ____________________

            Very truly yours,

WILLIAMS PRODUCTION RMT COMPANY
      By:           Name:          Title:     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT M
PRE-APPROVED DELIVERY POINTS

     
NGF_NGI_MICHCON
  Natural Gas Intelligence Michigan Consolidated Gas Company
NGF_NGI_CHICAGO_CG
  Natural Gas Intelligence Chicago City Gates
NGF_NGI_PGE_CG
  Natural Gas Intelligence PG&E Citygate (Pacific Gas & Electric)
NGF_NYM_NG
  NYMEX Henry Hub
NGF_CGPR_EMPRESS 1a_USD
  Canadian Gas Price Reporter Empress (Daily Differential to AECO) —
(Denominated in US Dollars)
NGF_CGPR_EMPRESS 1a_CAD
  Canadian Gas Price Reporter Empress (Daily Differential to AECO) —
(Denominated in Canadian Dollars)
NGF_CGPR_EMPRESS_FOM_CAD
  Monthly Canadian Gas Price Reporter Empress Denominated in Canadian Dollars
NGF_NGI_SOCAL_BORD_AVG
  Natural Gas Intelligence Socal Border
NGF_CGPR_AECO_7a
  Monthly Canadian Gas Price Reporter AECO 7a (Denominated in US Dollars)
NGF_CGPR_AECO_5a
  Daily Canadian Gas Price Reporter AECO 5a (Denominated in US Dollars)
NGF_CGPR-_AECO_2a
  Daily Canadian Gas Price Reporter AECO 2a (Denominated in US Dollars)
NGF_CGPR_AECO_7a_CAD
  Monthly Canadian Gas Price Reporter AECO 7a (Denominated in Canadian Dollars)
NGF_CGPR_AECC_5a_CAD
  Daily Canadian Gas Price Reporter AECO 5a (Denominated in Canadian Dollars)
NGF_CGPR_AECO_2a_CAD
  Daily Canadian Gas Price Reporter AECO 2a (Denominated in Canadian Dollars)
NGF_NGI_MALIN
  Natural Gas Intelligence PG&E, Malin
NGF_IF_ANR_LA
  Inside FERC ANR, Louisiana
NGF_IF_ANR_OK
  Inside FERC ANR, Oklahmoa
NGF_IF_CGULF_LA
  Inside FERC Columbian Gulf, LA
NGF_IF_CIG_RM
  Inside FERC CIG Rocky Mountains
NGF_IF_ELP_PERM
  Inside FERC El Paso, Permian Basin
NGF_IF_ELP_SJ
  Inside FERC El Paso, San Juan
NGF_IF_HENRY_HUB
  Inside FERC Henry Hub
NGF_IF_HSC
  Inside FERC Houston Ship Channel
NGF_IF_NGPL_LA
  Inside FERC Natural Gas Pipeline, Louisiana
NGF_IF_NGPL_TXOK
  Inside FERC Natural Gas Pipeline, TX, OK
NGF_IF_NNG_DEMARC
  Inside FERC Northern Natural Gas Demarcation
NGF_IF_NNG_VENTURA
  Inside FERC Northern Natural Gas, Ventura
NGF_IF_NWPL_CB
  Inside FERC Northwest Pipeline Canadian Border (Sumas)
NGF_IF_NWPL_RM
  Inside FERC Northwest Pipeline Rocky Mountains
NGF_IF_PEPL_TXOK
  Inside FERC Panhandle Eastern Pipeline, TX OK
NGF_IF_SONAT_LA
  Inside FERC Southern Natural Gas, LA
NGF_IF_TETCO_ELA
  Inside FERC Texas Eastern Transmission Company, Eastern Louisiana
NGF_IF_TETCO_M3
  Inside FERC Texas Eastern Transmission Company, Zone M3
NGF_IF_TETCO_WLA
  Inside FERC Texas Eastern Transmission Company, Western Louisiana

 



--------------------------------------------------------------------------------



 



     
NGF_IF_TGT_ZSL
  Inside FERC Texas Gas Transmission Zone South Louisiana
NGF_IF_TRCO_Z2
  Inside FERC Transcontinental Pipeline Zone 2
NGF_IF_TRCO_Z3
  Inside FERC Transcontinental Pipeline Zone 3
NGF_IF_TRCO_Z4
  Inside FERC Transcontinental Pipeline Zone 4
NGF_IF_TRCO_Z6NNY
  Inside FERC Transcontinental Pipeline Zone 6 Non New York
NGF_IF_WAHA
  Inside FERC Waha (West Texas)
NGF_IF_CGT_APP
  Inside FERC Colombia Gulf Transmission Appalacia
NGF_IF_CHIC_CG
  Inside FERC Chicago City Gates (Inside FERC)
NGF_IF_DAWN
  Inside FERC Dawn, Ontario
NGF_IF_DOM_APP
  Inside FERC Dominion, Appalacia
NGF_IF_FGT_Z2
  Inside FERC Florida Gas Transmission Z2
NGF_IF_FGT_Z3
  Inside FERC Florida Gas Transmission Z3
NGF_IF_MICHCON_CG
  Inside FERC Michigan Consolidated Gas Company (Inside FERC)
NGF_IF_PGE_MALIN
  Inside FERC PG&E Malin
NGF_IF_TETCO_STX
  Inside FERC Texas Eastern Transmission Company, South Texas
NGF_IF_TGT_Z1
  Inside FERC Texas Gas Transmission Zone 1
NGF_IF_TRCO_Z6NY
  Inside FERC Transcontinental Pipeline Zone 6 New York
NGF_IF_TRWEST_PERM
  Inside FERC Transwestern Permian (Snead)
NGF_IF_TENN_LA_ 500
  Inside FERC Tennessee 500 Leg
NGF_GD_TENN_LA_500
  Gas Daily Tennessee 500 Leg
NGF_IF_NGPL_MIDC
  Inside FERC Natural Gas Pipeline, Midcontinent

 



--------------------------------------------------------------------------------



 



EXHIBIT N
PRE-APPROVED HEDGE TYPES
Nymex swaps
Basis swaps
Nymex options (Collars, Calls, Puts)
Fixed price at location options (Collars, Calls, Puts)
Gas Daily Swing swaps
Gas Daily Options
Index Swaps (financial and physical)
NYMEX Swaptions (Monthly, Quarterly, Yearly)
Index Location Swaptions (Monthly, Quarterly, Yearly)
NYMEX Digital Options
Index Floating Strike Options
Physical gas (consistent with any of the trade types above)
Crude Swaps (financial only)

 